 SOUTHERN FLORIDA HOTEI & MOTEL ASSOCIATIONSouthern Florida Hotel & Motel Association, and itsemployer-members, The Estate of Alfred Kaskell d/b/a Carillon Hotel; The Estate of Alfred Kaskel d/b/a Doral Hotel and Country Club; The Estate ofAlfred Kaskel d/b/a Doral Beach Hotel' and Hotel,Motel, Restaurant & Hi-Rise Employees & Bar-tenders Union, Local 355, AFL-CIOBeau R. Corp. d/b/a Beau Rivage Hotel2and Hotel,Motel, Restaurant & Hi-Rise Employees & Bar-tenders Union, Local 355, AFL-CIOThe Estate of Alfred Kaskel d/b/a Doral Hotel andCountry Club and Sonia Castellon, Miguel A.Zulon, Miguel Melendez, Antonio Martin, ApolonFluerantin, Marilyn De Boeser, Alex Phanord, Rai-mundo Arce, Pilar Carrasco, Raquel Dumois, Ar-mando Maresma, Mirta Tamargo, Paula Martinez,Juan M. Serret, Elizabeth N. Dean, Pedro H.DeMendoza, Estrella Espino, Eufemia Villacampa,Ruth L. Jennings, and Raul HernadezThe Estate of Alfred Kaskel d/b/a Doral Beach Hoteland Alicia M. RiosThe Estate of Alfred Kaskel d/b/a Doral Beach Hoteland Hotel, Motel, Restaurant & Hi-Rise Employees& Bartenders Union, Local 355, AFL-CIO. Cases12-CA-7558, 12-CA-7662, 12-CA-7634, 12-CA-7677, 12-CA-7706, 12-CA-7754, 12-CA-7774-1,12-CA-7774-2, 12-CA-7774-3, 12 CA-7774-4,12 CA 7774-5. 12-CA-7774-6. 12-CA-7780 1,12 CA-7780 2. 12-CA-7780 3. 12-CA-7780-4.12-CA 7780 5, 12-CA-7780-6. 12 CA 7780 7,12-CA-7780-8, 12 CA 7780-9, 12-CA 7796 12CA-7676, and 12 CA-7784 1 and 7784 2September 28. 1979DECISION AND ORDERBy CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn September 29. 1978, Administrative Law JudgeJoseph .Nachman issued the attached Decision inthis proceeding. Thereafter, Respondents3filed excep-The Estate of Alfred Kaskel d/b/a Carillon Hotel therein called ('aril-Ion), The Estate of Alfred Kaskel d/b/a Doral Hotel and Country Club(herein called Country Club). and The Estate of Alfred Kaskel d/b/a DoralBeach Hotel (herein called Doral Beach) are owned by the same enterpriseand constitute a single integrated employer.Herein called Beau Rivage.'All four of Respondent hotels as well as the Southern Florida Hotel &Motel Association are represented by the same counsel. Respondents' coun-sel filed 3 single set of exceptions, bnef, and answering brief covering allissues that apply to the various Respondents.tions and a supporting brief'4and General Counseland Charging Party Hotel, Motel, Restaurant & Hi-Rise Employees & Bartenders Union. Local 355.AFL CIO.5each filed limited cross-exceptions and asupporting brief. Respondents filed an answeringbrief to the General Counsel's and Union's cross-ex-ceptions.6Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the attached Decision inlight of the exceptions, cross-exceptions, and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order. as modified herein.I. Respondents contend that the AdministrativeLaw Judge's Decision contains numerous factual er-4 Respondents have requested oral argument his request is hereby de-nied. as the record. the exceptions. and the brief, adequalel, present theissues and positions of the parties.Herein called the UnionThe General Counsel and Union filed motions to strike certain portionsof Respondents' brief and the General Counsel alsoi filed a supplementalmotion to strike certain portions of Respondents' answering brief In anapparent attempt to support several of his contentions and to discredit anddisparage the Union. Respondents' counsel attached as exhibits to his briefscertain documents and newspaper clippings having to do with the Union'sfinancial position and the activities of certain individuals associated with theUnion These unauthenticated documents were not introduced as evidenceat the hearing and are not part of the record in this proceeding See Sec.10245 (h) of the Board Rules and Regulations. Senes 8, as amended Ac-cordingly. we grant the General Counsel's and Union's motions, and strikeExh. A and E attached to Respondents' brief and Exh B attached to Re-spondents' answenng brinef. The General ('ounsel and Union also requestthat the Board strike certain irrelevant. impertinent. and scandalous state-ments from Respondents' briefs and the I nion further requests that theBoard take appropriate disciplinar acltion against Respondents' counsel firhis having engaged in improper conduct Respondents' counsel's unprofes-sional and unseemly remarks. particulary his comments claiming senility ofthe Administrative Law Judge. are totall inappropriate and uncalled for:however. in the circumstances of this case we do not believe that furtherdisciplinary action is necessary other than the instant expression of strongdisapproval.7 Respondents contend that the Administrative La.w Judge's resolutions ofcredibility, findings of fact. and conclusions of law are the result of bias andprejudice. After a careful examination of the record, we are satisfied that thisallegation is without merit. There is no basis fr finding that bias and partial-ity existed merely because the Administrative Law Judge resolved importantfactual conflicts in favor of the General Counsel's witnesses. As stated by theSupreme Court in Pittsburgh S. S. Co., 337 U.S. 656. 659 (149), "ITlotalrejection of an opposed view cannot of itself impugn the inlegrity or compe-tence of a trier of fact." Furthermore. it is the Board's established polic notto over.ule an administrative law judge's resolutions with respect to credlbil-ity unless the clear preponderance of all the relevant evidence cons inces usthat the resolutions are incorrect. Standard Dn Wall Prusoucti. Inc. 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d ('ir 19SI) We have carefullsexamined the record and find no basis for reversing his findings. We d findmerit in Respondents' contention that the Administrative Law Judge incor-rectly referred to another administrative law judge's observations concerningMacrann Viertbauer's testimony in another proceeding (see fn 84 of' theAdministrative Law Judge's Decision herein). i'mett. Inc. 135 NLRB 1305(19621, and alle' Forge Flag Coimpan. 158 NI.RB 1227 1966). Iiowever.since the prior matter was merely noted. and since the Administrative LawJudge's credibility resolutions in the instant case were. in act, based on thewitnesses' demeanor dunng the hearing as well as the nature of the testi-mons and cannot, on the record. he said to be clearly erroneon,. we acceptthe credibility reslutions as to Vlertbauer. In acrttd with established Boardpolicy. Standard DN e Wall Products. Inc. supra.245 NLRB No. 49 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrors that undermine the reliability and accuracy of hisfindings and conclusions. We have carefully reviewedthe record and Decision in light of this argument andreject Respondents' contention. While the Adminis-trative Law Judge's Decision does contain some fac-tual errors, in view of the length of the hearing andthe voluminous size of the transcript and exhibits, thenumber of errors is not only rather small, but theerrors are generally either insignificant or pertain totangential matters that do not affect the Administra-tive Law Judge's findings on essential factual issues.In any event, the errors do not demonstrate, as Re-spondents contend, that the Administrative LawJudge or his opinion is inherently unreliable. With theforegoing in mind, we make the following correctionsand modifications to the Decision:(a) In footnote 8 of his opinion, the AdministrativeLaw Judge finds the unit alleged as appropriate in theamended complaint to constitute the appropriate unitat Respondents' hotels. The General Counsel, how-ever, presented no evidence concerning the appropri-ate unit and the collective-bargaining agreement's ref-erence to the unit is couched in general terms that failto state the specific categories of employees includedwithin the unit. In any event, since Respondents donot contest the Administrative Law Judge's findingon the ground that his 8(a)(5) findings are based onan inappropriate unit, the Administrative LawJudge's finding does not affect the result.(b) In the first paragraph of section A,(I). of hisopinion, the Administrative Law Judge states that theAssociation is comprised of 22 employers. The num-ber should read "32."(c) In footnote 90 of his opinion, the Administra-tive Law Judge inadvertently refers to Coleman,counsel for Union Local 355, as "Caldwell."(d) In the first paragraph of section A(12) of hisopinion, the Administrative Law Judge incorrectlydesignates the particular legal proceeding that re-sulted in an order directing the parties to meet anddiscuss the mass "layoffs" of employees. The recordindicates that the legal action resulting in the orderwas filed by the Union and involved the arbitrationprovision contained in the parties' collective-bargain-ing agreement.(e) In the second paragraph of section A,(3), of hisopinion the Administrative Law Judge states that theAssociation's members consented to the execution ofthe collective-bargaining agreement at a morningmeeting on January 17, 1977.8 However, the recordshows that the Association's membership authorizedits representatives to ratify the contract prior to Janu-ary 17 and that the meeting held on that date wasactually called to distribute copies of the contract toI Hereinafter, all dates are in 1977, unless designated otherwise.the membership and to explain the agreement tothose members of the Association that had signed in-terim agreements with the Union.9(f) In footnote 37, the Administrative Law Judgeinadvertently refers to employee Luis Cebey as "LuisIrby."(g) In the chart located after the third paragraphof section A,(7), and at other points in his Decision,the Administrative Law Judge finds that all unit em-ployees at Country Club, Doral Beach, and Carillonstruck those hotels. That finding is not supported bythe record. However, the fact that some unit employ-ees continued to work during the strike does not bol-ster Respondent's position; rather it provides an addi-tional indication that Respondents' mass terminationof returning strikers was discriminatorily motivated.It is uncontroverted that supervisors at the hotelswere instructed to place only the names of returningstrikers on the lists of employees earmarked for layoff.While Respondents offered an explanation for leavingprobationary employees off the layoff lists, no equiv-alent rationale was provided to explain why thenames of nonstriking unit employees with seniorityshould not be placed on the lists. If, as argued byRespondents, the sole purpose of the lists was to des-ignate "unqualified" employees, then there is no dis-cernible explanation for the supervisors to have beeninstructed to place only the names of returning strik-ers on the lists. However, that instruction is entirelyconsistent with the finding that the true intent in for-mulating the lists and implementing the dischargeswas to retaliate against those of Respondents' em-ployees who had dared to engage in a lawful eco-nomic strike.2. Respondent Beau Rivage excepts to the Admin-istrative Law Judge's finding that it discharged wait-resses Mary Colbert, Sally Green, and Mae Summersin violation of Section 8(a)(3) and (1) of the Act. Insupport of its exceptions, Beau Rivage contends thatthe jobs of the three waitresses were eliminated andthat this constituted the sole reason for Beau Rivage'srefusal to reinstate the three employees at the strike'sconclusion.After thoroughly reviewing the record, we are un-able to find that Beau Rivage has overcome the Gen-eral Counsel's evidence that its failure to reinstateemployees Green, Colbert, and Summers was unlaw-ful.'°Respondent Beau Rivage elicited testimony toI This correction does not affect the finding that the agreement becameeffective shortly before noon on January 17 since the agreement providesthat it becomes effective upon execution and since it is undisputed that thecontract was executed by the Association's officials dunng the January 17meeting10 Although we agree with Beau Rivage's contention that the Administra-tive Law Judge erred in finding that only 4 of its employees participated inthe strike (it appears that the actual number was around 30). nevertheless,we believe that the Administrative Law Judge's finding that the waitresses562 SOUTHERN FLORIDA HOTEL & MOTEI. ASSOCIATIONthe effect that during the strike it modified its morn-ing restaurant service by substituting a buffet formatfor normal table service, which decreased the hotel'spersonnel requirements for waitresses. However,Beau Rivage failed to establish that the particularjobs eliminated as a result of the shift to buffet servicein the morning were those of Green, Colbert, andSummers. Nor is the record entirely clear as towhether Beau Rivage retained any waitresses hired asstrike replacements in place of any or all of the threeemployees laid off, a circumstance that would breachthe terms of the strike settlement agreement." Sincethere are a number of remaining uncertainties withrespect to the issue of whether the jobs of the threewaitresses eliminated, we will leave, according to ourregular practice, the final resolution of this matter tothe compliance stage of this proceeding.3. Respondents except to the Administrative LawJudge's finding that various management and super-visory personnel made threatening statements to em-ployees in violation of Section 8(a)(1) of the Act. Weagree with Respondents only with regard to the Ad-ministrative Law Judge's finding that Richard Lem-mel, a supervisor at Country Club, made threateningstatements to employees. We do not adopt that find-ing as it is not fully supported in the record."4. Respondents except to the Administrative LawJudge's finding that Country Club and Doral Beachcondoned the alleged strike misconduct of employeesJose Ortega, Emanuel Garcia, and Pedro Gonzalez.'3The strike misconduct raised by Respondents tojusti-fy the discharges of the three employees occurredduring the course of the strike and prior to the strikesettlement agreement. Security personnel, employedwere unlawfully terminated is supported by a preponderance of the creditedevidence and we adopt that finding.1 Under the terms of the stnke settlement agreement., the hotels agreed toreinstate all striking employees to their former jobs, with the exception ofemployees whose jobs were eliminated and employees whose jobs were indepartments that were temporarily closed As discussed below, we havefound that Respondents' "layoffs" or discharges of stinking employeesbreached the stnke settlement agreement and constituted a violation of Sec8(aX5) and (1) of the Act.12 Respondents contend that Josephine Riccio, a head hostess at CountryClub, is not a supervisor and argue that the Administrative Law Judge erredin finding that her coercive statements violated Sec. 8(aXI) of the Act. Weagree with the Administrative Law Judge's determination that Ricco is asupervisor and adopt his finding that she made unlawful threats to employ-ees. However, at the hearing and in their brief Respondents pointed out thatRiccio replaced Claudine Collazo as head hostess. The amended complaintalleged and the Administrative Law Judge found that Collazo was termi-nated in violation of Sec. 8(aX3) and (I) of the Act. Respondents argue thatthe findings in regard to Riccio and Collazo are inconsistent. We agree. Sincethe evidence establishes that Riccio is a supervisor and since Collazo pos-sessed virtually the identical indicia of supervisory authonty as Riccio, wefind that Collazo was also a supervisor and, consequently, that the Adminis-trative Law Judge erred in finding that Respondent Country Club unlawfullydischarged Claudine Collazo.1 Prior to the strike, Ortega and Gonzales worked a Country Club andGarcia at Doral Beachby the hotels, either witnessed or were involved in allthree incidents of alleged strike misconduct.During the course of the negotiations leading to thestrike-settlement agreement, neither the Union northe Association raised the topic of employees whoengaged in strike misconduct. The settlement agree-ment required Respondents to reinstate all strikingemployees to their jobs, with the only exceptionsbeing employees whose jobs were eliminated and em-ployees whose departments were temporarily closedat the time the strike concluded.Noting that Respondents' security personnel knewof the incidents of strike misconduct prior to the par-ties entering into the settlement agreement, the Ad-ministrative Law Judge found that Respondents' fail-ure to exclude employees who engaged in strikemisconduct from the obligation to reinstate all thestriking employees demonstrated a willingness to for-give or condone that misconduct and to allow thethree employees to return to their jobs with a cleanslate. Respondents contest that finding, arguing theynever indicated any willingness to forgive the strikemisconduct by the three employees or waive theirright to rely on it to justify the discharges.In the instant case, the Administrative Law Judgerelied on the strike settlement agreement to establishRespondents' condonation of the three employees'strike misconduct. In our view, Respondents' agree-ment to return all striking employees does not evincea willingness to wipe the slate clean and to continuethe employer-employee relationship because not onlywas the subject of strike misconduct not raised or dis-cussed by either the Union the employer-employeerelationship because not only was the subject of strikemisconduct not raised or discussed by either theUnion or the Association, but the record is unclear asto whether the Association's negotiators possessedknowledge of the incidents of strike misconduct. Evenif the negotiators knew about the incidents of miscon-duct, given the absence of any reference to employeesengaging in such activity, the terms of the settlementagreement provide but a slight inference that Respon-dents were agreeing to forgive any or all strike mis-conduct. Moreover, we note that the hotels dis-charged the three employees before any of the threeactually returned to their jobs. This indicates that Re-spondents never forgave the three employees' strikemisconduct and that Respondents understood the set-tlement agreement's provisions as not being appli-cable to employees who engaged in strike misconduct.In other instances where the Board has found condo-nation, the employer's conduct usually involves somepositive manifestation of a willingness to forgive thespecific misconduct involved. While we do not sug-gest that condonation could not be found in an in-stance lacking some positive assertion on the part of563 DECISIONS OF NATIONAL LABOR RELATIONS BOARDan employer that it is willing to forgive the specificmisconduct involved, we believe that in the context ofthe instant case Respondents' action of entering intothe settlement agreement, unsupported any other fac-tor indicating a willingness to forgive the incidents ofstrike misconduct, provides an insufficient basis tosupport the conclusion that Respondents condonedthe strike misconduct by the three employees. Ac-cordingly, we do not adopt the finding that by enter-ing into the strike settlement agreement, Respondentscondoned the strike misconduct of employees Ortega,Garcia, and Gonzalez.'4The Board and courts have consistently ruled thatnot every act of misconduct committed during astrike deprives an employee of the Act's protection.5Although an employee may have engaged in miscon-duct, he or she may not be deprived of reinstatementrights absent a showing that the conduct was so vio-lent or of such a serious nature as to render an em-ployee unfit for future service)6With the foregoing inmind, we turn to the three discharges.Employee Jose Ortega's alleged misconduct oc-curred on the afternoon of December 30, 1976.Around 2:30 a cab containing a man and a woman,guests at Country Club, pulled up towards the hotelto drop off its passengers. When the cab arrived at thehotel, Ortega became agitated and yelled obscenities;finally, he unzipped his pants and exposed himself.The arriving guests observed Ortega's act, as did sev-eral other persons.In our view, Ortega's misconduct is sufficiently seri-ous to warrant his discharge. Ortega's misconduct oc-curred in the presence of and, indeed, appeared to bedirected at guests arriving at Country Club-the life-blood of the hotel. Country Club had a reasonablebasis to conclude that its guests might be deeply of-fended by such conduct. In our view, conduct by anemployee intentionally designed to alienate or offendguests at a hotel is grounds for the employee's dis-charge by the hotel.The incident involving Emanuel Garcia occurredon December 28, 1976. At or about 10:30 a.m., as acar arrived at Doral Beach, a number of strikers,14 Chairman Fanning does not join his colleagues in finding that the Ad-ministrative Law Judge erred in finding that the strike settlement agreementcondoned the strike misconduct of the three employees. He would insteadadopt in their entirety the findings, conclusions, and recommendations of theAdministrative Law Judge concerning Ortega, Gonzalez. and Garcia, for thereasons set forth in the Administrative Law Judge's opinion. Chairman Fan-ning would further find that the discharges of the three employees breachedthe terms of the settlement agreement and, consequently, violated Sec.8(a)(5) and (1) of the Act. In addition, Chairman Fanning would find thedischarges of Raul Barroso and Maximo Gil to be unlawful since he does notbelieve that their misconduct was sufficiently serious to warrant their termi-nations.is Coronet Casuals, Inc.. 207 NLRB 304 (1973); N.L.R.8. v. Fansteel Met-allurgical Corporation, 306 U.S. 240 (1939).16 MP Industries, Inc., etc., 227 NLRB 1709 (1977).among them Garcia, surrounded the car and beganrocking it. A bottle was thrown through the car's rearwindow. Hotel security guards approached the carand began clearing away strikers from the car. Garciaand other strikers grabbed security guard Forest Eck-ert. Robert Levitt, a second guard, attempted to pullEckert away, but as he did so Garcia threw a punchat Eckert that was partially deflected by Levitt. Theblow landed on Eckert's shoulder.Garcia's misconduct occurred in the context of apurely economic strike: there is no contention thatRespondents provoked the strike by committing anyunfair labor practices. Thus, in evaluating Garcia'sconduct there is no mitigating responsibility on thepart of the hotel to balance against the seriousness ofGarcia's conduct. Garcia's conduct amounts to anunprovoked and violent attack that could have re-sulted in serious injury. We believe that Garcia's con-duct is beyond the range of minor scuffles and similarmisconduct that can be expected to occur on a picketline and conclude that his misconduct was sufficientlyserious to warrant his discharge by Doral Beach.Pedro Gonzalez was discharged for throwing arock at a taxicab as it drove away from Country Clubon January 5. Although security investigator ChuckCollado testified that he saw Gonzalez throw a rockat the cab, and heard the rock strike the cab, there isnothing to indicate that the rock caused any damageto the vehicle or impaired the driver's ability to con-trol the car's course. Collado testified that, after thecab was struck, the driver stopped the car, inspectedit, and then drove away. While we do not condonesuch misconduct, we are of the opinion that Gonzal-ez' conduct is the type of impulsive, minor misbehav-ior that can be expected on a picket line during thecourse of a lengthy and tense strike. We find that thestrike misconduct raised by Respondent CountryClub is not sufficiently serious to justify Gonzalez'discharge, and, accordingly, we find that RespondentCountry Club violated Section 8(a)(3) and (1) of theAct by discharging employee Pedro Gonzalez.'7'I Member Murphy disagrees with Chairman Fanning and Member Jen-kins insofar as they find that Gonzalez was discharged in violation of Sec.8(a)(3) of the Act. Member Murphy notes that, as set forth in fn. 14, supra,Chairman Fanning would find that, by virtue of the terms of the strikesettlement agreement, Respondent condoned the strike misconduct of Gon-zalez and hence his subsequent discharge for such misconduct violated Sec.8(a)3) of the Act; whereas Member Jenkins, on the other hand. has joinedwith her in finding that Gonzalez' misconduct was not condoned by Respon-dent, but he nevertheless finds that the misconduct in question was not suffi-ciently serious in itself to justify the discharge which was therefiore in viola-tion of Sec. 8(aX3) of the Act.Unlike her colleagues, Member Murphy would find Respondent's dis-charge of Gonzalez was for cause under the circumstances. for precisely thesame reasons that Garcia's discharge was found for cause as set out in theimmediately preceding paragraph of this Decision. Member Murphy findsthat each sentence about Garcia's conduct applies with equal force to Gon-zalez' conduct. Further, Member Murphy notes that she and Member Jen-kins, in agreement with the Administrative Law Judge and contrary toChairman Fanning, have found that the picket line misconduct engaged in'64 SOUTHERN FLORIDA HOTEL & MOTEL ASSOCIATION5. Respondents' exceptions challenge the ultimateunfair labor practice findings but' do not specificallychallenge the sufficiency of the evidence establishingthat the following individual employees were dis-charged in violation of Section 8(a)(3) and (1) of theAct. Nevertheless, our review of the record revealson January 17 by employees Paul Barroso (stnriking a security guard with athrown rock) and Maximo Gil (striking a security guard with his fist) was, inthe words of the Administrative Law Judge, "violent conduct calculated toinflict physical injury," and thus justification for their discharges. MemberMurphy points out that neither she nor Member Jenkins has distinguishedbetween the use of fists (Garcia and Gil) and rocks (Barroso and Gonzalez)in assessing the relative severity of the misconduct in question. Nor, appar-ently, is there any basis for distinguishing these four incidents on the groundsof the existence or relative severity of any injuries or damage inflicted, sincethere is no evidence of any significant personal injury or property damageresulting from any of these attacks.Member Murphy does not, as she construes Member Jenkins to be doing,distinguish between the seventy of the attacks engaged in by Garcia, Bar-roso, and Gil and that engaged in by Gonzalez on the grounds that in theformer three incidents the intended victim was a person, while in Gonzalez'case the target was an occupied moving vehicle. Member Murphy finds anysuch distinction to be at best arbitrary under these circumstances, and notes,in any event, that the potential for serious injury to people resulting from thehurling of a rock at an occupied moving vehicle is at least equal to thatwhich could result from the punching of, presumably, wary and alert secu-rity guards. Consequently, Member Murphy would find Gonzalez' miscon-duct to be at least equally as serious as that of Garcia, Barroso, and Gil.Accordingly, she would find the discharge of Gonzalez to be as fully justifiedand lawful as the discharges of the other three, as to which she and MemberJenkins are in complete agreement.Is Respondents except to the Administrative Law Judge's inclusion of anumber of probationary employees in the larger complement of employeesfound to have been unlawfully discharged. Respondents contend that theprotections of the collective-bargaining agreement did not extend to proba-tionary employees and consequently they were empowered to dischargethose employees for cause or any other reason. Respondents' contention iswithout merit. The Administrative Law Judge found that Respondents' massdischarge of employees discriminated against employees because of theirassistance to and support of the Union. Accordingly, even though the collec-tive-bargaining agreement granted Respondents broad discretion to dis-charge probationary employees, it does not render lawful Respondents' dis-charge of probationary employees in retaliation for their assistance to andsupport of the Union. Lapeer Metal Products Co., 134 NLRB 1518 (1961):and Amole, Inc., 214 NLRB 67 (1974). Consequently, the AdministrativeLaw Judge correctly included probationary employees within the list of em-ployees unlawfully discharged. Furthermore, Respondents' agreement to re-instate all the strikers encompassed an obligation to reinstate all strikingprobationary employees. Thus, as discussed infra, Respondents' discharge ofprobationary employees also constituted a violation of Sec. (aX)5) and (1) ofthe Act.Respondent Country Club similarly excepts to the Administrative LawJudge's finding that its discharge of golf department employees violated Sec.8(aX3) and (I) of the Act. Country Club points to the Board decision in TheEstate of Alfred Kaskel d/b/a Doral Hotel and Country Club, 235 NLRB1357 (1978), wherein the Board ruled that the golf department employeesconstituted a separate unit and found that Country Club violated Sec. 8(a)(5)and (I) of the Act by refusing to bargain with the Union with regard to thegolf department employees. However, the above facts do not affect the Ad-ministrative Law Judge's findings with regard to the golf department em-ployees. When Respondent Country Club terminated golf department em-ployees, it did so on the same basis as all other employees included in themass discharge. Respondent's argument that the golf department employeeswere discharged for picketing in violation of the no-strike provision con-tained in the separate contract covering those employees was never raised atthe time of the discharges and is patently an aflerthought, first raised onlyafter Country Club was found to have violated Sec. 8(aX5) of the Act byrefusing to bargain with the Union with regard to the golf department em-ployees, and hence was not its reason for discharging them. Moreover, theagreement to reinstate all striking employees encompassed golf departmentemployees and consequently, as discussed infra, Country Club's subsequentdischarge of golf department employees violated that agreement and consti-tuted a violation of Sec. 8(aX5) and (1) of the Act.that the evidence is insufficient to support the findingsthat the following alleged discriminatees were unlaw-fully discharged.'(a) Carmen Subriana (Country Club): Subriana wasrecalled to work after the strike. Her supervisor in-formed Subriana that her new schedule required herto work until 4 p.m. Subriana refused to return sayingshe could not return under those conditions. Subse-quently, Subriana attempted to return but was toldthat was no longer needed. We find that Subrianavoluntarily resigned from her job.(b) Sonia Castellon (Country Club): After thestrike, Country Club recalled Castellon to work andassigned her to a new work schedule. Castellon re-fused to return because the new schedule interferedwith her other job. Castellon was also offered twoother full-time jobs which she refused. We find thatCastellon voluntarily resigned from her job.(c) Jerrilene G. Paschal (Country Club). After thestrike Paschal was recalled to work and assigned to adifferent shift. Paschal told her supervisor that shecould not return under those conditions because hernew hours conflicted with the hours Paschal workedat another job. We find that Paschal voluntarily re-signed from her job.(d) Angel V. Martinez (Doral Beach): Martinez wasrecalled after the strike. When he returned, Martinezwas told that he should call his supervisor for hiswork schedule. Martinez insisted on working a fixed5-day schedule, but his supervisor said that was notpossible. Martinez then requested either a guaranteed5-day schedule or a layoff. He was given a layoff.Martinez subsequently called and asked if things hadbeen organized, but was told no. He was not subse-quently recalled. In our view the above evidence es-tablishes only that Martinez voluntarily requested alayoff and fails to show that Martinez was unlawfullydischarged.(e) Catherine Rogers (Country Club). Rogers wenton maternity leave prior to the inception of the strikeand remained on leave during the course of the strike.When Rogers attempted to return to work in lateFebruary, she was told there was no space for her inher previous department. Rogers then rejected an-othel job in the laundry room because it required herto stand while she worked. We find that the evidencefails to establish that Catherine Rogers was unlaw-fully discharged.1' At the start of the heanng, counsel for the General Counsel moved tohave the names of six employees deleted from the complaint and that motionwas granted without objection. The Administrative Law Judge inadvertentlyincluded the six employees on the list of employees discriminatorily terr-nated by Respondents. We will delete the names of the six employees. Or-quiza E. Godwall (Country Club), Andrea Barreda (Doral Beach), Rodn-quez Z. Rego (Doral Beach). Barbara D. Roper (Doral Beach). Mar APizzani (Carillon), and Ralph Sacre (Carillon).565 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(f) Imre Deak (Doral Beach). Deak did not testifyat the hearing. Employment records show that Deakresigned on January 28, after having returned for Iday of work after the strike. The records further showthat Deak again returned to work at Doral Beach onMarch 26. H. Lee Levine, personnel director forCountry Club and Doral Beach, testified that Deakremained an employee of Doral Beach. We find thatthe evidence fails to establish that Imre Deak wasunlawfully discharged.(g) Angel Feliciano (Doral Beach). Feliciano didnot testify. Personnel Director Levine that after thestrike he called Feliciano but was told that Felicianohad obtained other employment. We therefore findthat the evidence fails to establish that Angel Felici-ano was unlawfully discharged.(h) Juana Gonzalez (Doral Beach): Gonzalez didnot testify. Levine testified that Gonzalez was recalledto work after the strike and worked from mid-Janu-ary through March. There was no evidence of whatoccurred with regard to Gonzalez after that. We findthat the evidence fails to establish that Juana Gonzal-ez was unlawfully discharged.(i) Luis Hernandez (Doral Beach): Hernandez didnot testify. Levine testified that Hernandez returnedto Doral Beach after the strike and worked until Oc-tober 1. There is no evidence concerning Hernandez'status after that date. We find that the evidence failsto establish that Luis Hernandez was unlawfully dis-charged.(j) Alonzo Stroman (Doral Beach): Stroman did nottestify. Levine testified that Stroman was recalled towork and subsequently resigned. We find that the evi-dence fails to establish that Alonzo Stroman was un-lawfully discharged.(k) Ann Marshall (Doral Beach): Marshall did nottestify. Levine testified Marshall voluntarily resigned.We find that the evidence fails to establish that AnnMarshall was unlawfully discharged.(1) Luis Pereira (Doral Beach). Pereira did not tes-tify. Levine testified that Pereira was recalled to workand returned on February 5. Levine further testifiedthat Pereira remained an employee at Doral Beach.We find that the evidence fails to establish that LuisPereira was unlawfully discharged.(m) Linda Rubin (Doral Beach): Rubin did not tes-tify. Levine testified that Rubin resigned to take otheremployment. We find that the evidence fails to estab-lish that Linda Rubin was unlawfully discharged.6. The General Counsel and the Union cross-ex-cept to the Administrative Law Judge's failure to findthat Respondents' repudiation of the strike settlementagreement, by and through the termination of return-ing strikers, constituted a violation of Section 8(a)(5)and (1) of the Act. As part of the strike settlementagreement Respondents agreed to the reinstatementof striking employees with two minor exceptions. ByJanuary 20, most of the strikers had returned; how-ever, on that date Respondents Country Club, DoralBeach, and Carillon began discharging substantialnumbers of the returned strikers. We agree with theAdministrative Law Judge's characterization that Re-spondents' "admitted agreement to recall the strikershas all the indicia of a promise made with tongue incheek, and with which Respondents had no intentionof keeping." However, the fact that Respondents hadno intention of fulfilling their agreement to return thestriking employees did not extinguish their obligationto do so. Accordingly, we find that the mass termina-tions of striking employees by Respondents CountryClub, Doral Beach, and Carillon constituted a repudi-ation of the strike settlement agreement and violatedSection 8(a)(5) and (1) of the Act.207. The General Counsel cross-excepts to the Ad-ministrative Law Judge's findings that employeesNina Enriguez, Miguel Melendez, and Liberatio Jor-don voluntarily terminated or abandoned their em-ployment and that employees Pablo Dominguez andFrank Toimel were discharged for cause. With theexception of Jordan, we adopt the AdministrativeLaw Judge's findings and conclusions relating to theabove-named individuals.Jordan worked at Doral Beach as the head barboyof a staff of four. He struck, picketed, and was re-called to work on January 17. On that day, TonyCannes, Jordan's supervisor, told him that there weretoo many barboys and that two would have to be laidoff. Cannes asked Jordan for his recommendation asto which two should be selected. Jordan said hewould think the matter over. On the following dayJordan told Cannes that he felt it was improper forhim to make any recommendation about employeesto be laid off. Jordan also told Cannes that since heplanned to retire in a few months he would be willingto take it now; in that way Cannes would only haveto select one additional employee to accomplish thefull reduction requirement. Cannes agreed and thematter was so resolved.We do not agree with the Administrative LawJudge's conclusion that Jordan voluntarily aban-doned his employment. Cannes' request that Jordanrecommend two employees for layoff occurred in themidst of Respondent Doral Beach's implementationof the plan to terminate a substantial number of strik-Adams Iron Works, Inc., 221 NLRB 71 (1975). The Administrative LawJudge found that the termination of the returning strikers violated Sec.8(aX3) and () of the Act and ordered reinstatement of the unlawfully dis-charged employees. Since the remedy for the repudiation of the stnke settle-ment agreement is identical, it is unnecessary to further modify either theAdministrative Law Judge's remedy or Order other than to add the appro-priate cease-and-desist provision. The finding of this additional violation alsoapplies to Respondent Beau Rivage (see fn. I I, supra). Accordingly, theseparate order for that hotel will be modified to reflect this finding.566 SOUTHERN FLORIDA HOTEL & MOTEL ASSOCIATIONing employees. Indeed, the reason provided byCannes for laying off two barboys and the timing ofhis request to Jordan for recommendations establishthat the laying off of two barboys was an integral partof Doral Beach's overall plan to terminate a substan-tial number of the recently returned strikers, a planwe have found to be unlawful. Thus, the moving fac-tor behind Jordan's decision to retire several monthsearly was the implementation of Respondent DoralBeach's unlawful discharges of a substantial numberof striking employees. Had Jordan supplied Canneswith the names of two barboys, as requested, and hadDoral Beach then included those two employeesamong the mass layoff of striking employees, there islittle doubt that the two barboys would have beenfound to have been unlawfully terminated. That Jor-dan chose to prematurely retire rather than single outfellow employees for layoffs does not erase the factthat the factor giving rise to the whole series of eventswas Respondent Doral Beach's implementation of theunlawful terminations. Accordingly, we conclude thatemployee Liberatio Jordan was constructively dis-charged by Respondent Doral Beach and that his dis-charge violated Section 8(a)(3) and (1) of the Act."8. The General Counsel and Union cross-except tothe Administrative Law Judge's conclusion that thecontract's management prerogative provision, articleIII, section 4,22 allowed Respondents Country Club,Doral Beach, and Carillon to implement, withoutprior notification to or negotiation with the Union, asubstantial number of changes in the working condi-tions of the hotels' employees. The amended com-plaint alleges that Respondents Country Club, DoralBeach, and Carillon have refused to bargain with theUnion, in violation of Section 8(a)(5) and (1) of theAct, by unilaterally, and without bargaining with theUnion, changing the existing conditions of employ-ment. More specifically, Country Club is chargedwith the imposition of 22 unilateral changes,23DoralBeach with 24 such changes, and Carillon with 12.The General Counsel contends that the Adminis-trative Law Judge erred in interpreting article III,section 4, as giving Respondents carte blanche to im-plement substantial numbers of modifications in their21 John Dory Boat Works, Inc., 229 NLRB 844 (1977).2 Art. 111, sec. 4, provides:Section 4. The EMPLOYER may from time to time make, continue andchange such reasonable rules and regulations as it may deem necessaryand proper in the conduct of its business. The EMPLOYER's reason-able exercise ofjudgment in this regard shall be conclusive and binding:provided, however, that such rules and regulations are in no way incon-sistent with any of the provisions of this Agreement. All such rules andregulations shall be observed, obeyed and abided by all employees not-withstanding any past practice or precedent.23Allegations of seven additional unilateral changes by Country Clubwere deleted from the complaint at the hearing.employees' conditions of employment. The GeneralCounsel points out that during the contract negotia-tions the Union requested that Respondents provide alist of contemplated changes. but that no such list wasever provided. Furthermore, argues the GeneralCounsel, the actual discussion of specific proposedchanges during the negotiations covered only a few.relatively innocuous, changes, such as allowing maidsat the Sheraton Four Ambassadors Hotel to use elec-tric brooms, having the tomato slicer at the DeauvilleHotel perform other duties, and reducing the exces-sively high number of cooks at the Deauville. In theGeneral Counsel's view, since the changes actuallydiscussed were innocuous, the Union had no reasonto believe that its agreement to the proposed modifi-cation of article III, section 4, would amount to anacross-the-board relinquishment of all its rights to beinformed of, and to bargain about, future changes inwork rules and/or conditions of employment at thehotels. The Union argues that while a number of thechanges implemented by Respondents might conceiv-ably fall within the rubric of rules and regulationscovered by article III, section 4, the majority ofchanges actually implemented modified either thewages or hours of the hotels' employees. In theUnion's view these latter changes, affecting wages orhours, are beyond the scope of the types of changesallowed by article III, section 4. Responding to theGeneral Counsel and Union, Respondents contendthat article III. section 4, is a extremely broad man-agement-rights clause and that by agreeing to theclause, as modified, the Union waived its right to beinformed about, and to bargain over, virtually anychange in work rules implemented by Respondents.The law with respect to an employer's ability tounilaterally implement modifications of its work rulesduring the term of the collective-bargaining agree-ment is well settled. Work rules, particularly wherepenalties are prescribed for their violation, are gener-ally covered by the phrase "other terms and condi-tions of employment" as set forth in Section 8(d) ofthe Act, and are consequently mandatory subjects ofcollective bargaining.24Thus, an employer violatesSection 8(a)(5) of the Act if, during the term of acollective-bargaining agreement, it implements, with-out first having bargained with its employees' collec-tive-bargaining representative over the matter,changes in its employees' work rules. However, a la-bor organization may waive its statutory right to benotified and consulted concerning a change in work-ing conditions. Such a waiver will not be lightly in-ferred but must be clearly evidenced either by the" Murphy Diesel CorTanv, 184 NLRB 757 (1970), enfd. 454 F2d 303 (6thCir 1971)567 DECISIONS OF NATIONAL LABOR RELATIONS BOARDterms of the parties' collective-bargaining agreementor in the nature of the prior contract negotiations.25Applying these principles to the instant proceeding,the record shows that representatives of the Unionand Association engaged in extensive discussion overthe Association's proposal to modify the language ofarticle III, section 4.26 The impetus behind the Associ-ation's proposal to modify the provision was the be-lief by the hotels that they needed expanded authorityto implement changes in work rules in order to elimi-nate inefficient work practices. The Union's negotia-tors rigorously resisted the Association's proposed al-teration, with John Reynolds,7 a key unionnegotiator, saying on several occasions that if theUnion accepted the Association's proposal it wouldbe buying "a pig in the poke." The Union insistedthat it needed a list of the specific changes that thehotels intended to implement, but no such list wasever provided. At one point during the negotiations,the Union was told by Ivar Blacker that his hotelshad compiled a list of intended rule changes that ex-ceeded five legal-size pages.28Furthermore, Blackersaid that he had checked with other hotels and dis-covered that they contemplated a comparable num-ber of changes. Near the close of negotiations theUnion acceded to the Association's demand to mod-ify article III, section 4, and the modified languagewas incorporated into the collective-bargaining agree-ment.We believe that the history and nature of the par-ties' negotiations demonstrate that article III, section4, as modified, was understood to grant the hotelssignificantly expanded authority to unilaterally im-plement reasonable changes in work rules. While theAssociation's negotiators discussed only a few of thechanges they intended to introduce, it is clear fromReynolds' apprehensive comments that the Union'snegotiators understood the Association's proposal asgranting the hotels a considerably expanded author-ity to implement work rule changes. Moreover, dur-ing the negotiations the Union was told that a list ofcontemplated changes for only a few of the Associ-ation's hotels exceeded five legal-size pages. Therecan be no doubt that the Union's negotiations under-stood that their acceptance of the modified contractprovision amounted to a broad waiver of the Union'sright to be notified of and to bargain about changes inworking conditions.z The Preis Company, Incorporate4 121 NLRB 976 (1958); and HiltonHotel Corporation. d/b/a Staller Hilton Hotel, 191 NLRB 283 (1971).X The modification proposed by the Association was to add the "notwith-standing any past practice or precedent" clause to art. III, sec. 4.21 At the time of the negotiations, Reynolds held the position of generalcounsel to the Hotel and Restaurant Employees and Bartenders Interna-tional Union.z2 Blacker attended the negotiations as a representative of the Deauvilleand Eden Roc Hotels.Nonetheless, we do not agree in toto with the Ad-ministrative Law Judge's conclusion that the Union'sacceptance of the revised contractual clause consti-tuted a waiver with respect to every single one of thenumerous changes implemented by Respondents. Byits terms, as set out in footnote 22, supra, article III,section 4, authorizes the hotels to make reasonablechanges in "rules and regulations"; this provision issilent, however, as to changes in employment andrates of pay. Throughout the negotiations, the discus-sions pertained to the necessity of eliminating grosslyinefficient work rules that impaired the hotels' abili-ties to function efficiently. Specific concerns raised bythe hotels involved overstaffing, the unwillingness ofemployees to do work they considered to be outsidethe realm of their job's responsibility, and other simi-lar problems. The Association's negotiators alsoraised the problem of their need to be able to sched-ule the work hours of certain categories' of employeesmore efficiently,29and the Union's negotiators re-sponded that the hotels already retained the authorityto schedule work shifts according to need under othercontractual provisions.- However, at no point duringthe negotiations did the Association's negotiatorsraise tipping practices, meal practices, or similar rulesthat effect the wages or compensation received by ho-tel employees in return for their labor as being subjectto alteration under article III, section 4, as modified.Indeed, at one point during the negotiations, JoelKeiler, the Association's attorney, candidly admittedthat reaching an agreement on wages did not presenta serious barrier to the parties reaching an agreement.In his testimony, Keiler also admitted that work rulesaffecting wages, such as the rule providing for theautomatic addition of a 15-percent gratuity to the res-taurant bill of a customer failing to leave a tip, werenot discussed during the negotiations.' We concludethat neither the provisions of article III, section 4, northe history of the parties' negotiations evidences anagreement on the Union's part to waive its right to beinformed of and negotiate about changes in rules thatdirectly affect employee wages. Accordingly, we findthat Respondents, by unilaterally implementingchanges in work rules that altered the amount of" Specifically, the Association raised the question of scheduling maids'starting times more efficiently on several occasions during the contract nego-tiations.0 These statements by the Union's negotiators, confirmed substantially bythe terms of art. VII of the contract, lead us to conclude that the partiesunderstood the contract as empowering the hotels to unilaterally modifyrules relating to work hours. Thus, we conclude that those allegations in thecomplaint alleging that Respondents violated Sec. 8(aXS) of the Act by uni-laterally modifying work rules relating to hours of employment are withoutmerit.s3 Keiler also conceded that the hotels did not rely on art. III, sec. 4, tojustify the elimination of the practice of adding the 15-percent gratuity, buthe contended that other provisions of the contract empowered the hotels tounilaterally cease that practice.568 SOUTHERN FLORIDA HOTEL & MOTEL ASSOCIATIONcompensation received by their employees, violatedSection 8(a)(5) and (1) of the Act.The evidence shows32and we find that Respon-dents violated Section 8(a)(5) and (1) of the Act byunilaterally implementing the following changes intheir employees' conditions of employment:(a) Prohibiting employees from having sandwichesbetween 9 p.m. and 10 p.m. (Carillon).(b) Eliminating extra pay for employee Jorge Mas-sone for work he performs in addition to his regularduties (Carillon).(c) Stopping the payment of $1.50 to waiters andwaitresses for table setups and an additional $1.50 forclearing tables (Carillon).33(d) Stopping the practice of paying tips within 48hours of functions (Carillon).(e) Discontinuing the practice of allowing cooks tohave two free beers or soft drinks per day (Carillon).(f) Stopping the practice of providing a snack forcertain employees who worked at night (Carillon).(g) Eliminating the practice of adding a 15-percentgratuity to the bill of a restaurant patron leaving hisor her table without tipping (Country Club).'34(h) Eliminating tips for serving certain food items(Country Club).35(i) Reducing tips for work performed for conven-tion guests (Country Club).(j) Changing from 40 hours per week to 46 hoursper week the number of hours an employee mustwork to receive overtime payments (Country Club).(k) Ceasing to pay employees for setting up rollerand honeymoon beds (Doral Beach).36Having found that Respondents violated Section8(aX)(5) and (I) of the Act by unilaterally changingtheir employees' working conditions and by unilater-52 A number of additional changes allegedly implemented at Carillon fallwithin the general category of changes affecting employee compensation.(See pars. I ,(e),(lXii), (kk), and ( I) of the amended complaint.) However,the only testimony proferred concerning those changes was that of employeeshop steward Ada Woods. When Respondents objected to Woods' testimonyon hearsay grounds, counsel for the General Counsel countered that Woods'testimony concerning changes about which she had no personal knowledgewas being offered only to show the basis for her subsequent conduct, and notto prove that the changes had actually occurred. No further testimony waspresented with respect to those alleged changes and, consequently, there isinsufficient evidence to support findings that such changes were unlawfullyinstituted by Respondent Carillon."3 This practice apparently applied only to banquet work.This practice is apparently identical to the practice alleged in sec.I 1,(e),(2),(cc), of the amended complaint.5 "This practice is apparently only applied to banquet work. AllegationsI l,(e),(2),(gg), and (ii) appear to pertain to the same practice.3 The Doral Beach's increasing the number of rooms a maid must clean ina day from 33 to 51 is a change having a decided impact on wages. However,in our opinion, that type of change was raised by the Association's negotia-tions when they discussed the poor overall production of their employeesand their need to be able to implement reasonable changes that would bringtheir work forces' production up to reasonable standards. Accordingly, weconclude that the collective-bargaining agreement empowered the DoralBeach to implement that change.ally discontinuing a number of employee benefits, wewill order Respondents to: () restore the satus quoante with respect to the unlawfully changed termsand conditions of employment should the employeesthrough their Union so request, (2) make their em-ployees whole for any loss of pay they may have suf-fered due to the unlawful implementation of the uni-lateral changes, and (3) cease and desist fromengaging in such unlawful conduct."9. Finally, in view of the substantial number ofnon-English speaking employees employed b Re-spondents, we shall order that the notices be posted inSpanish as well as English.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and orders that the Respondents, SouthernFlorida Hotel & Motel Association and its employer-members, The Estate of Alfred Kaskel d/b/a CarillonHotel, The Estate of Alfred Kaskel d/b/a Doral Ho-tel and Country Club, and The Estate of Alfred Kas-kel d/b/a Doral Beach Hotel and Respondent BeauR. Corp. d/b/a Beau Rivage Hotel. Miami Beach,Florida, their respective officers, agents. successors,and assigns, shall take the action set forth in the saidrecommended Order, as modified:i. Insert the following as paragraphs A,l.(f) and(g) and reletter the subsequent paragraphs accord-ingly:"(f) Unilaterally changing work rules and regula-tions affecting employee compensation, including:"(1) At Carillon, prohibiting employees from hav-ing sandwiches between 9 and 10 p.m., eliminatingextra pay for Jorge Massone for work he performs inaddition to his regular duties, ceasing to pay waitersand waitresses for setting up and clearing tables, ceas-ing to pay waiters and waitresses for setting up andclearing tables, ceasing the payment of tips within 48hours of functions, discontinuing the practice of al-lowing cooks to have two free beers or soft drinks perday, and ceasing to provide snacks for certain em-ployees who worked at night."(2) At Country Club, eliminating the practice ofadding a 15-percent gratuity to the bill of restaurantpatrons leaving their tables without tipping. eliminat-ing tips for the serving of certain food items. reducingtips for work performed for convention guests. andchanging from 40 hours per week to 46 hours perweek the number of hours an employee must work toreceive overtime payments.3' Abingdon Nursing Center. 197 NLRB 781 1972)569 DECISIONS OF NATIONA. LABOR RELATIONS BOARD"(3) At Doral Beach, ceasing to pay employees forsetting up roller and honeymoon beds."(g) Reneging on and repudiating the strike settle-ment agreement by failing to reinstate or by discharg-ing the employees listed in the attached AppendixesC, D, and E."2. Substitute the following for paragraph A,2,(a):"(a) Offer to the employees listed in the attachedAppendixes C, D, and E, immediate, full, and uncon-ditional reinstatement to their former jobs, or, if- thosejobs no longer exist, to substantially equivalent ones,without prejudice to their seniority or other rightsand privileges previously enjoyed, and make each ofthem whole for any loss of wages suffered, in themanner stated in that section of the AdministrativeLaw Judge's Decision entitled 'The Remedy.'"3. Insert the following as paragraph A.2,(e), andreletter the subsequent paragraphs accordingly:"(e) Upon request, reinstate at the respective ho-tels the conditions of employment listed below, andmake employees whole for any loss of pay they mayhave suffered, together with interest, due to the imple-mentation of the unilateral changes (Florida SteelCorporation, 231 NLRB 651 (1977); see, generally,Isis Plumbing & Heating Co., 138 NLRB 716 (1962)):"(1) At Carillon, reinstate, upon request, the prac-tices of providing sandwiches for employees between9 and 10 p.m., paying Jorge Massone extra pay forwork he performs in addition to his regular duties,paying waiters and waitresses additional sums for set-ting up and clearing tables, paying tips within 48hours of functions, providing cooks with two freebeers or soft drinks per day, and providing snacks forcertain employees who work at night."(2) At Country Club, reinstate, upon request, thepractices of adding a 15-percent gratuity to the billsof restaurant patrons leaving their tables without tip-ping, providing tips for the serving of certain fooditems, paying tips for work performed for conventionguests at the rate in effect prior to the strike com-mencing on or about December 25, 1976, and payingovertime for work in excess of 40 hours per week."(3) At Doral Beach, reinstate, upon request, thepractice of paying employees for setting up roller andhoneymoon beds."4. Substitute the following for paragraph A,2,(g):"(g) Post at the premises of the Doral Hotel andCountry Club, Doral Beach Hotel, and Carillon Ho-tel, Miami Beach, Florida, Copies of the attached no-tices marked 'Appendixes F,G, and H.,' respec-tively. Copies of said notices, in both English andSpanish, on forms provided by the Board's RegionalDirector for Region 12 (Tampa, Florida), shall, afterbeing signed by an authorized representative of thehotel in which the notice is to be posted, and by anauthorized representative of the Hotel Association, beposted as herein provided, immediately upon receiptthereof; and be so maintained for a period of 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken toinsure that said notices are not altered, defaced, orcovered by any other material."5. Insert the following as paragraph B,l,(b) and re-letter the subsequent paragraphs accordingly:"(b) Reneging on and repudiating the strike settle-ment agreement by discharging employee FrankMarcucci. and by failing to reinstate employees MaryColbert, Sally Green, and Mae Summers."6. Substitute the following for paragraph B,(2),(a):"(a) Offer Mary Colbert, Sally Green, Mae Sum-mers, and Frank Marcucci immediate, full, and un-conditional reinstatement to their former jobs, or, ifthose jobs no longer exist, to substantially equivalentones, without prejudice to their seniority or otherrights and privileges previously enjoyed, and makeeach of them whole for any loss of wages suffered inthe manner set forth in that section of the Adminis-trative L.aw Judge's Decision entitled 'The Remedy."7. Substitute the following for paragraph B,2,(c):"(c) Post at the premises of the Beau Rivage Hotel,Miami Beach, Florida. copies of the attached noticemarked 'Appendix .' Copies of said notice, in bothEnglish and Spanish, on forms provided by theBoard's Regional Director for Region 12, shall, afterbeing signed by an authorized representative of thehotel and of the Hotel Association, be posted asherein provided, immediately upon receipt thereof,and be so maintained for a period of 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees of the hotel arecustomarily posted. Reasonable steps shall be takento insure that said notice is not altered, defaced, orcovered by any other material."8. Substitute the attached Appendixes C, D, E, F,G, H, and 138 for those of the Administrative LawJudge.1' The Administrative Law Judge, in his recommended Order par. B.2,(c).inadvertently referred to "Appendix I" as "."APPENDIX CList of Employees Discriminatorily Terminated byRespondent Doral Hotel and Country ClubEustaquia Alfonso Jesus M. IglesiasOscar Alfonso Reinaldo Iglesias57) SOUTHERN FLORIDA HOTEL & MOTEL ASSOCIATIONEufemia AlvarezGumersindo E.AlvarezRaul AndreElefteriosApostolopoulosNicolas ArcasRaimundo ArceMaria ArrastiaGuajiib S. AsseHelen IvonneAvritt (Bizzell)FranciscaAzaharesMargaret Ann BallAndrea BarredaAdolpha BarretoAda CharleneBlackAlfred B. BorregoJoaquin CabreraPedro J. CabreraElla F. CalienesRogelio CampoYolanda CapotePedro CardenteyRuth CarmonaJulio CarneadoPilar CarrascoAdelaido CasianoMarcia CastanedaJose CastroEric ColeLilia ColeyVincent ComasRodney CopleyEmma CornellCarmen CotoJose CrespoRafael CrespoElizabeth N. DeanMarilyn De BoeserEduardo DeCardenasMiguel De LaFuentePedro H.DeMendozaCarmen DiazDomingo A.DonniniManuelDominguezRaquel DumoisDoris M. EnglingEstrella EspinoLillie JenkinsRuth L. JenningsRobert Ky ChowAntonio LabeirasSerafin LamasJuan M. LaraRamon LedesmaAntonio LobeirasRicardo LopezJose MaceoArmando MaresmaManuel MarquezAvelia MarquinezAntonio MartinArturo MartinezJose F. MartinezPaula MartinezRamon MatamorosNatalie McKeownEdilio MederosPrisciliano MendezRogelio MenendezJuan Israel MilianLuis MirandaPedro Pablo MolinaElizabeth MorvaEllsworth MurrayRodolfo NoyNellie NuttJoy OliverBertha OrosaPedro OrtizMaria PascualJose B. PernasAlex PhanordReinerio PineroLoida PomesConsela PuigAlberto RiveronMaria RiveronFelix RodriquezGuarina RodriguezIsabel RodriquezJorge RodriguezJuan RodriguezRaull R. RodriguezJuan G. EstefaniKathy EvattFranciscoFernandezJose FernandezJose G. FernandezKetty FernandezRoberto GustaveFernandezRoberto J.FernandezEvaraldo FierroNancy M. FinlayDiane FisherApolon FleurantinJose FormentPedro FornellMiguel H. FortJulia ForteEileen F. GagneCarlos R. GarciaHilda GarciaSergio F. GarciaMarie GartsuSache GochinAlfredo GonzalezAugustin GonzalezDolores GonzalezLuis GonzalezPedro GonzalezSeverino GordilloRaul HernandezNorma HernandezManuel HenriquezRolando HerreraKaren HesiakEliseo Hidalgo-GatoIngrid HunterPamela IcaroRolando RodriguezPedro RoqueLinda RubinsteinHilda SalazarAntonio SalbarreyEusebio SanchezOctavio SanchezRuben D. SanjurDavid SantiagoAldo J. SantinGustavo SardinaJuan Martinez SerranoCesar R. SequeraJuan M. SerretJose SoberonAddy SorensonRonald StorchNestor SuarezHumberto SubiranaKazimier L. SzlosowskiMirta TamargoCarlos ToledoGlicerio TorresLilia TraviesoEster TylerGerardo UrgellesGodwall UrgiuzaSebastian VallinasJose F. VictoreroEufemia VillacampaDonna L. WentzHenry W. WhiteBarbara L. WolffLola May WoodsRobert YudilevichMiguel A. ZulonAPPENDIX DList of Employees Discriminatorily Terminated byRespondent Doral Beach HotelIsabel AceboNicolasa AlbertoPatricia AlbertoCaridad AllesEsther G. AlvarezLucia AlvarezMargarita AlvarezMariano AlvarezOlivio AlvarezRafael AlvarezLucia AlverezPeter IwashJustiniano JimenezAllan KermanEmma KiellySteven KromerHilda LandrianBartola LeonAdolfina LopezAlicia LopezHydee LopezMariano Lopez DECISIONS OF NATIONAL LABOR RELATIONS BOARDYolanda AnastasiLuis G. ArangoAmerica ArcasRaul ArcosFrancisco ArteagaManuel A. AvilaRolando AvilaAngela AvilesMaria BarinagaAmancio G.BarrosoJuan A. BatistaOlga BaylinaJose BeatrizCarlos BenavidesLeopoldinaBeovidesLuis BorgesHelen BranzerRamon LopezJewel P. LummYolanda B. LunaLela ManganoGilberto ManzanoArmando MarquezAngel MartinezEdna MartinezMario MartinezMilton MartinezPatricia McFeelyCatherine McGrathEduardo MontanezRolando D. MoralesJanet MortonCarmen O. MuinaLuis MunizMaria L. Cabellero Raimundo Luis MunizGilberto A.Cabrera Maria E. MunozSeydaCampoalegre Sergio NeiblaArturo Cancio Candido L. OramasAlberto Candelaria Miriam Elizabeth OrtaAna Casanovas Ana L. OrtegaCesar Casatti Anna Maria PadronCarmen Castro Rosa PalominoAlberto Cebey Rosa H. PasaronLuis Cebey Amparo PazMiguel Cebey Norma PequenoAlice Corbett Mercedes PerazaMary Corbett Ismael PereraEzequiel Cortes Eloisa PerreraMaria DoloresCostoya Juan PerezFelipe Cruz Mariana PerezMaria Cruz Jose M. PeronEmilio Cueto Gregorio RayneriLida Lee Dahlberg Peter RecartSergio De Armas Hugo ReyesAngel Delgado Georgina A. RipollesDelia Delgado Barbara RispintoPearl Draper Carmen RiveroRobert L. Dubin Aurelio RiveronIsidro Esteves Hazel RobergeAlejandroFernandez Armando R. RodriguezMilton Fernandez Martin RossRosa Fernandez Jose RuizMaria Fidalgo Maria RuizGeorgina Florez Manuel SanchezBalbina Gallego Pedro SanchezCatalina Garcia Ignacio SantosGabriel GarciaOlga GarciaGaspar GeliJudy GeroFlorence GoldsteinJuan GomezAdalid GonzalezArmandoGonzalezDavid GonzalezJose GonzalezVincente Gonzalezdel ValleSally HennessyJose HernandezAugustin HerreraPedro HerreraHenry A. HileMargie HillRomilio SantosIgnacio ScullArdel SeraPedro SeralenaOsvaldo T. TamaritOscar A. TejedaJohn B. TerrisAlfredo L. TorresMartha TunezRaimundo UbietaAntonio R. ValdesLuis ValdesDaniela VegaEnrique VegaEsther WiedekeAndrea WiswallJose YanesAPPENDIX EList of Employees Discriminatorily Terminated ByRespondent Carillon HotelCharles DebskiAntonio DibLazaro DouEnrique FernandezGilberto GuerreroRalph LopezWilliam McCannRamon NunezSalvador OevomLucille PasiukFrancisco PuigNersa SarmientoGustavo UbietaPeter E. Van HorneJose VilaMichael Andrew WalkerAPPENDIX FNOTICE To EMPLOYEESPOSTED BY ORDER OF TlHENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the opportu-nity to present their evidence, it has been decided thatwe violated the National Labor Relations Act, asamended, and we have been ordered to post this no-tice. We intend to abide by the following:The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist unionsTo bargain collectively through representa-tives of their own choosingTo engage in activities together for the pur-pose of collective bargaining or other mutualaid or protection.To refrain from any and all such activity.WE WILL NOT tell our employees that they donot have a union contract, do not have seniority,572 SOUTHERN FLORIDA HOTEL & MOTEL ASSOCIATIONnor the protection of a union, or that we intendto assign work as we see fit.WE WILL NOT tell our employees that theirUnion has sold them out: that during negotia-tions their union leaders held out for a payoff: orthat any union that signed a contract, such asLocal 355 signed in January 1977, must be crazy.WE WILL NOT insist that multiple grievancesfiled by Local 355, be tried as separate griev-ances and before separate arbitrators, and thatonly a member in good standing of the FloridaBar is qualified to serve as an arbitrator in such aproceeding.WE WILL NOT unilaterally subcontract unitwork or abolish jobs in the appropriate unitwithout prior bargaining on that subject withLocal 355 as the exclusive collective-bargainingrepresentative of the employees in the appropri-ate unit.WE WILL NOT unilaterally change work rulesand regulations affecting wages without notify-ing Local 355 and giving it an opportunity tobargain collectively about such matters.WE WILL NOT repudiate the strike settlementagreement requiring us to reinstate all strikingemployees except those whose jobs were elimi-nated and those whose departments were tempo-rarily closed.WE WILL NOT encourage or discourage ouremployees' membership in Local 355, or anyother labor organization, by discharging, layingoff, failing to recall, or in any other manner dis-criminating against any employee in regard tothe hire, tenure, or any other term or conditionof employment.WE WILL NOT discriminatorily withholdaccured vacation pay from any employee to en-courage or discourage membership in a labor or-ganization.WE WILL NOT in any other manner interferewith our employees in the exercise of their rights.All our employees are free to become or remainmembers of Hotel, Motel, Restaurant & Hi-RiseEmployees & Bartenders Union, Local 355,AFL-CIO, or any other union.WE WILL reinstate all work performed by unitemployees which we subcontracted or otherwiseterminated on or after December 25, 1976, with-out first bargaining with Local 355, regarding thesame.WE WILL, after reasonable notice to us, permitauthorized representatives of Local 355 to comeupon our premises for the purpose of conferringwith our employees who are in the unit for whichLocal 355 is the collective-bargaining representa-tive, provided that all such visits with unit em-ployees are confined to the nonwork areas of thehotel, and are conducted during the nonworktime of the visited employee.WE WILL, upon request, provide Local 355with information or material available to uswhich is relevant and useful to said Union in theperformance of its duties as the collective-bar-gaining representative of the employees in theunit for which said Local is the collective-bar-gaining representative.WE WILL pay to Estrella Espino the accruedvacation pay due her under the current contract.WE WILL, upon request, reinstate the practicesof adding a 15-percent gratutity to the bill ofrestaurant patrons leaving their tables withouttipping, paying tips for the serving of certainfood items, paying tips in an amount equal tothose paid prior to December 25, 1976, for workperformed for convention guests, and payingovertime for work performed in excess of 40hours per week. WE WILL also make employeeswhole for any loss of pay they suffered, togetherwith interest, that resulted from our unilaterallychanging the above-described work practices.As the National Labor Relations Board found thatwe violated the law by discriminatorily terminatingthe employees listed in Appendix C, attached to theBoard's Decision and Order, WE WILL offer said em-ployees immediate, full, and unconditional reinstate-ment to their former or substantially equivalent posi-tions, or, if those jobs no longer exist, to substantiallyeqivalent positions, without prejudice longer exist, tosubstantially equivalent positions, without prejudiceto their seniority or other rights and privileges previ-ously enjoyed, and make said employees whole forany loss of pay they have suffered, together with in-terest.SOUTHERN FLORIDA HOTEL & MOTEL Asso-CIATIONTHE ESTATE OF ALFRED KASKEL D/B/ADORAL HOTEL AND COUNTRY CLUBAPPENDIX GNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the opportu-nity to present their evidence, it has been decided thatwe violated the National Labor Relations Act, asamended, and we have been ordered to post this no-tice. We intend to abide by the following:573 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Act gives employees the following rights:To engage in self-organizationTo form, join, or assist unionsTo bargain collectively through representa-tives of their own choosingTo engage in activities together for the pur-pose of collective bargaining or other mutualaid or protectionTo refrain from any and all such activity.WE WILL NOT tell our employees that they donot have a union contract, do not have seniority,nor the protection of a union, or that we intendto assign work as we see fit.WE WILL NOT tell our employees that theirUnion has sold them out; that during negotia-tions their union leaders held out for a payoff; orthat any union that signed a contract, such a Lo-cal 355 signed in January 1977, must be crazy.WE WILL NOT insist that multiple grievancesfiled by Local 355, be tried as separate griev-ances and before separate arbitrators, and thatonly a member in good standing of the FloridaBar is qualified to serve as an arbitrator in such aproceeding.WE WILL NOT unilaterally subcontract unitwork or abolish jobs in the appropriate unitwithout prior bargaining on that subject withLocal 355 as the exclusive collective-bargainingrepresentative of the employees in the appropri-ate unit.WE WILL NOT unilaterally change work rulesand regulations affecting wages without notify-ing Local 355 and giving it an opportunity tobargain collectively about such matters.WE WILL NOT repudiate the strike settlementagreement requiring us to reinstate all strikingemployees except those whose jobs were elimi-nated and those whose departments were tempo-rarily closed.WE WILL NOT encourage or discourage ouremployees' membership in Local 355, or anyother labor organization, by discriminating, lay-ing off, failing to recall, or in any other mannerdiscriminating against any employee in regard tothe hire, tenure, or any other term or conditionof employment.WE WILL NOT discriminatorily withhold ac-crued vacation pay from any employee to en-courage or discourage membership in a labor or-ganization.WE WILL NOT in any other manner interferewith our employees in the exercise of their rights.All our employees are free to become or remainmembers of Hotel, Motel, Restaurant & Hi-RiseEmployees & Bartenders Union, Local 355,AFL-CIO, or any other union.WE WILL reinstate all work performed by unitemployees which we subcontracted or otherwiseterminated on or after December 25. 1976, with-out first bargaining with Local 355, regarding thesame.WE WILL, after reasonable notice to us, permitauthorized representatives of Local 355 to comeupon our premises for the purpose of conferringwith our employees who are in the unit for whichLocal 355 is the collective-bargaining representa-tive, provided that all such visits with unit em-ployees are confined to the nonwork areas of thehotel, and are conducted during the nonworktime of the visited employee.WE WILL, upon request, provide Local 355with information or material available to uswhich is relevant and useful to said Union in theperformance of its duties as the collective-bar-gaining representative of the employees in theunit for which said Local is the collective-bar-gaining representative.WE WILL, upon request, reinstate the practiceof paying employees for setting up roller andhoneymoon beds and WE WILL also make em-ployees whole for any loss of pay they have suf-fered, together with interest, that resulted fromour unilaterally changing the above-describedwork practice.As the National Labor Relations Board found thatwe violated the law by discriminatorily terminatingthe employees listed in Appendix D, attached to theBoard's Decision and Order, WE WILL offer said em-ployees immediate, full, and unconditional reinstate-ment to their former or substantially equivalent posi-tions, or, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their se-niority or other rights and privileges previously en-joyed, and make them whole for any loss of pay theyhave suffered, together with interest.SOUTHERN FLORIDA HOTEL & MOTEL Asso-CIATIONTHE ESTATE OF ALFRED KASKEL D/B/ADORAL BEACH HOTELAPPENDIX HNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the opportu-nity to present their evidence, it has been decided that574 SOUTHERN FLORIDA HOTEL & MOTEL ASSOCIATIONwe violated the National Labor Relations Act, asamended, and we have been ordered to post this no-tice. We intend to abide by the following:The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist unionsTo bargain collectively through representa-tives of their own choosingTo engage in activities together for the pur-pose of collective bargaining or other mutualaid or protectionTo refrain from any and all such activity.WE WILL NOT tell our employees that they donot have a union contract, do not have seniority,nor the protection of a union, or that we intendto assign work as we see fit.WE WILL NOT tell our employees that theirUnion has sold them out; that during negotia-tions their union leaders held out for a payoff; orthat any union that signed a contract, such asLocal 355 signed in January 1977, must be crazy.WE WILL NOT insist that multiple grievancesfiled by Local 355, be tried as separate griev-ances and before separate arbitrators, and thatonly a member in good standing of the FloridaBar is qualified to serve as an arbitrator in such aproceeding.WE WILL NOT unilaterally subcontract unitwork or abolish jobs in the appropriate unitwithout prior bargaining on that subject withLocal 355 as the exclusive collective-bargainingrepresentative of the employees in the appropri-ate unit.WE WILL NOT unilaterally change work rulesand regulations affecting wages without notify-ing Local 355 and giving it an opportunity tobargain collectively about such matters.WE WILL NOT repudiate the strike settlementagreement requiring us to reinstate all strikingemployees except those whose jobs were elimi-nated and those whose departments were tempo-rarily closed.WE WILL NOT encourage or discourage ouremployees' membership in Local 355, or anyother labor organization, by discharging, layingoff, failing to recall, or in any other manner dis-criminating against any employee in regard tothe hire, tenure, or any other term or conditionof employment.WE WILL NOT discriminatorily withhold ac-crued vacation pay from any employee to en-courage or discourage membership in a labor or-ganization.WE WILL NOT in any manner interfere withour employees in the exercise of their rights. Allour employees are free to become or remainmembers of Hotel, Motel. Restaurant & Hi-RiseEmployees & Bartenders Union. Local 355,AFL-CIO, or any other union.WE WILL reinstate all work performed by unitemployees which we subcontracted or otherwiseterminated on or after December 25, 1976, with-out first bargaining with Local 355, regarding thesame.WE WILL, after reasonable notice to us, permitauthorized representatives of Local 355 to comeupon our premises for the purpose of conferringwith our employees who are in the unit for whichLocal 355 is the collective-bargaining representa-tive, provided that all such visits with unit em-ployees are confined to the nonwork areas of thehotel, and are conducted during the nonworktime of the visited employee.WE WILL, upon request, provide Local 355with information or material available to uswhich is relevant and useful to said Union in theperformance of its duties as the collective-bar-gaining representative of the employees in theunit for which said Local is the collective-bar-gaining representative.WE WILL, upon request, reinstate the practicesof providing sandwiches to employees between 9and 10 p.m., paying Jorge Massone for extrawork he performs in addition to his regular du-ties, paying waiters and waitresses for setting upand clearing tables, paying tips within 48 hoursof functions, allowing cooks to have two freebeers or soft drinks per day, and providing asnack for certain employees who work at night.WE WILL also make employees whole for anyloss of pay, together with interest, that resultedfrom our unilaterally changing the above-de-scribed work practices.As the National Labor Relations Board found thatwe violated the law by discriminatorily terminatingthe employees listed in Appendix E, attached to theBoard's Decision and Order, WE WILL offer said em-ployees immediate, full, and unconditional reinstate-ment to their former or substantially equivalent posi-tions, or, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their se-niority or other rights and privileges previously en-joyed, and make them whole for any loss of pay theyhave suffered, together with interest.SOUTHERN FLORIDA HOTEL & MOTEL ASSO-CIATIONTHE ESTATE OF ALFRED KASKEL D/B/ACARILLON HOTEL575 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX IDECISIONNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the opportu-nity to present their evidence, it has been decided thatwe violated the National Labor Relations Act, asamended, and we have been ordered to post this no-tice. We intend to abide by the following:The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist unionsTo bargain collectively through representa-tives of their own choosingTo engage in activities together for the pur-pose of collective bargaining or other mutualaid or protection.To refrain from any and all such activity.WE WILL NOT tell employees that we are disap-pointed in them because they took part in picket-ing our hotel.WE WILL NOT repudiate the strike settlementagreement requiring us to reinstate all strikingemployees, except those whose jobs were elimi-nated and those whose departments were tempo-rarily closed.WE WILL NOT in any other manner interferewith our employees in the exercise of the forego-ing rights. All our employees are free to becomeor remain members of Hotel, Motel, Restaurant& Hi-Rise Employees & Bartenders Union, Lo-cal 355, AFL-CIO, or any other union.As the National Labor Relations Board found thatwe violated the law by failing to recall Mary Colbert,Sally Green, and Mae Summers, following the strikeagainst us, and by discharging Frank Marcucci, WEWILL offer said employees immediate, full, and un-conditional reinstatement to their former or substan-tially equivalent positions or, if those jobs no longerexist, to substantially equivalent positions, withoutprejudice to their seniority or to her rights and privi-leges previously enjoyed, and make said employeeswhole for any loss of pay suffered, together with inter-est.SOUTHERN FLORIDA HOTEL & MOTEL Asso-CIATIONBEAU RIVAGE HOTELSTATEMENI OF IHE CASEJOSEPH I. NAC(1MAN, Senior Administrative Law Judge:'This proceeding heard before me at Coral Gables, Florida,on 41 hearing dates between October 18 and November 18,1977, and between January 9 and February 7, 1978, in-volves a consolidated complaint pursuant to Section 10(b)of the National Labor Relations Act, as amended, (hereincalled the Act), which as amended2alleges, in substance,that following a strike by members of Hotel, Motel. Restau-rant & Hi-Rise Employees & Bartenders Union, Local 355,AFL-CIO (herein called the Union), against SouthernFlordia Hotel & Motel Association (herein called the asso-ciation) and its employer-members, particularly Beau R.Corp. d/b/a Beau Rivage Hotel,' Estate of Alfred Kaskeld/b/a Carillon Hotel, Doral Beach Hotel, and Doral Coun-try Club' (herein respectively called Rivage, Carillon,Beach, and Country Club and collectively called Respon-dents), violated Section 8(a)(1), (3), and (5) of the Act byconduct specifically alleged in the complaint.' By answer,Respondents admitted certain allegations of the complaintbut denied the commission of any unfair labor practice.At the hearing all parties were afforded full opportunityto adduce evidence deemed relevant and material, to exam-ine and cross-examine witnesses, to argue orally on the rec-ord, and to submit briefs. Oral arguments were waived.Briefs submitted by the General Counsel and Respondent,respectively, and a memorandum requesting extraordinaryrelief submitted by the Charging Parties have all been dulyconsidered.5For reasons hereafter more fully stated, I rec-I Assigned to hear and decide this specific case pursuant to authority ofthe United States Civil Service Commission after Administrative Law JudgeWalter H. Maloney, onginally assigned to hear this case, recused himselffrom further participation.2 The original consolidated complaint, issued June 24, 1977, is based on 10charges filed between January 24 and June 21, 1977. A first amended com-plaint issued August 9, 1977, is based on the onginal charges and 18 addi-tional charges filed between June 27 and July 18, 1977. A second amendedcomplaint issued September 12, 1977, and various motions for furtheramendments of the complaint were granted at the opening of the hearingand at various stages thereof.3 These three hotels are owned by the same enterprise and admittedlyconstitute a single integrated employer.' The charges filed named the association and some 20 of its employer-members as Respondents During the investigation of the charges the Union,apparently as a result of an out-of-Board settlement reached with most of thehotels, requested that the Regional Director approve withdrawal of thecharges as to all Respondents except association, Rivage, Carillon, Beach,and Country Club. The request was granted. Hence, the complaint issuedonly against association and the four hotels mentioned.5 By letters dated November 22 and 23, 1977, counsel for Respondentsrequested that I supply him with witness subpenas for the taking of thedepositions of eight employees of Region 12 and for leave to take suchdepositions, allegedly for the purpose of establishing improper communica-tions between myself and the aforesaid individuals. By my letter of Decem-ber , 1977, said requests were denied. The basis for this ruling was that Sec.102.37 of the National Labor Relations Board Rules and Regulations, Senes8, as amended, provides the exclusive procedure for moving for the disquali-fication of an assigned administrative law judge, and that the taking of depo-sitions was unnecessary, particularly in view of counsel's assertion that heand his client personally heard the alleged prohibited commuuncations.Under date of December 16, 1977, counsel for Respondent requested thatpursuant to Sec. 102.37 of the Board's Rules and Regulations I withdrawfrom further participation in this case because of my alleged disqualification.Attached to said request were the affidavits of H. Lee Levine and Joel I.576 SOUTHERN FLORIDA HOTEL & MOTEL. ASSOCIATIONommend dismissal of certain allegations of the complaintbut find others sustained by the evidence, and with respectto the latter I recommend an appropriate order.Upon the pleadings. the stipulations of counsel, the evi-dence, my observations of the demeanor of the witnessesKeiler. Levine's affidavit, executed December 7. 1977, stated that on Novem-ber 17, 1977 (the heanng recessed on November 18 to reconvene January 9,1978)., he overheard a conversation between me and Anthony DiSalvo in therear portion of the Board's Miami offices, which conversation "was aboutwhat items should be in Mr. DiSalvo's post-trial bnef so that the Judge couldmake credibility resolutions." Keiler's affidavit, executed December 16.states that on November 16 dunng a recess in the hearing he heard me andMrs. Peer discussing the scheduling of one of her witnesses, and that onNovember 17, 1977, in the rear of the Board's Miami offices he heardthrough the wall, "Judge Nachman and Anthony DiSalvo one of the coun-sels for General Counsel in the instant casel discussing how to resolve thecredibility issues that arose during the hearing." The request was denied byletter dated December 29, 1977, on the ground that it did not conform to theaforesaid rule and was, therefore, insufficient on its face. On January 10,1978. the Board denied Respondent's request for special permission to ap-peal from that ruling. Because the request for disqualification is renewed inRespondent's brief, I deem it appropriate to set forth in somewhat greaterdetail the basis for my ruling.Sec. 102.37 provides in pertinent part:Any party may request the administrative law judge, at any time follow-ing his designation ..and before filing of his decision, to withdraw onground of personal bias or disqualification, by filing with him promptlyupon the discovery of the allegedfacts a timely affidavit setting forth indetail the matters alleged to constitute grounds for disqualification. If, inthe opinion of the administrative law judge. such affidavit isfiled with duediligence and is suffiienr on its face, he shall forthwith disqualify himselfand withdraw from the proceeding ..lEmphasis supplied.)Although Sec. 102.37 is somewhat narrower in scope than 28 U.S.C. 144,which relates to the disqualification of a Federal judge, the two are so similarin purpose that court decisions under Sec. 144 are persuasive with respect tothe proper interpretation of Sec. 102.37. The cases hold that when presentedwith an affidavit of prejudice the court may not pass upon the truth or falsityof the allegations but must accept them as true for the purpose of determin-ing the legal sufficiency of the affidavit. See United States v. John N. Mitchellet al., 377 F.Supp. 1312, 1316 (D.C. Cir. 1974). On the other hand, thestatutory standards and safeguards against misuse are "necessarily stringentand must be strictly enforced." See Brotherhood of Locomotive Firemen andEnginemen and H E. Gilbert Bangor &d Aroostook Railroad Company. 380F.2d 570, 576 (D.C. Cir 1967). It is for this reason that "the motion andaffidavit must be timely filed ... and must allege specific facts and not mereconclusions or generalities." Id. at 576 (emphasis supplied). And these "mustbe set forth with at least that degree of particularity as one would expect tofind in a bill of particulars." See United States v. Mitchell, supra at 1316. It isthus clear that an affidavit which is either untimely or does not state the factswith sufficient particularity does not conform to the rule and does not re-quire the judge to disqualify himself, for "It]here is as much obligation upona judge not to recuse himself when there is no occasion as there is for him todo so when there is." See Union Leader Corporation, 292 F.2d 381, 391 (IstCir. 1961).Although the affidavits here show that the facts concerning the allegeddisqualification came to counsel's attention on November 16 and 17, hisletter requesting that I disqualify myself is dated December 16. In view ofthe purpose and objective of Sec. 102.67 I concluded that the affidavits for-warded on December 16 did not meet the requirement imposed by the rulethat the affidavit be filed "promptly upon discovery of the alleged facts."Moreover,. even if it be assumed that under the circumstances of this case theaffidavits were filed "promptly," they do not comply with the rule in thatthey fail to set forth facts that would establish an improper communicationdid occur, as distinguished from conclusions of the affiants that what oc-curred was a prohibited communication. Both affiants state that they person-ally overheard the alleged prohibited conversations. It is therefore not txoomuch to require that they set forth exactly what they allegedly overheard sothat it might be readily determined whether what passed was entirely in-nocuous comment or whether they impinged upon the impartiality ordinar-ily demanded of a judge. Instead of supplying the entire conversation coun-sel chose to rely on his conclusion that the conversation invaded theprohibited area. For these reasons the motion that I disqualify myself wasdenied.while testifying, and the entire records in this case I makethe following:FINDINGS OF FA( 'IA. The ULnfir Labor Pracic-e.1. HistoryAssociation is composed of about 22 employers engagedin the operations of hotels or motels in the Miami Beach,Florida, area. Rivage, Carillon, Beach, and Country Clubare each members of association. For some years associ-ation has recognized the Union as the collective-bargaining6 The General Counsel filed with me and served upon all parties a motion.dated May 9. to correct the transcnpt in I I instances therein specified, whichI have marked "A.L.J. Exhibit X." and by this reference make the same apart of the record. Respondent opposes this motion for reasons set forth inhis response received May 17, which I likewise make a part of the record. Atleast by inference. Respondent concedes that except with respect to items 7(incorrectly referring to p. 681 instead of 661). 8, 10, and I I of the motion therequested corrections are required but urges that in the four instances hementions the transcript is correct as it stands. Basically, however. Respon-dent contends that the motion should be denied in its entirety because it wasnot timely filed as required by the last sentence of Sec. 102.24 of the Board'sRules which states that "Motions and responses thereto shall be filedpromptly and within such time as not to delay the proceeding." Respondentpoints to the fact that the record closed on February 7. and that the motionwas not made until May 10. after the time for filing briefs had expired. andthat such was not a "prompt" filing within the meaning of the aforemen-tioned rule. I consider first the rule itself. Although I might well conclude inother circumstances that a motion withheld for about 3 months was notpromptly filed, I feel that it would be inappropnate to do so under thecircumstances here involved for a number of reasons. In the first place, coun-sel had to read and digest the transcript consisting of about 7,800 pagesbefore she would know what corrections might be necessary. Working 5 daysa week and reading 200 pages a day the task would require about 2 months,and the only correction which presents any substance, as hereafter discussed,occurred at page 7,652. Second, the brief had an absolute deadline of May 8,and the motion was one which, under the practice before the Board, isdisposed of in the Decision, which in this case is many months off. Third,none of the requested corrections bear on any procedural or substantivecontention advanced or argued by counsel In his brief; indeed, in his briefcounsel makes no reference to nor does he specifically rely upon any' of thetestimony the General Counsel seeks to correct. Finally, the corrections re-quested by the General Counsel, as hereafter indicated, are plainly necessaryif the record is to speak accurately, and Respondent has made no showingthat any prejudice would result to it from the granting of the motion.Turning to the corrections themselves, the first 10 items of the motioninvolve misspelling of names or the use of an obviously incorrect word whichmakes no sense in context. The only item which requires any real discussionis item II. At p. 7,652 the General Counsel was examining Reynolds, theUnion's attorney and chief negotiator, and asked Reynolds if he had told thenegotiators for the hotels what the Union's position was concerning the re-call of the strikers. According to the transcript the answer of the witness was."That, I couldn't tell you." The next question was, "What did you tellthem," and the witness proceeded to say what he told the hotel negotiatorsIt is thus obvious that the answer to the first question as it appears in thetranscript makes no sense and cannot be correct. For this reason I asked thereporter to check his open mike for the day in question and to file a certifi-cate with me showing what corrections, if any, were indicated. The reporterhas filed with me a certificate, which I have marked "A.L.J Exhibit Y." andby this reference made a part of the record. stating that the answer abovereferred to was in error on the part of the transcriber, and that the correctanswer is "Emphatically." This answer makes sense and fits logically into thefollowing question and answer.Accordingly, for the reasons stated the motion to correct the transcript inthe manner therein indicated is granted in its entirety.I No issue of commerce or labor organization is presented. The complaintalleges and the answer admits facts which establish those elements I findthose facts to be as pleaded.577 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative of the employees of its members in an appro-priate unit. A contract executed in 1968 (extended byagreements executed in 1972 and 1974 with changes nothere material), expired by its terms on September 16, 1976.Negotiations for a new contract having failed to produce anagreement, the Union called a strike against associationand many of its members. At Carillon, Beach, and CountryClub the strike began on December 25, 1976, and atRivage, it began on January 10, 1977. Most if not all unitemployees in the four hotels here involved supported thestrike and refrained from working for the struck hotels.9The strike and all picketing ended January 14, 1977, whenagreement was reached on the terms of a new contract.'0Because a comparison of certain provisions of the 1968 andthe 1977 contracts have a bearing on some of the issuesrequiring decision here, the applicable contract provisionsof both contracts are set forth in Appendix A, attached, andare there explained. The General Counsel concedes thatthrough January 16, 1977, no unfair labor practice oc-curred, and that the strike to that point was in all respectseconomic in nature. The General Counsel does contend,however, that because of certain alleged unfair labor prac-tices by the Doral hotels on January 17" some 41 strikersemployed by Beach and Country Club who were dis-charged that day for strike action against those hotels areentitled to the status of unfair labor practice strikers.To clearly present the issues and the manner in whichthey arose the facts will be stated as closely as practicable inchronological order.2. Post-strike contract negotiationsBetween December 30, 1976, when negotiations resumedfollowing the strike, and January 14, when the partiesreached agreement on contract terms, bargaining tookplace on about eight different dates.' So far as relates to theissues in this case the following three basic areas were dis-cussed at these sessions; (I) modification of the provisionsI The unit alleged in the complaint to be appropriate is "all employees ofthe dining room, bar department, housekeeping department, service depart-ment, maintenance department, telephone department, laundry department,and kitchen department, employed by the employer-members of lassoci-ationl, excluding executives, department heads, managerial employees,guards and supervisors as defined in the Act." The answer denies the allega-tion. The collective-bargaining agreements in evidence grant the Union rec-ognition as the collective-bargaining representative for "all employees recog-nized as being in the bargaining unit of the Employer, except for executives,department heads, managerial employees and guards and supervisors, [etc.]."No testimony was offered on this issue. The unit pleaded in the complaintappears to be normal for the hotel industry, and I find nothing to indicate itto be inappropriate. Accordingly, I find the unit pleaded to be appropriate.' The evidence shows that 668 unit employees struck at Country Club. 396at Beach, and 299 at Carillon. The number striking at Rivage is not shownby the record.10 Some issues are raised as to when the new contract became effective.Those issues will be considered in subsequent portions of this Decision.H This and all dates hereafter mentioned are in 1977 unless otherwisestated.12 These were December 30, 1976, and January 5, 6, 7, 10, 12, 13, and 14,1977. Keiler attended each of these meetings at the first as counsel for Du-pont Plaza Hotel and thereafter as counsel and principal negotiator for asso-ciation. At the January 5 meeting the International took over the bargainingfor the Union, and thereafter International President Hanely and generalcounsel Reynolds were the negotiators on its behalf.of the old contract dealing with union access to the hotels:(2) changes in past practices at the hotels which Keiler in-sisted had to be made if they were to operate efficiently:and (3) how Respondents were to handle returning strikersand replacements hired during the strike. These issues willbe discussed separately, and the entire course of bargainingwith respect to each issue will be given before discussinganother.a. Union access to the hotelOn January 6 Keiler and Reynolds met alone and dis-cussed changes and new provisions Keiler and Reynoldsmet alone and discussed changes and new provisions Keilerwanted in the contract. Specifically, Keiler referred to thevisitation provisions (art. III, sec. 3), mentioning two prob-lems. The first problem was the practice of Schiffman'3coming to the office of a hotel manager unannounced andcursing him in front of employees or visitors that might bein the office. The second problem was that union agentswould walk into work areas of a hotel, and employeeswould stop what they were doing and congregate aroundthe agents. Keiler told Reynolds that these practices couldnot be tolerated and had to stop."'Reynolds agreed that thehotels should not have to tolerate conduct such as Keilerrelated and suggested that some language requiring unionagents to make prior arrangements before visiting the hotelwould appear to solve the problem. Although Keilerclaimed that Reynolds agreed at this meeting to amend thevisitation provisions as indicated, and Reynolds claims thathe went no further than promising to discuss the matterwith officials of the local to determine if there was any dif-ficulty with what he had suggested, I find it unnecessary toresolve the conflict. The fact remains that whether it was atthis or some subsequent meeting the parties agreed that thevisitation provisions of the 1968 contract be amended asreflected in Appendix A, and the 1977 contract was draftedand signed with those modifications.b. Bargaining on past practicesAnother subject raised by Keiler at the January 6 meet-ing related to article III, section 4, of the contract entitled"Prohibitions and Reservations of Rights." Keiler toldReynolds that over the years many improper practices hadgrown up in the hotels, and that attempts to correct thosepractices had resulted in arbitration proceedings in whichthe hotels could not prevail because the condition was heldto have become a "past practice or precedent." To correctthe problem he wanted language inserted that would permitthe hotels to make, change, and enforce reasonable rulesand regulations and suggested that from his point of viewinsertion of the phrase "notwithstanding any past practiceor precedent," would remedy the situation. Reynolds took" For some years and during the events here involved, president of Local355. Later International placed Local 355 in trusteeship. Armando Vasques.,theretofore chief organizer for the Local, was named trustee, and Schiffmanbecame a special assistant to the International president.14 Another practice Keiler complained of, which does not bear on anyissue in the case, was that shop stewards spent many hours walking abouthotels looking for grievances instead of performing their duties.578 SOUTHERN FLORIDA HOTEL & MOTEL ASSOCIATIONthe position that the language Keiler suggested was muchtoo broad, and to accept it would be "buying a pig in apig." Reynolds asked Keiler to prepare a list of changes thehotels had in mind so that the Union might consider themand either agree or the parties could bargain them out. Atthe end of the January 6 meeting the issue remained in thisposture.The evidence shows that the issue was discussed at sev-eral subsequent meetings. Reynolds insisted on a list of thechanges Respondents were proposing, and management re-sponded that preparation of such a list was not practicalbecause of the sheer number of items involved. Respon-dents insisted that the Union would have to accept the in-sertion of the phrase which Keiler had proposed. The issuewas not settled until the meeting of January 13 when Reyn-olds told Keiler that the Union would agree that the above-quoted phrase could become a part of article III, section 4.of the contract, and the same appears in Appendix A.c. Negotiations on return of the strikersThis issue first surfaced in the negotiations when, in pri-vate conversation between Keiler and Reynolds aboutJanuary I 1, the latter asked whether, assuming agreementon all other terms of a contract, there would be any prob-lem about the return of the strikers to their former jobs.Keiler replied that this might well present a problem be-cause association was composed of many owners who didnot always agree. Reynolds asked Keiler to ascertain theposition of his clients because the issue might well be criti-cal to an overall agreement.When the parties met again on the morning of January12 the Union asked for management's position on the re-turn of the strikers. Keiler replied that although the Union'srequest would present no problem to some of his clients.others would not go along, and for that reason he could notagree. Gray, who was present at this exchange, expressedthe view that the hotels had a great obligation to the re-placements because they came to the rescue when theUnion struck without notice on one of the busiest days ofthe year, and he regarded this as a greater obligation thanany he might owe the strikers. At this point Hanely statedthat the issue was more than a matter of money but in-volved a basic trade union principle, and unless the Unioncould get assurances that the strikers would be returned totheir jobs there could be no agreement on a contract andfurther meetings would be useless. Hanley and Reynoldsthen left the meeting.The parties met again later on January 12 in the office ofNovak, then president of the Fountainbleu.6 While manysubjects were discussed, that principal issue discussed at'i Dunng the negotiations Keiler also insisted upon a revision of the arbi-tration article and upon inclusion of a "zipper" clause in the proposed con-tract. His objections to the arbitration article were that a permanent arbitra-tor was named, and that it provided no time targets. The record does notindicate that there was extended discussion on those subjects. The record isquite clear that both were agreed to by the Union. The new arbitrationprovisions appear in the contract signed by the parties as art. XI and the"zipper" clause as art. XIlI, sec. 3.1' Although Fountainbleu was not a member of association. Novak tnedto be a peacemaker and bnng the parties togetherthis meeting, as well as at the meeting of January 13, so faras this case is concerned related to the return of the strikersto their former jobs. Gray again expressed the view that heowed a greater obligation to the replacements than to thestrikers and also stated that during the strike the hotels hadascertained that as a group the replacements were moreefficient and better employees than the strikers, and for thatreason he wanted to retain all the replacements. This wasfollowed by an extended presentation by Blacker'7to theeffect that the strikers were thieves, malingerers, and as agroup unsatisfactory employees, and that as a group thereplacements hired during the strike were better employees.For this reason the hotels wished to retain them. Hanleyresponded that employees of the type Blacker describedwere not only bad employees that no employer should haveto tolerate but bad union members as well. He pointed outthat the discharge article of the contract (art. IV) and therevisions in the arbitration procedures which had beenagreed upon provided the Employers with adequate ma-chinery to rid themselves of bad employees. Hanley reiter-ated his prior statement that reinstatement of strikers was abasic trade union principle, and unless the Union could getsome assurances in that area further meetings would beuseless. At the meeting in Novak's office no agreement inthis area was reached, and management adhered to its posi-tion that they would not recall strikers.At the meeting on January 13 the return of the strikerswas once a major issue discussed. Initially, each side ad-hered to its original position. The Union contended that allreplacements must be dismissed and all strikers returned,and management answered that no strikers would be re-called. Finally, Gray inquired if the hotels agreed to returnall the strikers to their jobs would the Union have any ob-jection to their also retaining the replacements. Reynoldsresponded that the Union did not represent the replace-ments and could not negotiate for them and continued toinsist that all strikers had to be returned in accordance withthe needs of the Employer's business." At this point Grayasked what the Union's position would be if managementagreed to all Reynolds had said but still kept the replace-ments: Reynolds replied that the Union did not care whatthe hotels did with their replacements but added that thereplacements could not be doing the strikers' jobs. Graythen asked Reynolds to assume that before the strike a ho-tel had employed five diswashers, and during the strikefound they could get the same work from two diswashers.Reynolds replied that under the contract, the hotels alwayshad the right to determine their personnel needs, had noobligation to hire more people than they deemed necessary,and added, "xxx but what we are telling you is, if you re-duce that job to two people, you cannot have three [replace-" An official of the Eden Roc and Deauville hotels. Both hotels are mem-bers of association but not individually parties to this case. Blacker was amember of management's bargaining committee. He did not testify in thiscase.n' By way of emphasis Reynolds explained that if on a given day theemployer's business required a work force of 200, the 200 had to come fromamong the strikers. If on the following day the Employer's business called fora work force of 300, the extra 100 had to come from among the strikers.Reynolds also stated that he recognized that the hotels could not recall allthe stnkers immediately, that a penod would be necessary to phase them in.but that within a few da)s employment should be at normal levels.579 DECISIONS OF NATIONAL LABOR RELATIONS BOARDments] in there assisting them, and if you find it has to gofrom two people back to five people, those other three haveto be strikers."Following this presentation by Reynolds managementagain expressed its desire not to recall those strikers theydescribed as "thieves, malingerers, deadbeats" who did notproperly perform their duties. The Union adhered to itsposition that all strikers had to be recalled and repeated itsprior statements that all the items of alleged misconduct towhich management referred, as well as others, weregrounds for discharge under article IV, and that this provi-sion, together with the revised arbitration provisions whichthe parties had agreed upon, provided the Employer withthe machinery necessary to discharge any employee of thekind referred to. In addition, Hanley stated that he wouldinstruct the local not to take any discharge to arbitrationunless there was convincing evidence that the discharge wasnot for cause. Keiler admittedly replied to the effect thatthe hotels would not use the discharge provisions of thecontract because to do so would involve them in arbitrationproceeding which in the past had not proved too successfuland which they wanted to avoid, and they could not relyupon the Union's promise to take cases to arbitration be-cause even though the Union carried out its promise in thatregard the employee could, under Vaca v. Sipes, 386 U.S.171 (1967), sue and require the Union and the Employer toarbitrate his case. Keiler stated that for those reasons thehotels would not discharge employees under article IV ofthe contract but would lay them off under article V, section2, which he claimed gave the Employer the right to lay offout of seniority provided the retained employee is, "in theopinion of the employer, qualified to perform the availablejob." By proceeding under the quoted provision Keiler ad-mittedly told the Union that layoffs would not be subject toarbitration. He claimed that in two cases an arbitrator hadso construed the contract provision referred to, holding it tobe a valid and enforceable provision, and that under it theopinion of the employee was the sole criteria.9Keiler, Gray, and Kramer testified that when Keiler toldthe Union that the hotels would not discharge those they9 The arbitration cases to which Keiler referred allegedly involved theDelano and Sheraton Four-Ambassador Hotels. Respondents did not, how-ever, offer either of those decisions in evidence or provide any citations sothat I might take official notice of them. On rebuttal the Union offered thedecision of arbitrator Davidson in the Delano case, which is dated September9, 1976. Respondent refused to stipulate the authenticity of the document:this caused the hearing to be in recess for hours until the attendance ofDavidson could be secured, and he identified the document as his decision inthe Delano case. Davidson was not asked if he had issued any other decisionon the point. I then asked Keiler if this was a decision he contended sup-ported his position on the construction of art. V. sec. 2 and if it was the onlysuch decision. Keiler replied that he thought there were two such decisions.and he stated that he did not know if the one received in evidence was one ofthem or not.In the brief Keller submitted to me there is attached what purports to bea decision by arbitrator Davidson dated August 6, 1976, in a gnevance in-volving the Union and Sheraton Four-Ambassador Hotels. There is no evi-dence in this record establishing the authenticity of that document. nor haveI been presented with any stipulation to establish its authenticity. Althoughthe authenticity of the last mentioned decision has not been proved andstrictly speaking should not be regarded as a part of the record, the signaturethereon does appear to be same as that on the Delano decision. For thisreason I shall treat the decision in the Sheraton Four-4mbassador case as apart of this record and give it due consideration. Both cases are discussed ina subsequent section hereof.regarded as undesirable employees but would lay them offunder article V, section 2 of the contract, and that Respon-dents, although recalling the strikers. would retain themonly for a short period as Kramer expressed it, the hotelswould turnstile the strikers in and out--the Union agreedthat the hotels could proceed as Keiler indicated. Reynoldsand Hanley deny that they made any such agreement. I amunable to credit the testimonies of Keiler, Gray, and Kra-mer in that regard.20At this point the parties seem to have regarded the issueof the return of the strikers and the manner in which thereplacements should be handled as agreed upon. Afteragreement upon some economic issues not theretofore re-solved the "favored nations" clause and Reynolds' agree-ment that the phrase "notwithstanding any past practice ofcustom," which Keiler had insisted upon, might be addedto article III. section 4. the parties considered that fullagreement had been reached on all terms of' a contract.2'Having thus fully, agreed Reynolds turned to Keiler andsaid, "Now. Joel lets have no b.s.. these people go back towork. I don't want to hear your 'qualified' or "unquali-fied' these strikers go back to work." Keiler replied."There is not going to be any of that. The) are all goingback to work." Although the parties had agreed on contractterms they further agreed not to publicize that fact untilafter the meeting the next day with the Federal Mediationand Conciliation Service. They did, however, agree on thelanguage of a statement to be released after the meeting onJanuary 14. The statement, written by Kramer after beingrewritten several times to accommodate the views of allparties, in its final form read:All strikers will be returned to work as the need arises,under normal operating conditions at the hotels occurs[sic], starting immediately2o I reach this conclusion for several reasons. In the first place, the allegedagreement was most unusual, one from which the Union had nothing to gainand everything to lose. [Had the strike continued to the point that the Unionwould have been forced to walk away empty handed it would have been noworse off than it was under an agreement that Respondents might terminatethe strikers when it suited their purpose, with or without cause On the otherhand, as pointed out in a subsequent section hereof, the hotels were hardpressed to meet their staffing requirements and needed an end to the strike.Kramer admitted that recalling the strikers within a few days and terminat-ing a very substantial number of them was actually a facade but claimed thatsuch procedure was only a face-saving device for the Union; a claim which Ialso am unable to credit. Finally, Keiler, Gray, and Kramer all agree thatthe Union did not in point of fact express agreement to Keiler's statementthat the undesirable employees might be laid offbut claimed that such agree-ment could be legitimately inferred from the fact that when Keiler made hisstatement Reynolds and Hanley remained silent, Additionally, Kramerclaimed that he inferred such agreement on the part of the Union from thefact that Reynolds and Hanley stated several times that the contract pro-vided the hotels with the machinery for the layoff of undesirable employees,and the only such machinery he was aware of was the layoff provision in art.V, sec. 2, of the contract. In this connection it may be noted that everyreason assigned by Respondents for regarding the strikers as unsatisfactoryemployees is a ground for discharge under art, IV of the contract.21 Both sides agree that two categories of strikers were not subject to theagreement. These were strikers whose jobs were eliminated and those em-ployed in departments that were closed, who would not be recalled until thedepartment reopened. Nothing was said by either party relating to otherstrikers who may have engaged in picket line misconduct.22 The parties did meet on January 14 with the Federal Mediation andConciliation Service for several hours. Officers of Li.cal 355. who had notparticipated in the bargaining since the International assumed that responsi-bility, were present Although there appears to have been some attempt by580 SOUTHERN FLORIDA HOTEL & MOTEL ASSOCIATION3. Execution of the contractAt a membership meeting held during the evening of Fri-day, January 14, Local 355 ratified the contract, and laterthat evening Reynolds notified Keiler of that fact. Keilerthen completed the necessary revisions in the initial draft ofthe contract, and late Friday or early Saturday he left therevised document for Reynolds at the latter's hotel. Reyn-olds and officials of the local reviewed that document onSaturday, and after obtaining Keiler's consent to certainchanges officials of the local signed the document that dayand delivered it to Keiler's hotel for him to attend to itsexecution by association.Association President Gray testified without contradic-tion that about 10:30 a.m., Monday, January 17, he metwith representatives of association's members, explainedthe contract to them, and obtained their consent to its ex-ecution; that he and association Vice-President Kramerthereupon signed the contract and shortly thereafter gave itto a messenger with instructions to deliver it to the unionhall. Ivan Bowser, employed by Beach as a mail clerk anddriver, testified that shortly before noon on January 17Gray gave him a package with instructions to deliver it tothe union hall at an address about 10 minutes away fromthe hotel, and that he delivered the package as directed,handing it to the telephone operator at the union hall. Hefixed the time of such delivery at "about noon," because hewas back at the hotel shortly thereafter.Union President Schiffman testified that just after 4 p.m.on January 17 his telephone operator brought him an enve-lope, saying that it had been left for him, and that in theenvelope he found the executed contract."The contract itself bears no date, but provides that itshall become effective "upon execution." (Art. .) Based onthe record evidence I find and conclude that "executiontook place at about II a.m., January 17 when Gray andKramer signed the document on behalf of association; theUnion for its part having executed the document on Janu-ary 15.244. Events of January 16Sunday afternoon, January 16, Keiler addressed themanagement officials and department heads of many asso-officials of the local, particularly Vasquez, to reopen some of the questionssettled by the agreements reached the preceding day, the only such itemhaving any beanng on the issues in this case was the insistence by Vasquezthat the "qualified" language in art. V, sec. 2, be eliminated. However. Keilerinsisted that the language must remain, and the parties reached final agree-ment on that basis. The statement which the parties agreed upon the preced-ing day was released and was carried by the press, radio. and television.2 Vasquez corroborated Schiffman that the telephone operator brought inthe envelope just after 4 p.m. According to Vasquez. he was on his way outand did not see what was in the envelope but did hear Schiffman say. "thatmust be the contract," and after opening the envelope he said. "yes, that'swhat it is." The telephone operator was not called as a witness, and there isno showing that she was not available.24 Having so found I deem it immatenal when the contract was deliveredto the union hall or when the telephone operator delivered it to a unionofficial. However, should the Board deem delivery to be a relevant factor Ifind and conclude that the contract was delivered to the Union at approxi-mately noon on January 17. The fact (if it be a fact), that the telephoneoperator did not deliver the document to an official of the Union until about4 p.m. I deem immaterial.iation members, including particularly Country Club,Beach, and Carillon. According to Keiler. he told those as-sembled that the strike was over, and that an agreementhad been reached; that although he felt management hadwon the strike, they were not going to broadcast that be-cause the Union was still there and it had to save face; thatunder the agreement with the Union the hotels had to takeback all of the strikers and had about 10 days to schedulethem in but would try to do this the first week; that therewas also an agreement with the union that the hotels couldlay off anyone regarded as inefficient. unqualified, or deadwood: and that there was no requirement that any one betaken back whose job and eliminated or to any departmentthat was closed. Still according to Keiler, he also told thegroup that Country Club General Manager Seamon wouldgive them the mechanics for selecting those to be laid off,but that basically each department head would prepare alist of those strikers who were unqualified-not more quali-fied, not less qualified, but just unqualified in the opinion ofthe hotel-; that the department heads were not to be vin-dictive, and that names were not to be put on the list justbecause they went on strike or because they just did nothappen to like the employee: that the objective was to getrid of all employees who were "no good"; and that if thosewho were no good were strikers they would be laid off un-der the "qualified" clause, and if they were replacementsthey would just be fired. Keiler also told the departmentheads to immediately prepare lists of those strikers thatwere being called back to work between January 17 andJanuary 20 in order that the hotel might be properly staffedand deliver those lists to the security department so thatthose employees might be admitted to the premises as re-quired. According to Keiler, he did not see or participate inthe preparation or review of any of these lists.Although most of the department heads of the Doral op-eration testified in this case none of them gave any evidenceas to what was said to them at the aforesaid meetings orwhat criteria they used and the manner in which they pre-pared the lists of strikers that were to be laid off. It may benoted also that none of the layoff lists were introduced inevidence. The hotel executives did testify in this area, buttheir testimonies are not entirely in accord.Arnold Seamon, vice president and general manager ofCountry Club, testified that Keiler's remarks were thatthere was a new contract; that the hotels had won the strikeand were getting their hotels back; that past practiceswould no longer be followed, and that department headscould promulgate reasonable work rules that employeeswould be required to follow; that union agents would haveto make an appointment through the personnel departmentbefore visiting the hotel, and that the personnel departmentwould designate the time and the location of visits by unionagents; that thereafter seniority applies only for purposes ofdays off, vacations, and shift preferences; that under theagreement with the Union the hotels were required to recallall the strikers (except those employed in departments thatwere closed and would not reopen immediately or whosejobs had been eliminated) but could also retain all of thereplacements; that this would result in overstaffing whichwould require layoffs; that the only basis for selecting thoseto be laid off would be that the employee was not qualified581 DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the opinion of the hotel, and that the department headswere to prepare lists of those employees who did not meetthe test, and that such lists xkere to include the names ofboth strikers and replacements, but that those replacementswho did not meet the test were to be fired while those strik-ers who did not meet the test were to be laid off; and that inpreparing the lists the department heads were cautioned notto be vindictive or use union activity as a reason for select-ing an employee for lay off. Seamon also testified that whilehe construed Keiler's remarks as requiring some valid rea-son for saying that an employee was not qualified, such asdiscourtesy to a guest, frequent tardiness, or absenteeism,Keiler in fact said that all we have to say is in our opinionthis employee is not qualified; that he instructed the depart-ment heads to prepare the lists accordingly, not put anynames on the list for vindictive reasons or because they hadengaged in union activity, and to submit the lists to him assoon as possible. Accordingly to Seamon, he received thefirst list from his department heads about 4 p.m., on Janu-ary 16, and the last list the following morning; that he wentover each list with the department head involved and ascer-tained the latter's reason for placing each name thereon;that the unusual reason given was excessive tardiness orabsenteeism, discourtesy to guests, or a similar reason, andthat union activity was never mentioned; that in a couple ofinstances he removed names from the list because he wasnot satisfied that the reason assigned by the departmenthead for including that person was a valid one;" and thatafter reviewing the lists with the department heads he wassatisfied that each person included on the list was not quali-fied and belonged on the list. Seamon admitted that ingoing over the lists he made no review to determine whatreplacements might not be qualified, nor did he considerthe qualifications of those members of the Union who, al-though they had initially engaged in the strike, had aban-doned the strike and returned to work. The testimony ofGustavo Novo, operations manager of Country Club, issubstantially in accord with that of Seamon, except that heclaims that he was with Seamon when the latter interviewedeach of the department heads involved, and that at the endof the interview on the basis of what he heard he too was ofthe opinion that the employee involved was not qualified.According to Novo, in going over the lists Seamon spentfrom 30 seconds to perhaps 2 or 3 minutes in discussing aparticular employee.Malkin, general manager of the Carillon, testified that heand all his department heads attended the meeting on Janu-ary 16. He, as did Seamon, attributed to Keiler the state-ments that the hotels had won the strike, and that there wasa contract by which we got the hotels back; that the dealwith the Union was that the replacements could be re-tained, and that all strikers would be recalled (except forclosed departments and jobs that were eliminated), and thatthose strikers who were unqualified were to be laid off andreplacements the hotels did not wish to retain were to befired; and that lists of the unqualified were to be preparedby the department heads, but that in preparing the lists the2 Seamon gave no testimony as to what facts came to his attention thatcaused him to conclude that the department head had improperly placed aname on the unqualified list.department heads were not to be vindictive and were not toput anyone on the list because they were prounion or hadpicketed.?6According to Malkin, Levine, personnel man-ager for all the Doral properties, then addressed those as-sembled and directed each of the department heads topromptly prepare a list of those employees in their severaldepartments who were not qualified and to submit such listto the hotel manager; that on January 17 he went over theseveral lists with the respective department heads discussingthe reason each person on the unqualified list was placedthere; that the principal reasons assigned were tardiness,improper performance of job duties, and discourtesy; thatno department head gave as a reason that an employee wasprounion, had participated in the strike, or had filed griev-ances; and that on the basis of the information so suppliedhe was satisfied that the persons whose names appeared onthe list were not qualified" and were properly placed on thelist. Malkin admitted that in going over the lists of unquali-fied employees he did not review the personnel files of theemployees found to be unqualified or examine any adverseaction reports the files may have contained. Although Mal-kin claimed that he knew most of the employees found un-qualified and was familiar with their work histories, theonly one he discussed by name was Charles Debsky, and heclaimed that in one instance a complaint was made by aguest that Debsky had been discourteous. Milken admittedthat the incident occurred about I year prior to Debsky'slayoff, and that he discussed the incident with Debsky'ssupervisor and with Debsky but took no further action atthat time.sHe also admitte, that he was unaware of anyprior adverse action against any of the employees he foundto be unqualified.The testimony of Personnel Director Levine is substan-tially in accord with that of the hotel managers. In addition,he testified that the various lists of employees to be laid off,as finally approved by management officials, were consoli-dated into one master list that was delivered to his office foruse by his staff in notifying those strikers to be laid off.2"25 Malkin further testified that Keiler told them that work rules could bechanges at will, provided only that the changes were reasonable: that senior-ity would thereafter apply only to vacations. days off, and choice of shifts.and that union agents could not wander about hotel property but had tomake a definite appointments as to time and place before meeting on com-pany property.27 According to Malkin, in going over the lists there were two instances inwhich he disagreed with the conclusions of the department head and directedthat the names be removed from the list of unqualified. Malkin explainedthat these employees were somewhat advanced in age and allegedly a littleslow in their service, and he did not consider that a sufficient reason forregarding them as unqualified. Malkin did not elaborate further.25 Debsky testified that he worked at Canrillon about 3 years as a poolattendant; was a member of the Union for the entire penod, and for about Iyear ending in October 1976, a union steward for the pool area; that heparticipated in the strike and picketed from its inception until the settlementon January 14: that he was recalled to work by the hotel and worked fromJanuary 18 through 21, at which time he was summoned to the personneldepartment where he was told that he was being laid off: that no explanationor reason for the layoff was given; that at the time of the layoff he was awarethat a replacement had been hired for him dunng the strike, and that thereplacement was on duty when he was told that he was laid off; and thatduring the period of his employment he was never told that he was notqualified for his job, nor was he ever reprimanded or criticized for his workperformance.24 Levine testified that the onginal lists prepared by the various depart-ment heads did not come to his office, and he had no information as towhether such lists were in existence when he testified. Regarding the master582 SOUTHERN FLORIDA HOTEL & MOTEL ASSOCIATION5. Events of January 17A. Some strikers recalled to workAs heretofore stated, when the parties reached agreementon the terms of a new contract a joint announcement wasmade which was carried by the press, radio, and television.In addition, when the hotels began recalling employees forwork on January 17 this fact became generally known. As aresult and because a large number of the strikers had beenemployed at one of the Doral hotels, literally hundreds offormer strikers, many more than the hotels had recalled towork that day,3appeared at the premises of those hotelsearly in the morning of January 17. The evidence leaves noroom for doubt that many of these workers although not infact called to work, were quite honest in their belief that ifthey reported for work they would be permitted to do so. Itis equally clear that many others of those not recalled knewthat they would not be permitted to work but just wantedto see what would happen. Be that as it may, the evidenceshows that with one exception, hereafter discussed, of thoseemployees who were called during the period of January17-20 all were permitted to work. The exception is the sixemployees of Country Club who Respondent contendsabandoned their jobs, as hereafter more fully discussed.Country Club admitted that it thereafter refused to rehirethose employees. With respect to the employees who werenot on the list of those recalled to work on January 17, theevidence shows that a substantial number of those, aftermilling about the hotels for several hours, went to the unionhall. What transpired there is not shown by the record, butRespondent admittedly discharged and thereafter refusedto reemploy 36 strikers because they picketed Beach onJanuary 17. The details of the two incidents are now setforth.b. Allegedjob abandonmentHelen Bizzell, Elizabeth Dean, Ingrid Hunter, LolaWoods, Manuel Marquez, and Carlos Toledo had been em-ployees in the coffee shop of Country Club for varying peri-ods of time ranging from 4 to 13 years, the first four men-tioned as waitresses and the remaining two as busboys.Each had been a member of the Union for the entire periodof employment at the hotel and had participated in thestrike from its inception. Each was called by the hotel toreport for duty on January 17 and did so about 6 a.m. tomake ready for the opening of the coffee shop at 6:30 a.m.What happened thereafter is best illustrated by the testi-mony of Lola Woods which, except for minor variationsnot deemed material, is corroborated by the testimonies offellow waitresses Bizzell, Dean, and Hunter.Woods testified that upon arriving at the coffee shop shelist, although onginally sent to his office and used by his staff in telephoningthe strikers who were to be laid off, he was unable to say whether that wasnow available.m0 The hotels actually had phased recall over the 4-day period from Janu-ary 17 through 20. The precise number recalled for work each day is notentirely clear.asked her supervisor, Riccio, for her station assignment"and upon receiving it made her station ready. While soengaged Riccio told Woods that there would be no more 15percent added to the guest's check if the guest failed toleave a tip." After setting up her station Woods went to thekitchen where Bizzell, Dean, and Hunter were talking withdepartment head Lieberman. Wood heard Bizzel explain toLieberman why she was late" and then asked Liebermanwhat was going on, why there were so many nonunion peo-ple working while many union people who had the greaterseniority were outside and not permitted in the hotel. Lieb-erman replied that there is no more seniority, no moreUnion, no more rotation, no more 15 percent, and that hewould call whom he please when he pleased. Bizzell thenstated, "if you are not going to recognize the Union and notgoing to comply with the contract, the best thing for us todo is go to the union hall to find out what is going on," andthat the group of six then left the hotel. fixing the timethereof as about 8 a.m. Woods also testified that later thatday she telephoned the hotel and tried to speak with Lieb-erman or his assistant, Maffio, but was told that they werein a meeting and could not be disturbed. The following dayWoods, Bizzell, Dean, and Hunter returned to the hoteltogether but were not admitted to the premises becausetheir names were not on the list of employees called forwork that day. Several days later she telephoned Liebermanand asked if she could come back to work but was told thatthe matter was out of his hands and was being handled byManager Seamon.On cross-examination Woods testified that her only rea-son for leaving the hotel Monday morning was Lieberman'sstatement that there was no more seniority, and that had henot made that statement she would not have left. She ad-mitted that in her affidavit to the Board agent she statedthat one reason for walking out was that the hotel was notcomplying with the contract, and although she had not readthe contract she knew that there was noncompliance, thatshe had observed nonunion people at work and union mem-bers who were supposed to be at work were outside andcould not gain admittance to the premises, and that she hadno knowledge of the existence of an agreement that thehotel might retain all the nonunion people who worked dur-ing the strike. Woods also admitted that in her affidavitgiven to the Board agent she stated, "We set up our tablesbut left because the shop steward Gil and Bob not furtheridentified] said we shouldn't work, and we should punchout. I did."]* The evidence shows that because of location some stations are moredesirable than others. To get a more equitable distribution of the work loadand opportunities it was the practice to rotate the stations daily. Supervisorswere responsible for the operation of the rotation system.32 This refers to the practice prior to the strike of paying a gratuity of 15percent of the amount of the check to waiters and waitresses if the guest didnot leave a gratuity. The hotel added the gratuity to the guest's bill, and thelatter was expected to pay it at the time of check out. If the guest thenobjected the item was deducted. and the waiter or waitress was supposed toreimburse the hotel. Apparently, instances where guests failed to leave agratuity happened frequently. The refusal of the guest to pay the item whenpresented the bill was apparently an infrequent occurrence.IX Bizzel explained that she had reached the hotel on time. but securitycould not locate her name on the list of employees to be admitted and wouldnot permit her to enter until they clanfied the situation.583 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarlos Toledo testified on direct that he returned to workthe morning of January 17 pursuant to a call from the hotelbut after getting through the gate was told by a waitressnamed Helen (presumably Helen Bizzell) to leave and didso with others; that he spent approximately 15 minutes inthe hotel and heard Lieberman and his assistant Maffio say-ing that the employees had no seniority and no contract.4Lieberman's testimony in this area is that following thestrike he called Woods, Bizzell, Dean, Hunter, Marquez,and Toledo to report for work on the first shift on January17; that he called these people according to seniority, andthat they reported for work about 6 a.m., congregating inthe kitchen; that at about 6:30 a.m. he told the group that itwas time to open for business, and that they should reportto the stations that had been assigned them; that Hunterspoke up that they were not going to work, but would waita while; and that he again told them to go to work or leavethe premises, and that the group then left, and none of themhave been back. According to Lieberman, nothing else wassaid. Although Lieberman denied that he told any em-ployee that there was no contract, no seniority, and nomore rotation, he admitted that he told them there wouldbe no more 15 percent for tips, claiming that this was be-cause of a new policy adopted by the hotel during thestrike. Lieberman claimed not to remember whether any ofthe waitresses when talking to him on the morning of Janu-ary 17 mentioned anything about the more senior wait-resses or that they mentioned the name of Marie Gartsu asthe waitress with the greatest seniority who was among thecrowd outside unable to pass the security guards, and al-though claiming that he recalled the waitresses in order ofseniority and knew that Marie Gartsu was the most seniorof the coffee shop waitresses admittedly did not recall her.He speculated that the probable reason for not recalling herwas that the hotel was unable to reach her by phone. Noother evidence was introduced to support such a claim."Lieberman also testified that he did not recall any of thegroup asking him anything about the union contract,whether it had been signed, and did not recall telling any ofthe group that he knew nothing about a contract or thatthere was no contract or no Union. Lieberman admittedthat Marquez returned to work Tuesday morning, and thathe told the latter that because he had walked off the floorthe preceding day he could not use him anymore. Lieber-man did not impress me as a reliable witness. I therefore donot credit his testimony in the areas that it is in conflict withthat of other witnesses.3s The testimony of Marquez on cross-examination I find confusing and soutterly incomprehensible that I am unable to make any findings basedthereon.35 The only other testimony there is on the subject is that of Gartsu, whotestified that she received no call from the hotel regarding work on Monday,but that because of the general publicity that all strikers were to be recalledaccording to seniority and because she was third on the seniority list, sheassumed that she would work, but she was not permitted on the premises.Gartsu also testified that she received a call on Monday, telling her to reportfor work Tuesday, which she did and worked that day, but she was notcalled again until Friday when she was told that the hotel was overstaffedand that she did not qualify, and that she shound turn in all hotel property inher possession and pick up her check. According to Gartsu, in the II yearsshe was employed by the hotel she was never told that she did not qualify forher job. Respondent introduced no contrary testimony.c. Picketing at BeachAs indicated above, a great number of employees whohad participated in the strike against this hotel and whohad not been called for work on January 17 went to thehotel with the thought that they might be allowed to work,but none of these was permitted on the hotel's premises andjust milled about for some period. At some time during themorning (variously estimated at between approximately 8a.m. or 8:30 a.m. and 11 a.m. to 12 p.m.), a number of thesepeople went to the union hall for information as to whythey were not permitted to work. How many went to theunion hall, whom they saw, and what they were told is notshown by the record. After visiting the union hall a numberof these people returned to Beach and picketed and signscontaining language to the effect that the Union was strik-ing the hotel for better wages and working conditions.Although there is conflicting evidence a to when thispicketing occurred and how long it lasted, I credit the testi-mony of Respondent's witness Roy Milton, who took pho-tographs of the picketing and identified many of the pick-ets, that the picketing on January 17 took place at roughlybetween 2 p.m. and 4 p.m. The names of 36 individualsalleged by Respondent to have engaged in such picketingare set forth in the attached Appendix B. All but four ofthese (Margaritu Alvarez, Luis G. Arango, John B. Terris,and Martha Tunez), testified in this proceedings Of the 32who did testify 17 admitted that they picketed the Beachhotel on January 17, denied that hey engaged in any picket-ing on the day in question, and 6 gave no testimony on thatsubject. Each of the 16 who either denied picketing or gaveno testimony on that subject" was, however, identified bywitnesses called by Respondent as being the individuals de-picted in photographs of the picketing. On the basis of thistestimony, which included the identification of those whogave no testimony on the picketing, and the testimony ofthose who admitted they picketed as alleged, I find andconclude that each of the 36 persons listed on Appendix Bpicketed Beach for some period of time between 2 p.m. and4 p.m. on January 17.d. Statements by supervisors(1) Beau RivageThe strike began at this hotel on or about January I, butnot all employees participated. The day before the strikeComanagers Byrnes and Stein and Coffee Shop ManagerWeiner spoke to the employees they caused to be assem-bled. Byrnes and Stein told the employees of the antici-pated strike the following day, and that to avoid the neces-sity of their possibly having to cross a picket line the hotelwould provide them with rooms if they wished to continueat work. Byrnes and Stein also stated that it was not the3 Respondent's testimony that these four picketed as alleged consists ofphotographs which are in evidence and testimony by witnesses regarding theidentity of the picketers shown in the photographs. All of the picketers wereidentified in this fashion.7 These were Ester Alverez, Angela Avilas. Seyda Campolegre, Luis Irby,Rosa Fernendez. Mary Fedelgo, Batola Leon, Rosa Paloinino, Ignacio Scull,Carded Alles. Olga Baylina, Albert Canderlana. Angel Delgado, AlejandioFernendez, and Ramondo Lopez.584 SOUTHERN FLORIDA HOTEL & MOTEL ASSOCIATIONUnion that paid employee benefits but the hotel, and thatso far as the hotel was concerned employees would have thesame benefits in or out of the Union, that if the employeesstruck, the hotels would have to hire people in their place.and that when they wanted to come hack their jobs mightnot be available at that time.The evidence shows that some, but not all, employeesincluding Mary Colbert and Sally Green participated in thestrike and picketed for the approximately 4 days the strikewas in progress at this hotel. During the picketing bothByrnes and Stein visited the picket line, and on one occa-sion Stein asked Green where she would work after thestrike. Green replied, at Beau Rivage. Stein made no reply.On January 15 Green telephoned Brynes, saying that it washer understanding that the strike had been settled andasked when the employees would return to work. Byrnesreplied that he knew nothing about a settlement, that thehotel was very happy with the situation as it was, and sug-gested that Green call Weiner. which she did. Weiner toldGreen that nothing had been settled and suggested that shecall back the next day. On January 16 Green again calledByrnes and then Weiner. She told Byrnes that she had beeninformed by the Union that all strikers were to return towork on January 17 and asked for instructions. Byrnes re-plied that nothing had been settled, and that the strikerswould not be returning. When she called Weiner. Greentold him she had been told by the Union to return to work.Weiner replied that the strikers could not come to work,and that if they did would not be permitted to enter thehotel.On January 20 Green and Colbert went to the hotel to-gether to pick up checks due them and while there spokewith Byrnes and Stein, again asking when they would becalled back. Their reply was that the hotel was now servingbuffet, was very happy with the way it was going, andneeded no further help. Stein told Colbert that he was verydisappointed with her because she was the picket captainduring the strike and with Green because she was on thepicket line, in view of the fact that both were longtime em-ployees. Byrnes told the two that it would not be fair to thenew people who helped the hotel out during the strike to letthem go back and give the work to those who struck. Greenstated that the replacements worked only 4 days and shehad worked 16 years, but Byrnes insisted that what Greenand Colbert asked would be unfair to the replacements.s(2) The Doral propertiesThe testimonies of witnesses for the General Counsel thatI find credible. although met in most instances by denialsfrom the supervisors involved, disclose that following settle-ment of the strike supervisors made the following state-ments to returning strikers.""a The above findings are based on a composite of the credited testimoniesof Mary Colbert and Sally Green. Byrnes and Stein conceded that the con-versations detailed by Colbert and Green did occur but denied that theymade any of the statements the latter attrinbuted to them. I do not credit theirdenials.9 Only such incidents are reported here as are found to be supported bythe credible evidence. My failure to report other incidents does not meanthat they have not been duly considered they have only I do not regard1. After the strike Ada Woods was called back to herjob as a waitress at Carillon. One or 2 days later she andsome fellow employees were congregated in the diningroom prior to its opening, and they were told by Galub., anadmitted supervisor, that seniority would no longer be rec-ognized. that qualified would be the word used, and that itwould be in the hotel's discretion who would remain atwork .'2. On or about January 17 admitted Supervisor Lamonttold employee Alfonso that the Union's chief organizer,Vasquez.4' was trying to get a plane ticket to South Americabecause the Union had sold out the employees.3. Beach Manager Miller, on or about January 18. toldthe coffee shop waitresses that the Union had sold out theemployees, that the hotels were prepared to sign the con-tract long before they did but the Union held out for apayoff, and that any union that accepted a contract such asthe Union here signed must be crazy.4. On or about January 18 admitted Supervisor JosephMarcel asked employees whether it was organizer Vasquezor local President Schiffman who sold out the employees,and he threatened to discharge an employee if he againcaught him trying to read a notice which had been postedat the hotel pursuant to the informal settlement of Case 12-CA- 7428.5. Admitted Supervisor Anderson told the employeesthat the Union had sold out the employees, that employeesno longer had any seniority, and that they had to do what-ever work he assigned regardless of the Union.6. Admitted Supervisor Leventhal told an employeethat there was no longer a union to protect the employees.7. Admitted Supervisor Lieberman told returning strik-ers that he could recall to work anyone he pleased, thatthere was no more seniority. that available work would begiven to those employees who were loyal to the hotel duringthe strike, and that employees who did not like it couldquit.8. Josephine Riccio42told employees that there was nounion in the hotel, and that she could do anything shewanted to them.9. Admitted Supervisor O'Shanghonessy told employ-ees that there was no more seniority, and that he could dothe supporting testimony to be sufficiently probative to support a finding. Ishall not. in this section, state as to each separate incident my reasons forresolving conflicts as I have. In making credibility resolutions I have fullyconsidered all the testimony relating to that incident, the inherent plausibil-it) thereof in light of all the events, my estimate of the reliability of thewitnesses based on their demeanor, candor. and fairness, or the lack thereof.and the extent, if any, that their testimonies were impeached in other re-spects.40 Galub denied telling employees that they no longer had seniority but didadmit that on the occasion in question he heard the employees discussingwhat they may have gained or lost by the strike, and that among the itemsthe) mentioned was the loss of seniority and perhaps being discharged andthat he told them he thought the) were nght.'1 Vasquez is Alfonso's father-in-law.12 Although Levine claimed that Riccio was a rank-and-file employeecredited evidence shows that she prepared work schedules for the coffee shopemployees, assigned them to their work stations and other duties, directedthe hostesses in the seating of people, and told employees when to take theirbreaks. I find that she responsibly directed the work of employees and was,therefore, a supervisor within the meaning of the Act. Ricio was not calledas a witness. and there was no explanation for the failure to do so.585 DECISIONS OF NATIONAL LABOR RELATIONS BOARDanything he wanted with regard to the days employeeswould work.10. Admitted Supervisor Lemmel told employees that se-niority was no longer a factor, and that the hotel couldassign work to employees as it pleased.II. Admitted Supervisor Viertbauer told employees thatthere was no more seniority or that the hotel would nolonger follow seniority, and that she could assign work inany manner she wished without considering the Union.12. Admitted Supervisor Manuel Prado told employeesthat they had lost their seniority, that no one had seniority,and that he was now free to assign work as he pleasedwithout regard to the Union.13. Admitted Supervisor Jesus Perez told employees thatthere was no more seniority, no more union, that he wasfree to assign work as he pleased without regard to theUnion, that employees who did not like it could leave, andthat they were suckers for believing in the Union because itcould not give them any protection.14. Head Cashier Acle41 told employee Cornell that shehad overheard Levine say that he would like to close thehotel, lay off all the employees, and then rehire those hewanted.15. Admitted Supervisor Selma told employee Sera thatshe was the last person he expected to see on the picket line.e. Alleged unlawful unilateral conductThe complaint alleges that at all times since January 17Respondents, in violation of Section 8(a)(1), (3), and/or (5)of the Act, engaged in the following conduct:(a) Repudiated and refused to comply with the strike-settlement agreement by reinstating the strikers and imme-diately terminating substantial numbers of them.(b) Failed to provide the Union with requested informa-tion necessary for the performance of the Union's bargain-ing duty.(c) Unreasonably restricting the Union's contractualright of access to the hotels and attempted to restrict allunion contracts with employees to union members only.(d) Frustrated the bargaining process by imposing un-reasonable demands and conditions on the grievance-arbi-tration machinary provided in the contract by insisting thatonly a member of the Florida Bar is eligible to be an arbi-trator and that each grievance be arbitrated as a separatecase.(e) Unilaterally and without notice changing existingconditions of employment in numerous particulars. Thespecific facts of each incident allegely falling within thisgeneral allegation have all been mentioned in prior sectionshereof and will not be repeated. Respondents, by stipula-tion, admitting there is substantial evidence, mostly uncon-tradicted, to establish that changes from past practice weremade at Carillon, Beach, and Country Club." In the view I4 There is no stipulation as to the supervisory status of Acle. However, onthe basis of Levine's testimony that Acle attended the meeting of departmentheads and other supervisors on January 16, when instructions were given onhow to deal with the returning strikers, and the testimonies of Emma Cornelland Carmine Subirana regarding Acle's duties I find that she was a supervi-sor within the meaning of the Act." The complaint does not allege nor does the evidence show any change inwages, hours, and working conditions at Rivage.take on this aspect of the case it is unnecessary and wouldto no proper purpose unduly extend this Decision to discusseach incident in this area. Suffice it to say that the 65changes alleged in the complaint are of the following types:reducing the allotted time for meals from 60 minutes to 30minutes and prohibiting employees from having free sand-wiches in the late evening hours; discontinuing the practiceof permitting cooks to have two free beers or soft drinkseach day; prohibiting union agents from coming to the ho-tel in accordance with past practice to discuss union busi-ness with the employees; changing the hours of work of anemployee from 7 to 8 hours per day, without extra pay;ceasing to pay waiters and waitresses amounts formerlypaid for table setups and changing tables; stopping payingtips within 48 hours of a function and instead accumulatingand paying such tips every 2 weeks; terminating the privi-lege of certain employees of having a dinner in the coffeeshop and requiring them to eat in the employee cafeteria;ceasing to pay cocktail waitresses 25 cents for each drinkserved and captains a percentage on wine sales; eliminatingstation rotation for waitresses and waiters; eliminating thepractice of adding a gratuity to the bill of guests leaving thetable without tipping; reducing the work days of waitersfrom 5 to 3 per week; prohibiting shop stewards from par-ticipating in the preparation of work schedules, and chang-ing the method of posting work schedules; changing em-ployees' days off; ceasing to guarantee a 5-day workweek;increasing the number of rooms to be serviced by maidsfrom 33 to 51 per day; promulgating new rules and regula-tions for employees of the Starlight Roof; and refusing topay employees vacation monies as provided in the collec-tive-bargaining agreement. This listing is not all inclusive,but illustrates the nature of the changes relied on by theGeneral Counsel to establish what he contends to be a vio-lation of the Act in these areas.6. Reynolds, Vasquez, Keiler, and Gray meet the eveningof January 17After contract terms were agreed upon on January 14and Reynolds had reviewed Keiler's final draft of the con-tract, he returned to Chicago; upon receiving reports onwhat had occurred at the hotels on January 17, he returnedto Miami that afternoon. As a result of telephone conversa-tions with Gray and Keiler a meeting was held at the Char-ter House that evening.'sPresent were Reynolds and Vas-quez for the Union, Gray and Keiler for Respondents. Theevidence shows that most of the conversation relevant tothe issues here was between Reynolds and Gray; the othertwo participants had very little to say. Reynolds opened thediscussion by telling Gray that perhaps both sides hadmade mistakes, but that matters had apparently gotten outof hand concerning the return of the strikers to work. Grayreplied that the Doral hotels had called a number of strik-ers, but that some of them walked off the job and otherspicketed Beach. Reynolds challenged Gray's statement andreferred to the following situations that had come to hisattention: (I) During the strike a bus was hauling strike"1 According to the evidence, the Charter House was agreed upon becauseKeiler told Reynolds that Respondents would not permit Vasquez to comeon their property.586 SOUTHERN FLORIDA HOTEL & MOTEL ASSOCIATIONbreakers into Country Club, arriving about 7 to 7:30 a.m..usually with five or six people aboard, but on the morningof January 17 the bus was full, arriving about 6 a.m., as theformer strikers were returning to work, and it almost causeda riot. (2) Security guards were posted at the main gate witha list, and as employees approached they were admitted.but after going a short distance another guard told themthey were not on the list, did not have a job, and orderedthem off the premises. (3) Supervisors told returning strik-ers, that they had no seniority that they had a sweetheartcontract, and that some union leaders had taken money tosell out the employees. (4) A returning striker who prior tothe strike worked a 5-day week, returned to work Monday,and was told that she would work that day but would thenbe off until Friday, and that would thereafter be her workschedule. Reynolds asked Gray how he explained thoseevents in light of the agreement reached during negotia-tions. Gray replied that he had no knowledge of the inci-dents Reynolds had mentioned but promised to investigateand communicate his findings to Reynolds. However, thereis no evidence that he or Keiler ever did so. Gray alsostated that he did know that supervisors had preparedschedules to return between 250 and 300 strikers that morn-ing, that more would be recalled Tuesday, and that byWednesday all strikers would have been recalled. Reynoldsasked Gray if he had the schedules available, explainingthat he was looking for something to show good faith, butGray said that he did not have them with him. Reynoldsthen said that the matter should be brought under controlpromptly and asked Gray whether he intended to return allstrikers to their jobs. Gray responded in the affirmative.Reynolds then asked, "How many are you talking about."Gray replied, "All of them" but added that in view of thetime lost this could not be accomplished by Tuesday. Reyn-olds responded that he recognized that time would be nec-essary to complete the task. Gray replied that he thoughtthe recall could be accomplished by Thursday. At this pointReynolds remarked, "This takes care of the Dorals," andturning to Keiler said, "You represent the Association,What will they do." Keiler replied that he had not talkedwith them and could not say. Reynolds asked Keiler, "Howmany strikers will they return," and Keiler replied, "All ofthem, and it will be accomplished by Thursday." Reynoldsthen stated "That's fine; then we have an understanding asto what will be done." The meeting concluded on thisnote."7. Mass layoff of returning strikersDuring the period of Monday through Thursday (Janu-ary 17-20), the hotels called a number of strikers to reportfor work.47At approximately 3 p.m., Thursday, January 20" The findings in this section are based on the testimonies of Reynolds andVasquez, which substantially corroborated Reynolds, and admissions on thepart of Keiler and Gray that Reynolds raised certain matters in the course ofthis meeting. Keiler claimed that he did not fully understand just what Reyn-olds was complaining about and still did not know that Reynolds did not askfor the meeting just to put on a show for the benefit of Vasquez." Indeed, according to testimony offered by Respondents all strikers at theDorals were recalled except those who worked in departments not then inoperation, whose jobs had been eliminated who had engaged in misconductduring the strike, who had abandoned their jobs by leaving work after being(that being the time the first shift employees would bereaching home). the Doral personnel department begantelephoning those employees on the list of returning strikerswho had been selected for layoff. Personnel Director Levinetestified that his office staff was provided with a list of thepersons to be laid offs and a prepared statement to be readto each of them when contacted by telephone. According toLevine, the statement read. "Your department is over-staffed, you are being laid off because in the opinion of thehotel you are not qualified." Where applicable, the personwas also told to pick up any paycheck that might be dueand to return any hotel property in his possession. such asuniforms and ID cards. The personnel staff was also told toadhere strictly to the prepared statement, not to answerquestions or argue with the people, to expect abusive lan-guage, but not to permit themselves to be deterred fromfinishing the statement even if it meant starting over a num-ber of times.' By the end of that week everyone on the listof those to be laid off had been notified of that fact. Thelayoffs, Respondents contend, were in all respects pursuantto and as authorized by article V, section 2. of the contractand allegedly were in compliance with the agreement Re-spondent's claim was made with the .inion during negotia-tions.In the course of Levine's testimony I asked that he supplythe following information. stated separately for each hotelthat is a part of the Doral operation: (I) number of unitemployees on duty at the inception of tht strike: (2) numberof unit employees that engaged in the strike; (3) number ofreplacements hired between inception of the strike andJanuary 16; and (4) number of unit employees who struckthat were employed on February 1. Respondents providedmost of the information requested although not precisely inthe form requested. In addition, a number of personnel rec-ords relating to the Doral operation were subpenaed by theGeneral Counsel and introduced in evidence.5Based on acombination of Levine's testimony in this area and theaforementioned records, the following statistics apply toCountry Club, Beach, and Carillon, respectively: Employ-ees in the unit when the strike began-668, 396, 299; num-recalled, and those who had picketed on January 17 The manager at Rivagetestified that none of the strikers were recalled at Rivage except Frank Mar-cucci, who was discharged within I week, as hereafter discussed.,4 According to Levine, the separate lists originally prepared by the var-ious department heads underwent constant changes until January 20 becausethe hotels learned of a number of strikers who for various reasons did notwish to continue their employment with the hotels. Neither the number noridentity of those strikers is disclosed by the record.'4 Many of the employee witnesses gave diffenng versions of what was saidto them when they were informed that they had been laid off Some statedthat they were given no reason for the layoff, and some said that they weresimply told that the hotel was overstaffed. Most of the employees involvedwere Spanish speaking, and many testified through an interpreter. Althoughthe members of the personnel staff who did the telephoning, none of whomtestified, were bilingual, I am certain that the testimony variances can beexplained, at least in part, by the language difficulty, as well as by the lapseof time and the failure of memory. These people knew only one thing-theywere being told that their jobs were gone that much they understood andtestified to. On the other hand, it is quite apparent that the personnel staffhad no reason to violate Levine's instructions not to deviate from the pre-pared statement he furnished them. Accordingly, I find and conclude that innotifying the employees that they were being laid off the personnel staff saidwhat was on the prepared statement and nothing else.° Similar data relating to Rivage was not provided.587 DECISIONS OF NATIONAL LABOR RLATIONS BOARDher who struck when the strike began 668. 396. 299; totalnumber of replacements hired during the strike 3(K). 186.121: replacements working on January 17. 1977 209, 110,72; replacements working on February 1, 1977 15IO, 90.46; strikers discharged for picket line misconduct duringthe strike 4, 2, 1; strikers whose jobs were allegedly elimi-nated 4, 9, 1; strikers who allegedly resigned 35, 24, 5strikers recalled and laid off as not qualified 123. 84, 9:strikers recalled and laid off for other reasons 2, 2, 1:strikers recalled and who remained at work 500(). 241. 282:and strikers discharged for picketing on January 17, 19770, 35, 0. Levine explained that a substantial number of re-placements were hired who proved very quickly that theywere not competent. They were paid in cash for the shortperiod they worked, and no record was made of their em-ployment. The numbers provided represent those for whompersonnel and payroll records were kept. Levine also testi-fied that employees who did not communicate with the ho-tel after the strike or who did not respond to a call to returnto work were considered to have resigned their jobs. Thefigure for Country Club includes the six coffee shop em-ployees who left the morning of January 17.The personnel records also reveal that at Carillon, of thenine strikers who were recalled and then laid off as notqualified, one had worked there since 1958. one since 1959.one since 1960. one since 1963, one since 1968, one since1973, one since June 1975, one since November 1975. andone since November 1976. Of the 123 strikers recalled atCountry Club and then laid off as not qualified. 3 hadworked at the hotel since 1964, 3 since 1965, 8 since 1966. 5since 1967, 6 since 1968, 15 since 1969. 5 since 1970. 6 since1971, 8 since 1972, 10 since 1973, 24 since 1974, 13 since1975, 9 since 1976. and for 8 the record does not indicate adate of hire.Of the 84 strikers recalled at Beach and then laid off asnot qualified, I had worked since 1961, 4 since 1962, 4 since1963, 2 since 1964, 5 since 1965, 8 since 1966, 4 since 1967.6 since 1968. 5 since 1969, 6 since 1970, 5 since 1971, I since1972, 7 since 1973, 15 since 1974. 9 since 1975. and 2 in1976.8. Terminations for picket line misconductIn addition to the 6 employees discharged for leavingtheir jobs at Country Club and the 36 discharged for picket-ing Beach, all on January 17, Respondents concededly dis-charged 6 strikers" for engaging in picket line misconduct.As the conduct allegedly engaged in by the several employ-ees mentioned occurred at different times and involved dif-ferent facts, those facts are set forth separately for eachemployee.a. Lucille PLsiukPasiuk, employed by Carillon as a maid toIbr about 19years, was a member of the Union and participated in thestrike; she received a telephone call from the hotel on Sun-5' These were Jose Ortega. Pedro Gonzales, Maximo Gil., and Raul Bar-roso, all employed by Country Club; Emanuel Garcia, employed at Beach;and Lucille Pasiuk. employed at Carillon.day, January 16. telling her to report for duty uesday.January 18, at her usual hour. Pasiuk asked. "Why notMonday" and was told that she was not scheduled untilTuesday. Notwithstanding these instructions. Pasiuk wentto the hotel Monday. January 17, arriving about 7:30 a.m.,but she was denied admission by security." While standingaround Pasiuk saw a fellow employee known to her as il-lian"3and admittedly hollered to her, "Well son-of-a-bitch,I'll see you tomorrow." Pasiuk admits that her statementwas directed at Lillian, who was about 50 60 feet from her.and that what she said was with sufficient volume that itcould he heard by a person at that distance.4When Pasiukarrived at work Tuesday she was sent to the office whereshe was discharged by Carillon General Manager Robbins,the latter stating that he could not tolerate her behavior orher threatening a fellow employee. According to Pasiuk,Robbins claimed that her remark was "I'll get you tomor-row."John Quiros, employed by the Doral enterprise as a secu-rity investigator. testified that on January 17 he observedand heard the incident involving Pasiuk. Quiros at first tes-tified that the words Pasiuk directed to Lillian were "youscabby son-of-a-bitch, I'll see you tomorrow." Then upon asuggestion from counsel that what he had said might not becorrect, Quiros stated that he was not sure the words were"I'll see you tomorrow" and thought they were "I'll get youtomorrow." Quiros then stated that at the time he made awritten report of the incident. which he examined the morn-ing he testified, that the language was "I'll get you tomor-row."55I do not credit Pasiuk's version of the language she usedand find that she said "I'll get you tomorrow." I regard thisas the more probable version of what occurred in view ofthe first portion of the words she admittedly used.b. Emanur l (;arilGarcia had been employed tor about 10 years by Beachas a porter. He was a member of the Union; he joined thestrike and picketed for its duration. Beach admits that itfailed to reinstate or offer reinstatement to Garcia butclaims such failure was because Garcia assaulted a securityguard while picketing. The evidence adduced to support itsposition may he summarized as follows:Robert Levitt. a security guard employed by Doral, testi-fied that on December 28 he was assigned to Beach, wherestriking employees were picketing. At approximately 10:30a.m. a car came to the hotel and an occupant asked fo)rdirections to the personnel department. After receiving therequested information the car started to move away but itwas met by a group of pickets which Levitt testified in-cluded strikers Manual Cebey. Luis Iglacious, and EmanuelGarcia, who were all known o him. According to Levitt.3 Pasiuk testified that she went to the hotel Monday to see if employeeswith less seniority than she were working that day." According to Pasiuk. Lillian has worked at the hotel a ea month be-fore the strike but had not participated in its Lillian did not testify.0 On my suggestion that the report was the best evidence o what it con-tained, counsel at first declined to produce it. but hetore the witness left thestand the report was offered and received in evidence It contained thewords, "I'II get you tomorrow"588 SOUTHERN FORIDA HOTE. & MOTEL ASSOCIATIONthe pickets began rocking the car, and a bottle was thrownthrough its rear window." After the guards moved the pick-ets away from the car so that it could proceed into thestreet, strikers Garcia and Cebey grabbed security guardEckart by his arm. Levitt pulled Eckart away, and as he didso Garcia threw a right hand punch toward Eckart, whichLevitt blocked with his right hand. Eckart testified thatthrough the corner of his eye he saw Garcia throw the blowand saw Levitt's arm partially deflect it, but that Garcia'spunch "kind of landed on my shoulder." Neither Garcianor any other witness called by the General Counsel gaveany testimony relating to this incident, and the testimoniesof Levitt and Eckart, which I credit, stand undenied."c. Pedro GonzalesGonzales worked as a banquet waiter at Country Clubfor about 12 years. For the entire period he was a memberof the Union and picketed during the strike. When thestrike ended Gonzales went to the hotel for the purpose ofworking but was denied admittance by security because hisname was not on the list of those recalled to work. Gonzalesthereupon telephoned his head waiter, who told him thathis name was on the list, but that due to the confusion ofthe times there were many errors; he suggested that Gonza-les return to work the next day. Gonzales did return thefollowing day but was again denied admittance, securitytelling him that he was terminated. According to Gonzales,the reason given by security for his termination was that hehad been on the picket line. Respondents' records sub-mitted to the Region during the investigation showed thatGonzales was "Recalled, laid-off, Not Qualified." This hasa line drawn through it, and written above that legend arethe words "Not recalled-Misconduct."Chuck Collado, employed by the Doral enterprise as asecurity investigator, testified that he was on duty at Coun-try Club about 9 a.m. on January 5 and observed Gonzales.whom he knew as a waiter at the hotel, among a group ofpickets; that he took photographs of activities of the picketsand identified Gonzales in the series of photographs re-ceived in evidence as Respondent's Exhibits 40(a)-(d). Ac-cording to Collado, at the time mentioned he observedGonzales throw a rock at the cab shown in the aforemen-tioned photographs and saw and heard the rock strike thecab. Collado's testimony in this regard, which I credit, isuncontradicted.d. Raul BarrosoBarroso, a member of the Union for about 15 years, hadworked at Country Club only for about I year as a coffeeshop waiter. He participated in the strike from its inceptionand was on the picket line. On January 17 Barroso went to' Levitt testified that he did not see who threw the bottle: but securitsguard Eckart. who also witnessed this incident, testified that the bottle wasthrown by Iglacious, and that it landed against the left front quarter panel ofthe car.t1 Although the complaint alleges the discriminatory discharge of ManuelCebey and Luis Igracious. neither at the trial nor in Respondents' brief is thecontenticn advanced that either of them is disqualified for reinstatement byreason of picket line misconduct.the hotel to see if he could work. but security would notpermit him to enter. He returned the following daN for thesame purpose, and when he gave his name security requiredhim to surrender his ID and told him that he had beenterminated because he had been on the picket line. Barrosogave no testimony regarding the incident hereafter men-tioned. Respondents' records simply state that Barroso was"not recalled."Roy Milton. who during the strike was emplo,,ed b theDoral enterprise as a security investigator, testified withoutcontradiction that on January 17 he was observing the ac-tivity of a group of pickets and saw Barroso throw a rockwhich struck Collado. also a security investigator. on theleg. Collado testified that he was hit by a rock on this occa-sion, hut he did not know who threw it other than that hehad been told by a fellow employee that it was Barroso. It isof some importance to note that the ev idence does not es-tablish that there was any picketing at (omuntr3Club onJanuary 17. It is shown that large numbers of people cameto the hotel on that day expecting to go to work but werenot admitted, and that many of them milled about thepremises for extended periods of time. The incident seemsto be in some way connected with the events involving Ma-ximo Gil, next discussed.e. axsinio GilGil. a member of the Union for about 18 years, hadworked at Country Club about 2 years as a coffee shopwaiter. For a major portion of this period Gil was a uniondelegate at the hotel and participated in the strike front itsinception. According to Gil. he went to the hotel the morn-ing of January 17 at the direction of the Union fr thepurpose of working, arriving about 6 a.m.: he was deniedadmittance by security because his name was not on the listof returning workers. L.ater in the day Gil telephoned hissupervisor and asked if he would work the next day andwas told that he would be notified at a later time but wasnever called. Gil repeated this for several days, and onJanuary 21 was told that he had been terminated; when heasked for the reason he was told, "You know why." Oncross-examination Gil admitted that he was told b unionagent Sanchez on January 18 that he had not been recalledbecause of alleged picket line misconduct but claimed thathe did not know what Sanchez was referring to.Evidence offered by Respondents shows that ElaineLemmel was hired during the strike to work in groundsmaintenance. On January 17 Lemmel went to work alone inher car. reaching the hotel about 6 a.m. As she approachedthe entrance gate Lemmel observed a large crowd and asmall car ahead of her at the gate. Some of the crowd werehollering. "Nobody works today unless everybody does,"and some in the crowd picked up and moved the small carto one side. As Lemmel attempted to move forward some ofthe crowd moved around her car, and someone hollered."Are you crazy? You will run over us." The window on thedriver's side of Lemmel's car was down about 3 inches, andsomeone put his hand through this opening. Lemmel rolledthe window up in her car, and the person's fingers werecaught. She had to roll the window down to release them.Lemmel was unable to identify this individual other than to589 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsay that it was a man, nor was she able to identify theperson who hollered out, "Are you crazy?"Security agent Collado testified that he knew Gil and sawhim the morning of January 17 with a group of Latin malesaround a car that was being driven by a woman trying toget into the hotel to go to work. According to Collado, he,Milton, and Ethridge were about 20 feet away and observedGil with a group rocking the car and Gil with his handthrough the window of the car, which was partially down.as though trying to take the keys from the car to prevent itfrom moving. The three of them approached Gil and di-rected him to remove his hand from the car. As Gil did sohe struck Ethridge in the left shoulder with his fist. Theyfreed the car from the crowd, and Lemmel drove into thehotel area. Both Milton and Ethridge testified to the sameeffect.55f. Jose OrtegaOrtega worked for Country Club approximately for 6months doing general maintenance on plumbing and elec-trical equipment, and he had been a member of the Unionfor that period of time. He participated in the strike from itsinception. On January 17 Ortega received a call from hissupervisor directing him to report for work on January 18,but when he did so he was informed by security that he hadbeen discharged. When Ortega protested that he had beendirected by his supervisor to return to work that day he wastold that his discharge had been ordered by security. Ortegathen went to the union hall, where he was told by one of thebusiness agents that the hotel had pictures of him makingindecorous motions while on the picket line, and that thiswas the reason for his discharge.Security investigator Roy Milton testified that on Decem-ber 30, 1976, he was on duty at Country Club taking pic-tures of the activities on the picket line and observed Or-tega, who was personally known to him, among the picketsand heard him yelling obscenities. Milton further testifiedthat at about 2:30 that afternoon a cab with a lady andgentleman who were guests of the hotel arrived at the en-trance, but the cab was apparently reluctant to enter hotelproperty, and a security man went to the entrance to seethat the cab got in without difficulty. As the cab began tomove in, according to Milton, Ortega became agitated, hisyelling of obscenities became louder, and finally Ortegaopened the zipper on his pants and exposed himself. Miltonidentified a series of four photographs which he took.5Thelast two show Ortega with his hands on the fly of his pants5 Testifying in rebuttal, Gil admitted that he was in the area of the car onthe morning in question but denied that he hit anyone and that he had hishand in the car, claiming that the window of the car was rolled up the entiretime he was there. According to Gil, on the occasion in question there werefrom 50-100 people congregated at the gate and about the car, and he kepttelling them to let the lady through because she might be a guest of the hotelor a worker. He told the lady to go on through the gate because there was noproblem at the hotel. Gil claimed that when he made these statements he didso with a sweeping gesture of his hand but denied that he struck anyone. I donot credit Gil's version of the incident. Nina Enrique testified, in ubstancethat she arrived at the hotel about 7 a.m. on the day in question but did notobserve Gil strike anyone or impede the progress of any car. I do not regardher testimony to be in conflict with that of Collado, Milton, or Ethridge, butto the extent it is I credit the latter group.5 Resp. Exhs. 41(a)-(d).pulling his pants apart. Milton testified that at this point heran out of film and thus could not get the final scenes, butthat he saw what occurred, and that it was as he described.Security investigator Ethridge corroborates Milton, claim-ing that he also observed the act of complete exposure ofOrtega's person.?Testifying as a witness for the General Counsel, Ortegadenied that he exposed himself; he claimed that he openedthe zipper on his trousers only to fix his shirt. He admitted,however, that in his affidavit to the Board agent he statedthat he opened the zipper on his pants because he felt pro-voked by the fact that security was taking pictures of thepickets, and that he then made no mention of any difficultywith his shirt. In view of this admission and the fact that thephotographs themselves show that his shirt was not in dis-array I do not credit Ortega in this area, and I find that theincident happened as testified to by Milton and Ethridge."'9. Union denied access to hotel premisesThe evidence shows that the Union assigned a businessagent to visit a hotel at intervals to service the contract andtalk with the employees concerning employment problems.The evidence also shows that Frederick Eckelkamp was thebusiness agent assigned by the Union to service the Caril-lon, and that he had performed that duty for a number ofyears.62There is no dispute that prior to the strike whichbegan on December 25 the business agents went to the ho-tels, particularly the three Doral properties involved in thisproceeding, whenever they pleased, talking with both em-ployees and supervisors anywhere in the hotel, although thebusiness agents claim that in doing so they made every ef-fort not to interfere with employees or supervisors in theperformance of their duties. It is equally undisputed thatthe hotels raised no objection to this conduct of the businessagents, nor did they attempt to restrict in any way thisactivity of the union agents.63According to Eckelkamp's uncontradicted testimony, hewent to the Carillon hotel about 7 a.m. the morning ofJanuary 17 or 18 and sought to enter the premises as he hadin the past but was denied admission by security, the guardstating that he would have to check with hotel officials.Eckelkamp made no attempt to check at the time, but laterin the day he telephoned Levine and asked why he was60 According to the testimony of Ethndge. the act of exposure was wit-nessed by the two guests of the hotel.s' Respondents contended that Ortega had been convicted of the afore-mentioned offense. stating that he had a record of such conviction which heshowed a witness, but declined to offer the document into evidence. TheGeneral Counsel. upon examination of the document, contended that itshowed that Ortega was acquitted of the offense but likewise did not offer thedocument. Whether the document showed acquittal or conviction is besidethe point; the critical question is whether Ortega in fact engaged in theconduct claimed by Respondents. On the evidence I have found that Ortegadid engage in such conduct. The legal effect of such conduct, in light of otherfactors, is hereafter discussed.62 Servicing Country Club was business agent Ralph Sanchez, and atBeach the assigned agent was Villanova. The evidence does not show whatagent serviced Rivage.6 All such activity was, of course, pursuant to art. I111, sec. 3 of the 1968contract. As indicated, the only language change made by the 1977 contractwas that after the words "Such visits shall be prearranged" the words "withthe Employer" were added.590 SOUTHERN FLORIDA HOTEL & MOTEL ASSOCIATIONunable to get into the hotel. Levine said that Eckelkampcould come to the hotel only if he had a specific grievanceonly pursuant to specific appointment. On January 25Eckelkamp, Sanchez, and Villanova met with Levine in thelatter's office to discuss the question of access to the Doralhotels. The business agents asked Levine why they couldnot have access to the hotels as they had prior to the strike.Levine's reply was that he would not permit it but gave noreason for his decision, saying only that if they had a spe-cific grievance they could call him, and he would set up anappointment. The business agents asked if they might haveaccess to the employee's cafeteria in the respective hotels totalk with employees, pointing out that the cafeteria was anonwork area and that while in the cafeteria the employeeswere on their own time. Levine's reply as "No way" and atthat time suggested no alternative to what the businessagents had requested.At a later date (the exact time not being fixed but appar-ently sometime in February), Eckelkamp was informed byVasquez, then the local's chief organizer and now itstrustee, that arrangements had been made for him to visitthe hotel where a room would be set aside for his use intalking with the employees, but that he would have to con-fine himself to that room and could not visit other areas ofthe hotel and would have to ask the hotel for permission touse the room each time he desired to visit the hotel. Accord-ing to Eckelkamp, the room assigned for his use was in thelower lobby where the hotel shops are located; except for atable, chairs, and telephone the room was empty; he wasnot permitted to call nonmembers of the Union, nor couldhe call employees who were union members directly, buthad to call the department head who would get the employ-ees he asked for if the latter felt so inclined. According toEckelkamp, prior to the strike he visited the Carillon twicea week and spoke with about 200 employees each time.After the strike he used the assigned room twice and spoketo a total of three people. On both occasions security guardswere walking in the corridor where the room assigned tohim was located. On one of these visits to the CarillonEckelkamp spoke with Levine and asked the latter for per-mission to go into certain areas of the hotel and talk withthe employees. Levine denied the request. Eckelkamp thenasked Levine, "How can I talk to the employees," to whichLevine replied that the only way Eckelkamp could do sowas out in the street.On both January 17 and 18 union agent Sanchez, whoseassignment included servicing Country Club, went to thathotel and observed a great number of former strikers mill-ing about outside the gate, who were denied permission toenter the hotel. Particularly on the second day Sanchez no-ticed that in some instances if a striker's name was not onthe list of those to be admitted the guards would make atelephone call and then permit the employee to pass, but inother instances they would direct the employee to call him-self from an outside phone. Because of this Sanchez askedthe guard for permission to go into the hotel for the purposeof discussing the situation with someone in authority, buthe was told that the guard force had instructions not topermit him on the premises. Sanchez then went to his officeand from there telephoned Levine, telling the latter that thesituation then prevailing demanded that he go upon thehotel premises and discuss matters with the employees, andthat security would not admit him. Levine replied that un-der no circumstances could Sanchez come on the hotelproperty without his prior permission. Sanchez asked, "howabout now?" Levine replied that he was too busy and sug-gested that Sanchez call back "in a couple of days." Severaldays later Sanchez again called Levine seeking permissionto visit employees in the hotel. Again Levine said that hewas too busy and suggested that Sanchez call back in a fewdays. Several days later Sanchez again called Levine butcould only talk to Levine's secretary. He left his name andtelephone number, but Levine never called back. About 10days after the end of the strike Sanchez and other unionagents attended a meeting in Levine's office and againasked permission to talk with employees. Levine asked thereason for the request. Sanchez replied that he had a lot ofgrievances. Levine said that he could take care of thoseimmediately and asked that the grievances be stated. San-chez replied that what Levine asked was not possible be-cause he first had to talk with the employees and perhapswith department heads. Levine's reply was, "You knowvery well I cannot allow you to go inside." Sanchez thensaid, "If that is the case I am wasting my time" and left.Another meeting of similar nature occurred between San-chez and Levine during February when Sanchez asked per-mission to interview employees in the hotel, and Levinerefused the request.?10. Grievances filed and events pursuant theretoBetween January 24 and March 21 a group of 21 letterswas sent by William T. Coleman, Jr., attorney for Local355, concerning grievances under the current contract.Nineteen of those letters were directed to one of the Doralhotels, and the other two were to the Federal Mediationand Conciliation Service and dealt with the aforementionedgrievances. An analysis of these letters shows:1. By a letter dated January 24 addressed to Carillon thelatter was advised that a grievance was being presentedpursuant to article Xi of the contract. It listed nine employ-ees as having been discharged, layed off, or terminated inviolation of the contract; that it was felt that the list wasincomplete, and as soon as other names became availablethey would be supplied. The letter additionally alleged aviolation of the contract by reason of substantial changes inworking conditions, such as loss of seniority, changes inhours of work and shifts, laying off employees, and failureto give more senior employees regular days of work andregular days off.2. By identical letters dated January 26 addressed toBeach, Country Club, and Carillon, Coleman alleged "mas-sive" terminations of employees, and to enable the Unionto effectively administer its contract asked that each hotelpromptly supply the following information: (a) the name."The findings in this sec. are based on the uncontradicted and creditedtestimonies of Eckelkamp and Sanchez. Although Levine testified at length.he did not deny any of their testimonies in this area. nor did he give anyreason for denying the Union access to the hotels other than that he hadbeen advised by Keiler that such was the proper interpretation of the 1977contract.591 DECISIONS OF NATIONAL. LABOR RELATIONS BOARDaddress, and telephone number of each employee in theunit terminated on or after January 15; (b) the reason eachemployee was terminated: (c) the seniority dates of' eachterminated employee: (d) the name and address of the su-pervisor or management official who participated in the de-cision to terminate each employee: (e) the number of em-ployees now employed, their seniority dates, and the nameof the employee replaced or whose position they filled: f)the name and address of each employee whose position wasabolished, merged, or whose work was subcontracted out:and (g) the identity of any subcontractor presently perform-ing the work of any terminated employee. This letter alsoreferred to the alleged changes in working conditions andrequested that union agents be permitted access to the ho-tels in order that they might discuss these problems withemployees and union stewards. In addition, the letter re-quested a "full and complete written statement." by depart-ments, of each change in terms and conditions of employ-ment of the employees in the unit which the Unionrepresents.3. By identical letters dated January 27 and 28 Colemanadvised Beach and Country Club. respectively, that theUnion had learned of additional employees allegedly termi-nated without cause and asked for an opportunity to meetand discuss with the hotels the alleged unlawful termina-tions. In the case of Beach the letter listed 46 additionalunlawful terminations, and in the case of Country Club thenumber so listed was 31.4. By letter dated February 1, with a copy to association,Coleman advised the Federal Mediation and ConciliationService of the grievances he had filed and asked for a panelof arbitrators. Coleman also mentioned that because of thelarge number of alleged improper terminations and the 60-day limit provided in the contract for the hearing of griev-ances, it was important in selecting the panel that thosenamed be available for the required time and be agreeableto accepting an assignment of the type indicated.5. By letter dated February 2 Coleman wrote to Carillon,Beach, and Country Club that he had learned of other em-ployees improperly terminated and attached a list of namesof such employees. In the case of Countrv Club the listnamed 72 employees, in the case of Beach it named 50employees, and in the case of Carillon, four employees.6. By letters also dated February 2 Coleman again wroteto Country Club, Beach, and Carillon that the hotels weredenying the Union access to their premises, that the situ-ation was continuing, and that the letter constituted a griev-ance under the contract. Coleman further stated that rea-sonable access to the hotels was essential for the Union toeffectively administer the contract, particularly so in theinstant case because of the massive terminations of employ-ees and the information that had come to the Union fromits members that the hotels had made substantial unilateralchanges in working conditions.7. By separate letters dated February 18 to CountryClub, Beach, and Carillon, Coleman advised that the Unionwas presenting a grievance because of the failure of thehotels to deduct from the employees and remit to the Uniondues and initiation fees for the month of January 1977 withrespect to all employees who had authorized such deduc-tions. Coleman asked to be advised if the hotels desired tomeet with the Union to discuss the matter before its submis-sion to arbitration. The evidence does not indicate that anyreply was made to this letter.8. On February 23 Coleman addressed a joint letter tothe three Doral hotels, attention director of personnel. re-ferring to his previous letter requesting information (letterof January 26), and that officials of the Union had orallyrequested the same or similar information during confer-ences at the hotel (meetings hereinafter discussed): that theonly information received was that supplied by Beach onFebruary 15 which consisted of a list of employees whowere terminated or whose jobs were abolished together withtheir addresses and dates of hire, but that neither Carillonnor Country Club had provided any of the requested infor-mation: that in order to effectively administer the currentcontract it needed to have the following information: (a)the name, address, and telephone number of all unit em-ployees terminated, discharged, or laid off after January 15,as well as the dates upon which they were hired and termi-nated: (b) the name, address, telephone number, and classi-fication of employees who were not recalled commencingJanuary 17; (c) the name, address, telephone number, andclassification for all employees recalled commencing Janu-ary 17 who remained employed at the present time: and (d)the name, address, telephone number, and classification, aswell as the date of hire, for all employees hired during thestrike who permanently replaced employees who were onstrike. This letter closed by asking that the requested infor-mation be promptly supplied. There is no evidence that thisinformation was ever supplied to the Union.9. By identical letters to Country Club, Carillon, andBeach dated March 7 Coleman referred to the then pendinggrievances explaining that he had requested and receivedfrom the Federal Mediation and Conciliation Service apanel of arbitrators containing seven names: that becauseof the great number of employees involved it was impossi-ble to arbitrate all the cases within the 60-day period speci-fied in the contract: and he asked for a meeting to go for-ward with the procedure of selecting the arbitrator andascertaining his availability to hear the cases to be arbi-trated.10. By letter dated March 21 Coleman wrote to the di-rector of the Federal Mediation and Conciliation Service,referring to a request by Keiler dated March 14. for a panelof' arbitrators to hear a dispute as to whether picketing bythe Union violated the anti-picketing clause in the constitu-tion"'and that the panel include only persons who weremembers of the Florida Bar. Coleman's letter advised thedirector that the contract between the Union and the hotelshad no provision that the arbitrators be limited to attorneyswho were members of the Florida Bar, and that he objectedto the panel being so limited.Meanwhile, on or about March I 11, Coleman telephonedKeiler in an effort to arrange a meeting for the purpose ofselecting the arbitrator from the panel submitted by theFederal Mediation and Conciliation Service. Keiler toldColeman that he could not accept the panel of arbitratorsbecause he thought the arbitrator had to be a member ofthe Florida Bar. Coleman responded that the contract con-"' Presumably the reference is to the Union's constitution.592 SOUTHRN FI.ORII)A H()l(I. & MOl()[. ASS()(OIATI()Ntained no such provision. and that the contract should pre-vail. Coleman also suggested to Keiler that the parties pro-ceed by selecting five arbitrators, one to sit for a week andhear all the cases he could and the following week anotherto sit and hear all the cases he could and so on until all thecases were heard. otherwise it would take an undue lengthof time to get all the cases heard and decided. certainly farbeyond the period contemplated b the contract. Keller re-jected this suggestion, saying that he would insist that aseparate arbitrator hear each grievance relating to the ter-mination of an employee. Keiler did offer to agree to haeone arbitrator hear all the cases if' Coleman would agreethat the only issue before the arbitrator would be whetherthe hotels had the right to proceed as they did under the"qualified" language of article V. section 2 of the contract.Coleman replied that in his view the issue to be arbitratedwas much broader than what Keiler suggested, and that hecould not agree to so limit the arbitrator. Keiler and ('ole-man were unable to reach agreement. and when this recordclosed all of the grievances remained pending and unre-solved.Keiler's position on this aspect of the case is twof'old.First, he contends that Coleman knew that Keiler was rep-resenting the hotels, and that by ignoring Keiler and send-ing his letters directly to tht hotels Coleman was guilts, of abreach of the canons of ethics which require the letters aswell as Coleman's oral testimony be stricken from the rec-ord. Keller's objection and motion to strike based on thiscontention were denied because assuming. arguendo. thatColeman did in fact violate the canons of ethics. this is amatter between Coleman and the Florida Bar and presentsno issue for the Board to decide. Keiler's second contentionis that based on Advisor Opinion 74 1 of the Unautho-rized Practice of l.aw ommittee of the Integrated Bar ofthe State of Florida one engaged in the trial of an arbitra-tion proceeding in the State of Florida in an area which hasnot been federally preempted is engaged in the practice oflaw, and to lawfully engage in such activity one must be imember of the Florida Bar. From this Keiler reasons that ifthe persons trying the arbitration case must be members ofthe Florida Bar. it logically follows that the arbitrator hear-ing the case must likewise be a member of that bar. Keileradmits that his construction is not explicit in the ruling, butsimply "a logical extension I made." As Keiler expressed it,"I didn't think I had to be more holy than the Pope." Al-though Keiler stated on the record that he would argue thisissue more fully in the brief he would submit, his brief doesnot discuss the point, and for reasons detailed in a subse-' The findings In this section are based on the exhibits abose analyzed andthe uncontradicted and credited testimony of Coleman Respondents madeno contention that they complied with the Urnion's requests for informationexcept for the part supplied by Beach.*' This opinion reads:The representation of another persin n an arbitration proceeding n-volving the presentation of evidence. examinallon and cross-examina-tion of witnesses. consideration and presentation of questions of law.and decisions affecting the legal rights of the party to the arbitrationproceeding is, in fact, the practice of lasw and where such activities arecarried on in the State of Florida b) an individual not a member of theFlor:da Bar. and where there has not been federal preemption, suchactivities are indeed the unauthorized practice of law.quent section hereof I am unalhle to agree with his Constlr-UC-tiot o1' the ruling of the 'loridla Bar.II. Etvidence relating to mlotl\eBrenda \'itucci worked al ('ounlr\ ('luh in the I-ront doordepartllment since about 1971 She is not In the llit hereItivOlved. nor was she e a er oa member f the I nion. IlMarch 1976 a l'ealmilers loc;al hegan a campaign Io orga-nize the fronlt door departltilm t onllstillg l' abhout I eni-ployes. In lue course a petitiolnl was iled. and an electionwals held on June I 1. 197. Personnel D)irector levine andVltuicci discussed this canipaign se eral times a week duringthe priod t ;as ill prog-ress il the cot-fce ho p where te,at times ale together. i the loh b of the hotel. or lust out-side the door of her departilent ias I .eine entered or lelt thebuilding. In these conlsersations I.es ine asked Vitucci toi usehel- influence t get the etliplo ees to \ te agaillstl Ileaim-sters. lie questioled her as tl the idetitit ot ieploeecs \ howere tior and against the uniot. lie urged her to tell employN-ees that they could he terminaled belfore the electon he-cause solmething could ;ai'as e found in theil recuord tojustil', discharge. that he knev w.ho had signed cards andthat the, could he dischalrged t r that alnd urged her- topromise the employees raises or other hentits they mightwish." Vitucci did as Levine asked. and the election re-suited in 2 votes for 'lealsters and 14 against. After theelection Le ine came to Vltucci's booth. kissed her. andexpressed his thanks tfor hat she had done. Iesine re-quently pressed Vitucci for the identit> oi' the twio ,whi hadvotedl for the t'eamsters. hut she refutled to sai. clailIliingthat she had recei'ed the intoriatton n in conftiidence.Following the electiotn Vitlucci went n extended leave.returning to work sonlinlme in Septembher 197.. At thistime she found that instead ol the substantial pa! raise shehad been promised her raise s las 1O celits an hour and thatrules had been promulgated requi-iring her to punLch I timeclock. Viltucci cotmplained I I.eime, telling him n sub-stance, that after all she did at hiis request she thougIht thathe should at least compl,, with the promises hie mlade to her.Levine's repls was that he had said a lot of things alid didlnot rentmember hat the, sere and that she was angr atthe moment hut wouldl soon Jre.-get the matter. Vitucci thetntold l.evine that she knevw all the things he had done todefeat eamsters and elt that she should go to the Boardand tell them. Levine laughed. saying that even if ou othey will not believe ou.Vitucci filed a charge with the Board (Case 12 (A7428), which was subsequently settled informall', with thepostir,g of a notice. According to Vitucci. none of' the tore-going brought about any change in the relationship he-tween her and I.evine until a'fter she complained aboutl thelocation where the notice ias posted After the notice was:X his department handle, the parking lot and cir reni.al,F6 tir example. Villlcc tol li I.eici thit .a certl.l remplesee .ulntedl to heassistant lreman L.esine toldl her to tell the cirploee [hi[ il he sotedagainst the nion he would be the ;i.irtis Ilremli. bl it hc \oledl foir theunion he '-ould not7°' he nlformall setlemenl agreement u.a ap.pros.ed hs the Regional 1)1-rector on D)ecember .197 I he inice pitecd i, dlled Jnuars 2. 1977 sa result o .clnplint 1itu-i l.l d[ ti ll i BHe d 'h t the notilce was notposted i)n Ia c sIlplktlilll1 place [hic .. t phrlig u.., changedi DECISIONS OF NATIONAL LABOR RELATIONS BOARDmoved on January 10, 1977, Levine told her that he couldfraternize with all other employees in the hotel, hut that hewas not supposed to talk to her.7In the meantime, as above indicated, the then currentcontract between association and Local 355 expired on Sep-tember 16, 1976, and the parties bargained for severalmonths prior to the beginning of the strike. In this periodthere was discussion among the employees as to what thedemands of the Union might be and whether there wouldbe a strike. Vitucci testified to some 10 or 12 conversationswith Levine and other hotel supervisors in which they toldher how the hotels proposed to treat strikers in the eventthere was a strike. The substance of those conversationsfollows.About October 25, 1976. Vitucci talked with Levine inthe coffee shop. She mentioned that cashiers in the hotelwere receiving overtime after working 40 hours a week, thatshe was getting overtime only after 49 hours, and she re-marked that in view of this fact it might be to her advan-tage to join the Union. Levine remarked that things withthe Union would change shortly, and that present benefitswould not continue. When Vitucci asked what he meantLevine replied, "Just wait and see. Things will changeshortly."About I month later Vitucci had another conversationwith Levine in the coffee shop. She mentioned that rumorswere circulating among employees that there would be astrike and asked Levine if the rumor was true. Levine re-plied, "I don't care if they strike or not, we're prepared andwhoever walks out won't be back. There's not going to beanymore union here."On December 25 Vitucci had a conversation with Levinein the main lobby. As she walked in Levine asked, "Whydon't you join the strike." Vitucci replied, "I am not amember of that union, and I know you would fire me if Idid." Levine replied, "That's right." Then Levine said,"The hotel already has the Union beat. We're holding allthe cards. The strike will never end if we have to take thestrikers back. The hotel owners admantly refused to dothat. Their minds are made up. The Union will not get thebenefits they seek. They're even going to lose some theynow have."On January 2 or 3 Vitucci had still another conversationwith Levine in the main lobby near the service desk. Vituccimentioned to Levine that someone had asked her to vac-uum the rugs inside the hotel, and that she did not feel thatwas her function. Levine replied, "you are a spoiled bitch."Then Levine stated, "We have the Union on the run. Wecan break them completely if we want to. We can hold outindefinitely with all the new employees we have working.The only problem is those idiot strikers outside. If we couldjust get rid of them, the strike never would have to end."Then Levine added, "They're just wasting their time." Healso said that he had the urge to run over them when he" It appears that Vitucci was terminated on or about June 26, 1977, andthis was the subject of a charge filed by Teamsters (Case 12-CA-7790). Thatcase was heard by Administrative Law Judge Frank on January 20, 1978.but no Decision has yet issued. I do not rely upon any of the foregoing factsas a basis for my Decision in this case. I set them forth only as backgroundto the events hereinafter referred to, evidence of union animus, and to assistin resolving issues of credibility.arrived in the morning and would do so if one of them gotin front of his car. lie said, "That would make just one lessstriker to negotiate with." Later the same day Vitucci hadanother conversation with Levine at the front door as thelatter was leaving the hotel. As Levine passed her, Vitucciremarked that it was a good thing the pickets had left forthe day because they did not like him. Levine replied, "Iwish I could get one of' those s-o-b's in front of my car. Ifthey think they're going to come back once this thing issettled, they have another thing coming. Everything isgoing our way and we can play this game as long as wewant."On January 7 Vitucci had a conversation with DavidO'Shaughnessy and Jose Olivera, beverage manager and su-perintendent of room service, respectively, both admittedsupervisors. The three were in the main dining room dis-cussing the strike, and O'Shaughnessy stated that this was aperfect time for the hotel to get rid of' all the employees theydid not want. Olivera said that the hotel had been trying toscrew the Union, and now they finally had the opportunityto do it. Both O'Shaughnessy and Olivera referred to thedesire of the hotels to get rid of the Cubans and the union-oriented employees who run to the Union for every littleproblem that comes up. O'Shaughnessy in particular statedthat he would love to get rid of some of the union-orientedcocktail waitresses working for him. Both stated that thestrikers would not be allowed back into the hotel.On January 10 Vitucci had a conversation with MartinRosenzweig, an admitted supervisor, in the dining room ofthe hotel, when the subject of the strike again came up.Rosenzweig told Vitucci that the Cubans in his departmentrelied totally on the Union, and that it was for this reasonthat he and the other managers preferred keeping the newemployees rather than taking back strikers because the newemployees were not affiliated with the Union in any way.On January 13 Vitucci had a conversation with JoseParaper, the head of her department, concerning the strike.Paraper told Vitucci, "The Union really messed things upfor themselves with the strike, and now the hotel is going togive it to them." He said that Ray Lamont, superintendentof services and an admitted supervisor, was going to get ridof every Cuban in his department by using the excuse thathe was getting rid of dead wood.About January 18 Vitucci had a conversation with SamCulmo regarding the strike settlement reached in this case.According to Vitucci, this was the first day that there wereno pickets at the hotel, and some strikers had returned towork. Vitucci remarked that she was surprised that the ho-tel had agreed to take back the strikers in view of their prior71 In the representation case filed by the Teamsters, referred to above, theRegional Director found that Joe Marcell, doorman on the day shift, andSam Culmo, doorman on the evening shift, were both supervisors. In thiscase Respondents admitted Marcell's supervisory status but did not admitCulmo's supervisory status. Other than Vitucci's testimony that Culmo washer immediate supervisor and the fact that he directed her work and thework of the car runners, there is no testimony either by the General Counselor by Respondents as to Culmo's supervisory status. Although Respondentwas entitled to litigate the supervisory status of Culmo, had it seen fit to doso, the absence of evidence to the contrary and the presumption of regularitywhich attaches to the Regional Director's decision is sufficient, I find, toestablish a primafacie case that Culmo was a supervisor within the meaningof the Act. I so find and conclude.594 SOUTHERN FLORIDA HOTEL & MOTEL ASSO('IAIIONexpressed opposition to doing so. (ulmo stated that therehad been a big meeting of top management to decide whatthey were going to do now that the strike was over, and thatwhat the strike settlement said and what the hotels woulddo were two different things.Later the same day Vitucci had a conversation with Bev-erly Wheeler in the latter's office.'3The conversationopened with Vitucci telling Wheeler that she was surprisedthat the hotel was taking back the strikers. Wheeler repliedthat things were going to be very bad for the strikers. Man-agement had had a meeting; while what they decided wasto be kept very quiet, if the strikers thought they were com-ing back and still had their jobs, that was not a fact. Theywere only to be taken back for a few days for the most part.and for those who were kept longer the hotel had a lotplanned. Things would be made so hard and miserable forthem that they would want to quit, which was exactly whatmanagement wanted.During the evening of the same day Vitucci had a con-versation with David O'Shaughnessy and Morton Rosen-zweig, both admitted supervisors, in the main dining room.Vitucci opened the conversation by telling them what shehad learned from Wheeler, and both admitted that the in-formation was correct. O'Shaughnessy told Vitucci that allsupervisors had been instructed to make a list of the strikingemployees in their respective departments. The list was toindicate the employees who were the strongest union sup-porters and also which employees the supervisors wanted tokeep. They could only keep a few strikers in each depart-ment, and the lists were to go to General Manager Seamonfor approval. O'Shaughnessy also stated that although thestrikers were to be taken back in accordance with the agree-ment made with the Union the hotel was not going to givethem full-time regular schedules: they would work only ona day-to-day basis. Most of the strikers were to be laid offwith the assigned reason that they were unqualified or un-desirable. Those kept on were to have things made so hardfor them that they would want to quit, and if any strikerscomplained about the treatment they were to be told thatthere was no longer any union in the hotel. Rosenzweigstated that the hotels wanted to get rid of the long termCuban element, especially the strongest union supporters,and wanted to operate as a nonunion hotel.7:' Vitucci testified that Wheeler is social director at the hotel, arranges forentertainment, has an office and an assistant, does not punch a timeclock.and attends management meetings. Respondent introduced no contradictorytestimony. Based on Vitucci's testimony in this regard I find Wheeler to be asupervisor within the meaning of the Act.74 Levine denied that he had any conversation with Vitucci concerning thestrike by Local 355. He admitted talking with employees in groups, of whichVitucci was one, concerning the campaign by Teamsters but denied askingVitucci to report to him on the activity of those employees. He admitted thatduring this campaign Vitucci engaged him in conversation but claimed thathe just listened and made no response. Olivera and Rosenzweig also deniedhaving the conversations about which Vitucci had testified. My findings inthis section are based on the credited testimony of Vitucci. I do not credit thedenials of Levine, Olivera, or Rosenzweig. none of whom impressed me ascredible witnesses. O'Shaughnessy, Paraper. Culmo. and Wheeler did nottestify, nor was any explanation given for their failure to do so. There istestimony that O'Shaughnessy is no longer employed by the hotel, but thereis no showing that his whereabouts were unknown to Respondents or that hisattendance could not be secured by a subpena. In this posture it is appropri-ate to infer, as I do, that had O'Shaughnessy. Paraper. Culmo. and Wheelerbeen called as witnesses their testimonies would hase been adverse to Re-spondents. See Interstate Circuit Inc. e al. v Unrted States. 306 U.S. 208.226 (1939).Natalie McKeon had been emploed hb (ountr, (lubfor approximately 10 ears as a cocktail waitress. Just priorto the strike McKeon was on vacation, hut when she re-turned on December 25 she telephoned O'Shaughness, hersupervisor, to inquire about her work status. O'Shaugh-nessy told her that the strike was in progress. hut that shewas needed for work and asked that she report that eve-ning. McKeon explained that she could not (do that becauseshe was a member of the Union and had to respect thepicket line. O'Shaughnessy stated that if she came to workas he requested he could assure her that she could have ajob when the strike was over, but if she did not return hecould not make that guarantee. Several dans laterO'Shaughnessy called McKeon and told her that if she andthe other girls in the department returned to work immedi-ately he had been authorized to sa) that they would heassured of their jobs when the strike was over, but if' theycontinued to remain absent he could not tell them whatwould happen to their jobs after the strike. About 5 dayslater McKeon received still another call from O'Shaugh-nessy, in which he made basicall3 the same statements.On January 16 McKeon received a call telling her toreport January 17 at 6 p.m. for work in the blue room. Shereported as directed and worked that shift, then askingO'Shaughnessy whether she would work T'uesday.O'Shaughnessy told her to call Tuesday morning to see ifshe was on schedule. McKeon called as directed, andO'Shaughnessy told her to report for work in the coffeeshop, and she did so. When the coffee shop closed McKeonwas sent to complete her shift in the blue room. While thereMcKeon was shown a memorandum from the personneldepartment by the steward. addressed to General ManagerSeamon with copies to all supervisors. The memorandumstated that on Thursday and Friday certain people wouldbe called and told that due to overstaffing their positionswere no longer available to them, and that they should turnin their uniforms and ID cards and pick up any check thatmight be due them. McKeon examined the list attached tothe memorandum, hut her name was not on it. At the endof her shift O'Shaughnessy told McKeon not to come inThursday or Friday. as these were her normal days off, andto call him Friday morning and he would tell her whethershe would work Saturday. Before McKeon could make thecall on Friday she received a call from the hotel personneldepartment telling her that the hotel was overstaffed, andthat they had found someone else better qualified for herjob." Several hours later McKeon telephoned O'Shaugh-nessy and informed him of the telephone call she receivedfrom personnel. O'Shaughnessy's reply was that he had toldMcKeon during the strike that if she then returned to workher job would be protected but that if she failed to do so hecould give her no guarantees, and as she did not accept hisoffer he could do nothing for her at the time."' This is McKeon's testimony. evine testified that the instructions to allpersonnel in his department were to tell the employees that the hotel wasoverstaffed and the employee was not qualified. I have found that Iesine'spersonnel followed his instructions and used the language he directed. Iassume that McKeon regarded the two statements as substantially the sameu, Based on the credited testimony of Natalie McKeon. As stated In fn 74.rupra. O'Shaughnessy was not called by Respondents595 I)I-FCISIONS OF NATIONAL, LABOR RLATIONS BOARD12. Meeting between the nion and the hotel as toreasons strikers were terminatedIn late January or early February the [Union brought anaction against the hotels in the Inited States l)istrict C'ourtfor the Southern District of Florida. The action sought anadjudication by the court that the written contract now ineffect did not reflect the agreements which the partiesreached in negotiations or, in the alternative, that the par-ties did not have a meeting of the minds." The court di-rected the parties to meet and conduct interviews in thenature of discovery proceedings to enable the Union tolearn the hotels' reason for terminating each of the strikersnot then working, as well as the position of the hotels onother issues. The evidence shows that between February 7and March 10 a total of eight such meetings were held.7" Atthe first meeting the chief spokesmen for the Union wereReynolds and Gopman and for the hotels Gray. Levine,and Keiler. The procedure followed at the meeting was thatGopman would read a name from'a list he had before himand Levine, after consulting his files, would give the dateand reason for that employee's termination. In most in-stances the reason given was that the hotel was overstaffedand that the employee was not qualified.79After hearingthis answer several times Reynolds. directing his question toGray and Keiler, asked "is that what we agreed to in ournegotiations?" Gray replied, in effect, that apparently therewas a misunderstanding. Keiler made no response. Reyn-olds then told (iray that there was two things in his profes-sional life that he valued highly ability and integrity andGray had impugned his integrity, as well as that of Hanley.Reynolds added, "You know very well that is not what weagreed to." The only response was by Gray, who againstated that he was sorry, but there seemed to be a misunder-standing.Also at this meeting Gopman raised the question of theUnion's access to the hotels. In the course of this discussionVasquez related that when agents called a hotel to arrangefor visits they were told, "We can't do it today" or "We aretoo busy, call back some other time." Because of this theagents had been unable to get into the hotels to talk withemployees. At this point Reynolds asked Keiler. "Is thiswhat you and I negotiated?" Keiler replied, "That's myunderstanding of it." Reynolds then stated that what hadbeen negotiated was that the union agent would call beforegoing to a hotel to give the latter an opportunity to arrangefor the visit with as little interruption to its operations aspossible. Keiler made no response. About this time Gop-man and Keiler had a discussion regarding a suggestion byKeiler that if a union agent made a request to visit a hotelthe latter would make a room available where the Unioncould meet with its members, provided the Union first dis-closed to the hotel the reason for the meeting, the depart-ment involved, and designated the employees to he inter-viewed. Gopman stated that the Union had a duty torepresent all employees in the unit, both union and non-7' So far as the record indicates the action remains pending"The dales were February 7, 15, 18. 22, and 25 and March 1. 4, 10.' In some instances the reason was that the job had been abolished or thatthe employee had engaged in illegal picketing.union employees, and he asked Keiler if' he meant that thehotel would not make available for interview employeeswho were not members of the Union. Keiler replied, "yes.they' are not your members."The next meeting was on February 15, when the princi-pal spokesman for the Union were attorney Coleman andbusiness agent Fader and for the hotels evine and BeachGeneral Manager Miller. One portion of this meeting wasdevoted to the issue of union access to the hotels. he issuewas raised by a statement of one ol' the union representa-tives that there was a large number of grievances that theywished to discuss with employees before formally present-ing them, and that in order to do so access to the hotels wasnecessary. Levine reiterated the position he ultimatelystated at the preceding meeting that the Union would bepermitted to talk only with its members and only in a roomwhich he designated. Coleman asserted that Levine's re-strictions were unlawful, but Levine adhered to his position,stating that he had been advised by Keiler that under thecontract he had the right to restrict access as indicated.The remainder of this meeting was devoted to a discus-sion of the reason for the layoff of the returning strikers,and in this area Fader was the principal spokesman for theUnion. In reply to a question from Fader as to whetherseniority was a factor or played any part in the selection ofthose to be laid off Levine replied that the decision wasbased solely on whether the employee was qualified or not.and that seniority was not considered in arriving at a deci-sion. Fader then stated that in the past when layoffs becamenecessary the selection was by seniority. He asked, why'now, after a strike, and with the identical language in thecontract, did you just lay' off such a large number of strik-ers, some of whom had worked for Levine for many years.without regard to seniority? Levine replied that the hotelsand Keiler interpreted the contract differently from Dean.80The remainder of this meeting and all the remainingmeetings were devoted, for the most part.' to Fader inter-viewing the department heads and supervisors82who pre-pared or participated in the preparation of the lists of strik-ers selected for layoff. Except in the case of Selma, who wasinterviewed because Head ('Cashier Edith Faber was ill. (andwhich will he discussed separately)., all the interviews ofs0 The reference is to Edward Dean, who during these events and for someyears prior as executive secretary of association. Apparently differenceshave arisen between Dean and members of association. I note that the evi-dence des not place Dean at any negotiating session held on or after Janu-ary 5. as well as Keiler's testimony that when he was authorized to attend hisfirst meeting he was told that among his functions was to see that Dean andSchenerlein. then attorney for association, did not sell out association to theUnion. Also, at these meetings, when Fader made reference to an interpreta-tion of the contract by Dean. Levine replied that Dean was a "pussycat"controlled by the Union, that Keiler was nastier and stronger, and that thehotels preferred his interpretation. Levine did not deny that he made thestatement."' There were instances at the remaining meetings when the discussiondealt with access to hotels, but there was no change in the position of theparties.1 The supervisors interviewed were Coffee Shop Manager Frank L.a Grua.Executive Housekeeper Viertbauer, Bar Manager Anthony Caanes. Superin-tendent of Services Frank McCarren, Maitre d' Jose Vargus, ComptrollerJoseph Selma. Chef Claus Erstling, and Banquet epartment Manager Ed-die Garcia, all employed by Beach, as well as Operations Manager GustavoNovo, Coffee Shop Manager Herb Lieberman, Executive Housekeeper LouisSellen, all employed by Country Club.596 SOUTHERN FLORIDA HOT'I' & MOTEI. ASSOC'IA'IIONthese people followed the same pattern. Fader gave thename of a striker who had worked in the department of thatsupervisor and asked why the employee was no longerworking. Each supervisor gave the same answer -the hotelwas overstaffed and the employee was not qualified." Alladmitted that the lists they prepared of those to be laid off'contained only the names of recalled strikers, and that se-niority played no part in selecting the employees to be laidoff. In addition, the interviews with the supervisors devel-oped certain facts which can best be presented by dealingwith each interview separately.Frank La GruaAfter establishing that La Grua initially came to Beachonly about I month or 6 weeks prior to the strike nd hadbeen there only about 2 months when he prepared his list ofthose to be laid off, Fader told La Grua that some of thepeople on his list had worked for the hotel 8, 10, or 12 yearsor longer, and that these people must have had some quali-fications for the job. Fader then asked how La Grua. whohad only been on the job about 2 months when he preparedhis list, could determine who was or was not qualified. Theonly answer that La Grua would give was that in his opin-ion as the department head those laid off were not qualified.Fader then asked if La Grua had ever reprimanded or im-posed discipline upon any of the laid off employees or takenthem to higher authority for such purpose. When La Gruaclaimed that he had Fader asked for the records showingsuch reprimands. At this time Law Grua claimed thateverything was verbal, and that he just made a mental noteof it. No such records were produced.Maryann ViertbauersFader began this interview by asking Viertbauer how shedetermined who was or was not qualified. Although Viert-bauer first claimed that she had a list of some kind she lateradmitted that there really was not any list. Finally she saidthat she had spent about 5 minutes going over the situationin her mind and then decided who was not qualified. Faderpointed out that there were over 100 people in her depart-ment and asked how she could come to such determinationinvolving over 100 people in a period of about 5 minutes.Viertbauer replied that she had been thinking about thematter for quite some time, and now that she had the legalinterpretation of the new contract from Keiler and Levineshe felt that she had the authority to terminate whomevershe pleased whenever she felt like doing so. Fader alsoasked Viertbauer if Beach was the first hotel at which shehad worked where a union contract was in effect, and sheadmitted that she had worked at many union hotels in ther In the few instances where a supervisor attempted to say nything elsehe or she was admonished by Levine to adhere strinctly to the note beforethem and not to say anything further. Also, in one instance Viertbauer, whenasked why a certain employee was laid off, replied that she did not know andasked Levine for the reason. Levine supplied the usual answer of overstaffingand the employee was not qualified.5 This is the same Maryann Viertbauer who was found by AdministrativeLaw Judge Ricci not to be a credible witness. See Omni Inrernational Hotel,JD-34-78, issued January 24, 1978, and now pending before the Board onexceptions.preceding 15 years. Fader then asked her if she as notaware that even under a union cot,tract she had the right todischarge employees for cause. Viertbauer admitted that atBeach she had discharged employees for fighting, drinking,and acts of dishonesty but claimed not to he aware that shehad the authority to discharge an emploNee for not properlyperforming his duties. However. she admitted that she haddischarged for that reason at other hotels where sheworked. Fader then mentioned the name of a girl employedas a towel folder and asked Viertbauer what made one girlmore qualified to fold a towel than another, particularlywhere one had been doing it for 8 years and the other fornot more than 3 weeks. Viertbauer's only response was thatunder the new contract she had the right to determine any-thing she wished with regard to who was qualified and whowas not. Fader then asked if Viertbauer hadt reprimandedor disciplined employees or taken them to higher authorityfor that purpose. For the most part Viertbauer claimed notto recall if she had done so or not, but in some instances sheclaimed that she had. When asked to produce a record ofthese Viertbauer stated that everything was verbal, and thatshe just made a mental note of it.Gustavo NovoUpon ascertaining that Novo was operations manager atCountry Club and had been such for about 3 months Faderasked if he had anything to do with hiring and firing. Novoreplied that he directed the several department heads toprepare a list of unqualified employees, and that he madethe final decision in that regard. In response to Fader'squestion as to how and on what basis he made the decisionNavo would only reply that in his opinion as operationsmanager the employees selected for layoff were not quali-fied. What made them unqualified he was unable or unwill-ing to state.Anthony CaanesCaanes was in charge of the bartenders, barmaids, andcocktail waitresses. After going through a list of names withCaanes and receiving the stock answer Fader asked if it wastrue that Caanes had laid off his entire department. Caanesadmitted that this was true but claimed that after about 1week or 2, when he felt like it, he brought them back. Faderthen asked why cocktail waitress Pat McFeeley had beenlaid off and received the usual stock answer. Fader thenasked if McFeeley had been recalled and if so how long shehad been off. Caanes replied that she was back and hadbeen off for about I week or 2. Fader then asked what hadoccurred in the period McFeeley was off that made herqualified, as she had not been qualified when he laid her offabout a week earlier. Caanes replied that he now feltMcFeeley was qualified, but that he "now kept an eye onher." Fader then turned the discussion from barmaids andcocktail waitresses to bartenders, naming some of them.and asked why they were not working. Caanes replied thatit was his experience that all bartenders steal. He hadcaught them taking money from the register, giving outdrinks without collecting for them, and taking drinks forthemselves, but that he just never did anything about it.When asked why he never took action against the bartend-597 DECISIONS OF NATIONAL LABOR RELATIONS BOARDers Caanes replied that he just never got around to it. Whenasked if he was aware that under the contract he had theauthority to terminate or discipline employees for stealingor for other improper performance of their duties Caanesclaimed to be unaware of that fact, but he said that he hadbeen informed that under the new contract he now did havethe authority, and that he could do what he pleased withthe employees whenever he pleased. Fader also askedCaanes how he could determine that persons hired duringthe 3-week period of the strike were qualified and thosehired prior to the strike, some of whom had worked formany years, were not qualified. Caanes replied that thetime had been sufficient for him to make the required deter-mination.Frank McCarrenWhen Fader got the stock reply from McCarren to hisquestion why named employees were not working Faderpressed for more particulars, pointing out that the servicedepartment was very small compared to others, asking gen-erally what makes a bellman qualified. In reply to specificquestions McCarren admitted that the strikers he found un-qualified were neat in appearance, were not excessively late,handled the baggage properly, and were not abusive or dis-courteous to guests. When pressed as to why, in view of theforegoing answers, he concluded that the returning strikerswere not qualified, McCarren's only response was that itwas his opinion as superintendent of services that those laidoff were not qualified.Herb LiebermanPreliminary questions established that Lieberman ini-tially came to Country Club approximately early in mid-November 1976 as manager of the coffee shop; priorthereto he had worked in various restaurants in the Miamiarea which operated under a union contract. When Faderasked for the reason specific employees were not workingLieberman gave the usual stock reply.85Fader asked if atthe restaurants where Lieberman formerly worked he coulddischarge or discipline employees who did not properly per-form their duties, and upon receiving an affirmative replyFader asked if he could not do the same at Country Club.Lieberman replied that he was not aware that such a policyexisted at Country Club, or that he had such a free hand inthat regard. Fader then asked Lieberman how he deter-mined whether an employee was qualified or not. At firstLieberman said nothing and appeared to be at a loss forwords, but after conferring with Levine and Novo out inthe hall he returned to the room and said that he had beendirected by Novo or Country Club Manager Seamon toprepare a list of the unqualified employees, that during thefirst 3 days of the week of January 17 he observed the re-turning strikers and made notes on how they performedtheir duties, and that thereafter he met with Novo and Sea-mon, at which time his comments were analyzed, and a*" Fader testified that in some instances Lieberman attempted to expandon his answer but was immediately stopped by Levine. who told Liebermanto consult his notes before answering and to say only what was in his notes.decision was made as to who was not qualified. Fader askedfor the notes and comments Lieberman had prepared, butnothing was produced. Fader then asked if Lieberman haddisciplined or reprimanded employees or taken them tohigher management for that purpose. Lieberman repliedthat he was unaware that he had such authority, that it wasnot until after the strike that he ascertained that his author-ity was not so limited, and that now he was free to do as hewished.Louis SillenIn response to questions from Fader, Sillen stated that heattended a meeting at which Keiler spoke, and that pursu-ant to the latter's instructions he prepared a list of the for-mer strikers who were not qualified. Fader asked for the listof unqualified employees Sillen had prepared, but nothingwas produced. When Fader asked what criteria Sillen usedto determine who was not qualified Sillen stated that heused his common sense, taking into consideration the wayemployees treated guests, how they did their work, andother things of that nature. In response to Fader's questionas to what made one maid better than another Sillen statedthat he decided that question by using common sense.Jose VargasIn interrogating Vargas, one of the names Fader suppliedwas Sergio De Armis, who had the duty of polishing silver;Fader asked why he was no longer working. Vargas repliedthat the job had been eliminated. Fader asked if this meantthat no one polished silver any more. Vargas stated that thejob had been doubled up. and that someone else was doingthe work.Joe SelmaThe admitted supervisor of all cashiers at Beach wasEdith Faber, who in turn answered to Joe Selma. Faberhad been absent from duty for an extended period becauseof serious illness, and for this reason Selma was made avail-able to Fader for interrogation by the latter. Fader gaveSelma the name of Ardel Sera, who had been employed byBeach as a cashier, and Fader asked why she was not work-ing. Selma gave the stock answer that she was not qualifiedand the hotel was overstaffed. In reply to a question fromFader, Selma stated that it was true that during periodswhen Fader was absent from duty because of illness Seraacted as head cashier and performed all of Fader's duties.Fader then asked if Sera was qualified to perform the dutiesof a head cashier why was she not qualified to perform theduties of a cashier. In reply Selma would only state thatSera was not qualified, and the hotel was overstaffed.Claus ErstlingAs in the case of other supervisors, Fader gave Erstling anumber of employee names, asking why each employee wasno longer working, and he received the usual stock answer.One of the names Fader gave Erstling was that of VincentGonzales, who had been employed by Beach as a broiler-man for about 6 years. Fader asked how much broiling598 SOUTHERN FLORIDA HOTEL & MOTEL ASSOCIATIONGonzales did and if there were any complaints about hiswork. Erstling replied that Gonzales would normally cook150-200 steaks each evening, and that during the periodGonzales worked he had received approximately threecomplaints about him. Fader then asked if Erstling wouldnot agree that for the volume of work and the number ofcomplaints he mentioned Gonzales' work record was excel-lent. However. Erstling insisted that in his opinion as thehead chef Gonzales was not qualified, and the hotel wasoverstaffed. Also in response to questions from Fader.Erstling stated that he had never dismissed or disciplinedemployees who did not properly perform their duties orsend them to higher management for that purpose, claimingthat prior to the new interpretation of the contract he wasnot aware that he had authority to terminate or disciplineemployees in his department for improper performance oftheir duties.Eddie GarciaIn response to a series of questions from Fader, Garciastated that he supervised the banquet department and haddone so for about 12 years. He had attended the meetingaddressed by Keiler on January 16, and pursuant thereto heprepared a list of employees in his department that he re-garded as not qualified. When asked by Fader to producethe list Garcia claimed that it was not available. Garcia alsotold Fader that the criteria he used in determining who wasor was not qualified were job capability, tardiness, and atti-tude toward guests. Garcia also stated that he had neverreprimanded or disciplined any employee for improper per-formance of duty nor sent an employee to higher manage-ment for that purpose. He also stated, as did other supervi-sors, that not until the new interpretation of the contractwas made available to him did he understand that he hadthe authority to discipline or terminate employees for im-proper performance of duties."13. Events at RivageThe facts set forth above relate solely to events at Doralhotels here involved. The events at Rivage are entirely dif-ferent and will now be detailed.Comanager Byrne admitted that except for the one in-stance hereafter discussed Rivage did not recall any of thestrikers when the strike ended.7 The one striker recalledwas Frank Marcucci, and the facts concerning his subse-quent termination follow.Marcucci worked at Rivage for 13 years as a bartender.He was one of three so employed when the strike began."The findings in this sec. are based on the credited testimony of Faderwhich, in this area, is undenied. It may be noted that of the II supervisorsdiscussed in this sec. 8 were called as witnesses by Respondents, and none ofthose denied the statements attributed to them by Fader. It may also benoted that none of the supervisors called by Respondents were interrogatedas to the supporting reasons for concluding that employees were not quali-fied, and when the General Counsel in some instances sought to do so Keilerobjected that the question was beyond the scope of direct examination.which objection, in accordance with prior rulings in this area, was sustained.r According to the complaint four strikers were illegally terminated byRivage. These were Mary Colbert, Sally Green, Frank Marcucci, and MaeSummers. All but Summers testified in this proceeding.January 10. the day the strike began at Rivage. was Mar-cucci's day off, but the following day he joined the strikeand participated in the picketing of his Employer, being theonly bartender to do so. During the strike, Rivage hired areplacement for Marcucci, and that replacement workedduring the strike and also following Marcucci's termination.On January 18 Marcucci went to Rivage and talked withComanagers Byrne and Stein, asking when he was to returnto work now that the strike was over. Bryne and Stein toldMarcucci that the hotel had enough bartenders and wouldnot need him. Marcucci protested that he had seniority overall the bartenders in the hotel and was entitled to the job,but Byrne and Stein insisted that they had no work for him.Marcucci then complained to the Union. Later the sameday Marcucci received a telephone call from Stein, whotold him to report for work the next day. Marcucci did soand worked January 19, 20, and 21. At the end of his shifton January 21 Marcucci was told by Bryne and Stein thatthey had found another person who could do the job better,and that he (Marcucci) was finished. Stein accused Mar-cucci of being rough with customers by throwing drinks atthem. Marcucci denied this. Stein stated that he had caughtMarcucci stealing. Marcucci replied that Stein's statementwas untrue, and that he (Stein) knew it was untrue. Mar-cucci testified that at no time prior to this incident had hiswork ever been criticized, pointing out that in fact he hadbeen assigned to work some of the better functions at thehotel including some private functions given by the hotel'schief executive officer."B. Contentions and Conclusions1. Preliminary contentionsBefore considering the merits several preliminary ques-tions raised by Respondents must first be disposed of.a. Collyer defenseRelying upon Collyer Insulated Wire, A Gulf and WesternSystems Co., 192 NLRB 837 (1971), Respondents contendthat the Board should withhold any adjudication in thiscase and require the parties to adjust their differences underthe grievance and arbitration provisions of the contract.The dispute here, Respondents assert, is basically a ques-tion of contract interpretation, and the contract itself pro-vides the machinery for resolving all the issues involved inthis case. Respondents concede that in General AnericanTransportation Corporation, 228 NLRB 808 (1977). and RoH" Based on the credited testimony of Marcucci and the admissions ofByrne and Stein; Byrne admitted that Marcucci was discharged because hehad a sullen attitude and could not get along with fellow workers. but thatthe reason given Marcucci was that he was no longer qualified. Byrne did notrecall whether he told Marcucci that the latter had a sullen attitude He alsoadmitted that the replacement hired for Marcucci dunng the stnke was re-tained after Marcucci's discharge. He gave no testimony as to when thesullen attitude by Marcucci began, nor could he recall even mentioning thesullen attitude to Marcucci. Stein testified that Marcucci was terminatedbecause he was not qualified, and that this was the opinion of both himselfand Byrne. Stein claimed that Marcucci was told at the time of the termina-tion that he was being laid off because in the opinion of the hotel he was notqualified To the extent that the testimonies of Byrne and Stein are in conflictwith that of Marcucci I credit Marcucci.599 DECISIONS OF NATIONAl. LABOR RELATIONS BOARDRobinson. Inc. d/h/a Rov Robinson Chevrolet, 228 NLRB828 (1977), the Board modified Collyer with the result thatcases involving alleged violations of Section 8(a)(1) and (31of the Act will no longer be deferred to arbitration. How-ever, Respondents argue that as those decisions issuedMarch 16, 1977, and all of the activity here alleged to beillegal occurred and the initial charges herein were filedbefore that date, the General Counsel's ruling, announcedJune 10, 1977, that all cases pending at the time would beprocessed in accordance with the last mentioned cases. Ishould decline to give retroactive effect to General AmericanTransportation and Roy Robinson and direct that all mattersin dispute here be deferred to arbitration because not to doso would violate the Administrative Procedure Act, and anorder applying those decisions retroactively would not beenforceable in a court of appeals.I find it unnecessary to burden this Decision with a dis-cussion of retroactivity. Suffice it to say that upon consider-ation of the entire record I find and conclude that under thefacts of this case deferral would be inappropriate even un-der Collyer and its progeny. Collyer is predicated on thetheory that where the parties have by contract provided amethod for adjustment of disputes and the method agreedon indicates that a fair and equitable result not inconsistentwith the policies of the Act can be achieved, the partiesshould be required to resolve their dispute as provided intheir agreement." But even under Collyer the Board wouldnot defer to arbitration even in a pure 8(a)(5) situationwhere, as here, it clearly appears that the arbitration pro-ceeding could have but one result, namely dismissal be-cause it was not held within the time limit fixed by thecontract. Here the contract provides that "arbitration shallbe held within sixty (60) days of the occurrence of the griev-ance," a period that has long since expired, and an arbitra-tor would be precluded from making any award other thanthat the grievance was not timely under the contract. Nei-ther at the trial nor in their brief did Respondents expressany willingness to waive the contractual time limit.9 Thus,by simply raising this contractual period of limitations Re-spondents would preclude the Union and the discriminateesfrom having the issue decided. See Pate ManufacturingCompany, 197 NLRB 793 (1972); The Detroit Edison Com-pany, 206 NLRB 898 (1973); Southwestern Bell TelephoneCompany, 212 NLRB 43 (1974); Guerdon Industries, Inc.,217 NLRB 1018, 1022 (1975).Accordingly, I find and conclude that under the facts ofthis case a deferral to arbitration would negate rather thanpromote the policies and purposes of the Act, and that Re-spondents' contentions in that regard should be denied. I sofind and conclude." It is of some interest to note that while Respondents contend that theissues here should be referred to arbitration, they argue on the merits thatterminations pursuant to article V, sec. 2 of the contract are not subject toarbitration.9It is true that in conversation with Caldwell (detailed supra sec. A,10),Keiler did offer to let arbitration proceed but attached the condition that theonly question the arbitrator be permitted to decide was whether art. V. sec. 2is a valid contractual provision, an issue he claimed had been adjudicated inthe prior arbitrations involving Delano and Sheraton Four-AmbassadorsHotels. Plainly, arbitration limited to that issue would not dispose of the realcontrovery here. In practical effect, what Keiler asked the Union to agree towas no more than a "heads I win, tails you lose" proposal.b. The time-barred chargesTo bring into proper focus Respondents' contention inthis regard certain facts relating to the manner in which theproceeding was initiated must be stated. Promptly follow-ing the termination of the recalled strikers the Union filedcharges alleging violations of Section 8(a)(1), (3), and (5) ofthe Act.9' With respect to the Section 8(a)(3) violations thecharges alleged that certain named individuals "and others"had been discriminatorily terminated by Respondents.From time to time certain individuals filed their owncharge, alleging they and others were discriminatorily ter-minated by one of Respondents. All of these charges werefiled within the Section 10(b) period. After the Section 10(b)period expired approximately 10 individuals filed chargesalleging that they had been discriminatorily terminated.The Regional Director dismissed each of these charges be-cause they were time barred, but nonetheless named themas discriminatees in the complaint, as amended. Respon-dents contend that in no event can any relief be granted tothose individuals who filed an untimely charge. I find thecontention without merit.It is true that untimely charges may not be used to sup-port a complaint, and the only action the Regional Directorcould take on those charges was to dismiss them, as he did.But it does not follow that because the Regional Directordismissed the time barred charges that he is precluded inany way from proceeding on the original charges whichwere timely filed. That is what he in fact did. That he actedlawfully in doing so is clear from the Supreme Court's deci-sion in N.L.R.B. v. Fant Milling Company, 360 U.S. 301,309 (1959). Stated another way, the Regional Director pro-ceeded on the original charge just as though the time-barred charges had never been filed.922. The 8(a)(l) violationsa. At Beau RivageI find and conclude that this Respondent violated Section8(a)(1) of the Act by Stein's statement to employees Greenand Colbert that he was disappointed with them because oftheir activity on the picket line. The statement clearly inter-fered with, restrained, and coerced those employees in theexercise of their right to engage in concerted activity formutual aid or protection, a right protected by Section 7 ofthe Act.b. At the Doral hotelsI. Supervisor Golub told employees that the hotel wouldno longer recognize seniority, and that it would decide who9' As heretofore stated (fn. 4), these charges were filed against associationand all its members. Subsequently, the Regional Director approved with-drawal of these charges insofar as they related to all member hotels exceptthose named as Respondents in this proceeding.92 Respondents further contend that the complaint herein should be dis-missed in its entirety because the Regional Director declined to make avail-able to Respondents, prior to trial, the affidavits obtained during the investi-gation of this case. The recent Supreme Court decision in N.L.R.B. v.Robbins Tire & Rubber Co., 437 U.S. 214 (1978), has put that contention torest, and no further discussion thereof is necessary.600 SOUrTHERN FLORIDA HOTEL. & 1MT0 1. ASSOCIATIONwould remain at work. Supervisors Lieherman, Riccio.Lemmel, Anderson, Prado. O'Shaughnessy. Leventhal.Viertbauer, and Perez. in one form or another, also toldemployees that they no longer had any seniorily, no con-tract, no union to protect them, and that the hotels couldassign work to any employees it wished as it wished. Al-though I have found, as set forth in a subsequent sectionhereof and for reasons there stated, Respondents did notviolate Section 8(a)(5) by the changes they made in termsand conditions of employment. some of which involvedelimination of seniority in certain areas and for certain pur-poses, these statements are nevertheless untrue. There is acontract which recognizes the Union as the representativeof the employees. The contract has an article entitled "Se-niority" which bestows some seniority rights on employees.and it also regulates terms and conditions of employment toan extent. Hence, the aforementioned statements to em-ployees by supervisors, i.e., that there was no union, noseniority, no contract, and that Respondents were free togive work to whom they pleased when they pleased wereuntrue statements. The statements indicated that the em-ployees no longer had the protection of their Union in theirday-to-day employment relations and in this sense inter-fered with, restrained, and coerced employees in the exer-cise of their Section 7 rights. See The Rangaire Corporation.157 NLRB 682, 683 684 (1966); The Great Atlantic & Pa-cific Tea Company, Inc., 230 NLRB 766 (1977). I so findand conclude.2. The statements by Manager Miller and other hotelsupervisors to the effect that union leaders had taken bribesand sold the employees out also interfered with, restrained.and coerced employees in the exercise of their Section 7rights and violated Section 8(a)( ) of the Act.3. Also violative of Section 8(a)(I) of the Act was thedenial of the Union's contractual right of access to the ho-tels for the purpose of conferring with employees. See Har-vey's Wagon Wheel, Inc. dbla Harveyv's Resort Hotel &Harvey's Inn, 236 NLRB 1670 (1978).9'3. The 8(a)(3) violationsa. A the Doral hotelsOn this phase of the case consideration of the entire rec-ord convinces me. and I therefore find and conclude thatexcept for the individuals hereafter discussed and where a,o A number of witnesses called by the General Counsel who worked atone of the Doral hotels testified that after their termination they asked theirEmployer for vacation pay they claimed was due them but never receivedthe same. Relying on N.L.R.B. v. Great Dane Trailers, Inc., 388 U.S 26(1967), the General Counsel contends that the failure to make such paymentsviolated Sec. 8(aX3) and (I) of the Act. Except with respect to one employeehereafter mentioned, no evidence was offered to prove that any vacation paywas due under the provisions of the contract (art. XIII. sec. 6). The exceptionreferred to involves Estralia Espino, who had been employed by CountryClub. Levine admitted that Espino did in fact qualify for vacation pas underthe contract, and that the hotel was in error in declining to make the pa-ment. but he stated that the same would be paid before the hearing closed.Whether this was in fact done the record does not show. In this posture I findthat the failure to pay Espino the vacation pay due violated Sec 8(a)3) and(I) of the Act. and I shall recommend the usual remed) However. to theextent that appropriate remedial action has heretofore been taken no furiheraction by Respondents in this area by way of remedy will he requireddifferent conclusion is specifically reatched that each of thepersons listed in Appendix A. B. and (' of the complantherein, as amended, was discriminatorilv terminated hb Re-spondents in violation of Section 8(a)(3i and ( I ) of the Act.I reach this conclusion upon the lotalits of the followingconsiderations:1. Respondents' union aninius is made abundanltly clearb,, the credited testimonies of Vitucci. McKoen. :aider. aswell as by the testimony of' Levine himself.2. When the issue oft returning the strikers irst arose Re-spondents were adamant in their position that the\ wouldretain the replacements hut would not take back an of thestrikers. It was not until the Uinion made it clear that anagreement to take back the strikers was a condition prec-edent to any' strike settlement that Respondents came upwith the proposal that they would recall all strikers hutwould also retain the replacements. The figures shown infootnote 95, post, demonstrate, and I find, that Respondentsmade this proposal because they were hard pressed to oper-ate their business with the relatively small number of re-placements (less than one-third of their normal staffing re-quirements). and wanted an end to the strike to reap thebenefits of the busy season then upon them.3. Except for certain strikers who allegedly quit.picketed. and engaged in picket line misconduct Respon-dents recalled all the strikers in the 4-day period betweenJanuary 17 and 20 and promptly thereafter terminated asubstantial number of them.'4. The figures provided by Respondents with respect tothe staffing patterns at the hotels just prior to the recall ofthe strikers on January 17 and immediately following thelayoff of the strikers on January 20 and 21 convince me.and I therefore find, that what Respondents in fact did wasretain the replacements. which at the outset was their statedpurpose. complete their staffing requirements from amongthe recalled strikers, and dismiss the remaining strikers, al-legedly as "not qualified."'5. The qualifications of the returning strikers were notthe factors which Respondents in act used in determiningwhich strikers would be retained and which would be termi-nated. This is made clear by the interviews Fader had withsupervisors of the hotels, which are summarized sulpra (sec.9' Respondents argue that these people were not discharged but laid off Inthe course of Personnel Director Levine's testimony I pointed out to him thatthe term "layoff" normally connotes that the interruption of employment isprobably temporary, and I asked Levine whether those laid off had anyreasonable expectancy of future employment with the Doral hotels. I.einereplied, in effect, that they had no chance whatever because the hotels re-garded them as unqualified and would not rehire them. In view of Levine'sreply aad because substance rather than the words used is the proper criteriatsee Redwing Carriers. Inc., and Rockana Carri'rs. Inc. 137 NRB 1545(1962); Overnight Transporrarion ConWant, 212 NL.RB 515 1974)) I findthat the employment of these people was permanently severed. Mnd that theywere. in practical effect. discharged"' The figures show that at Counlry (Club there were 668 unit emplo-eeswhen the strike began. that 209 replacements were working on Januarr 17.1977, and that 500 strikers were recalled and retlaned: a.t Reach the tlotillwere 396, 110, and 241, respectively and at Carillon they ere 299, 72. and282. respectively The small differences are probalhl? explilned hb the tafi--ing pattern requirements on December 25, the busiest tilc of the sear forRespondents and mid-January. which, although still in the hus season. isnolt its husy its December 25 he igures at ( ontr ( luhb would aIplear ito heexplained by the fact that it annually sponsor, the Dl)r.al ()pen. plaed aIt it,golf clubh early in MNarch. nd for shiich IIt as doubiless then rm;aking thenecessary preparalltons601 DECISIONS OF NATIONAL LABOR RELATIONS BOARDA,12). The statements by most supervisors that they werenot aware they could discharge employees for failing toproperly perform their duties and did not ascertain thatthey had such authority until they got the new interpreta-tion of the contract simply strains credulity beyond thebreaking point, and appropriately give rise to the inferenceI draw that their statements were simply part of a wellcoached scheme to conceal the true reason the strikers wereterminated. Cf. Shattuck Denn Mining Corporation (IronKing Branch) v. N.L.R.B., 362 F.2d 466, 470 (1966). EvenLevine and Gray, who had worked for the Doral Enter-prises for over 6 and 10 years, respectively, admitted that intheir experience with these hotels they had never heard ofany employee being laid off pursuant to article V, section 2,of the contract, and Levine admitted that he first learned ofsuch a possibility when he got the new interpretation of thecontract from Keiler. In this posture, Respondents' admit-ted agreement to recall the strikers has all the indicia of apromise made with tongue in cheek, which Respondentshad no intention of keeping. To the Union and its membersRespondents' contractual commitment was, to borrow aphrase from Mr. Justice Jackson concurring in Edwards v.California, 314 U.S. 160, 186 (1941), "only a promise to theear to be broken to the hope, a teasing illusion like a munifi-cent bequest in a pauper's will."6. Respondents' contention that their layoff of the re-called strikers was in conformity with article V, section 2, ofthe contract is supported neither by the contract languagenor by the practice thereunder. Turning first to the con-tract, the language is:Seniority shall prevail by classifications among quali-fied employees in case of layoffs due to reduction in busi-ness, provided the senior employee in the opinion ofthe Employer, is qualified to perform the available job.[Emphasis supplied.]Under this language the condition precedent to applicabil-ity of the provision is that the layoffs be "due to reductionin business." There is no evidence nor do Respondentsclaim that they suffered any reduction in business." True,the hotels were overstaffed, but this was a situation of theirown making in retaining the replacements and agreeing torecall all the strikers, a situation that does not constitute areduction in business. But even assuming that the overstaff-ing in this case falls within the ambit of the contract provi-sion, the above-quoted language cannot be construed, asRespondents claim, to vest in the Employer the right todetermine unilaterally and without review by anyone, whois qualified and who is not.97The decisions of arbitrator Davidson, upon which Re-spondents so strongly rely, are not to the contrary. In theDelano case two employees laid off by reason of a reductionin force claimed to have seniority over the two employeeswho were retained and grieved on that basis. The arbitratorfound that the grievants did not work in the classification" Indeed, it is a matter of common knowledge that by reason of the un-usually cold weather in the northern and northeastern sections of :his coun-try during early 1977 the tourist industry in Flonda, particularly the MiamiBeach area, expenenced better than usual business." It may be noted that when the parties wanted to vest absolute discretionin the Employer they knew how to do it. See art. III, sec. 4 and 6; and art.IV, sec. 4. No language of similar purport is included in art. V. sec. 2.there involved and hence did not have seniority in that clas-sification, and that under article V, section 2 the employeracted properly in giving the jobs to the two employees whodid have seniority in the particular classification and deniedthe grievance. Plainly. that is not the situation involved inthis case. Sheraton Four-Ambassadors Hotels also involved alayoff, apparently because of reduced business. The griev-ants contended that they were laid off out of seniority con-trary to criteria always applied in the past when layoflfsoccurred. The employer did not deny' that employees withless seniority were retained but defended on the ground thatit had the right to retain on the basis of "qualification byability." The employer testified that in his opinion thegrievants were not qualified, and the latter sought to contra-dict and rebut that charge. However, the nature of the tes-timony offered in that area is not disclosed by the decision.The arbitrator held that the burden was on the grievants"to prove that they are qualified." that the evidence did notconvince him that such was the fact, and concluded thatunless the grievants could show that the employer's actionwas arbitrary or capricious it must be concluded that theemployer acted properly in laying off the grievants. Shera-ton Four-Ambassadors Hotels clearly does not support theproposition Respondents advanced during the bargaining,advanced during the hearing of this case, and repeat in theirbrief here that the Employer's determination that an em-ployee was unqualified was conclusive and not subject toreview, however erroneous or arbitrary his decision mightbe.7. Equally without merit, I find and conclude. is Respon-dent's contention that a layoff of employees pursuant toarticle V, section 2, was not subject to the arbitration provi-sions of the contract. The basis for this assertion was notexplicated during the hearing, nor does it appear in Re-spondents' brief. If Respondents mean that because articleIV, section 2. gives the Union the right to grieve a dischargeit believed not to be for cause. and comparable languagedoes not appear in article V, section 2, there is no contrac-tual right to grieve concerning a layoff under the last men-tioned article. I find the contention without merit. In thefirst place, under the agreement so construed no disputewould be arbitrable except a discharge which the Unionregarded as not for just cause. This result would be plainlyat variance with what the parties normally seek by an arbi-tration provision in a labor contract. Second, the arbitra-tion provision itself (article XI), is not limited in scope toany particular area but apparently applies to any disputearising under the contract. The Supreme Court has heldthat:In the absence of any express provision excluding aparticular grievance from arbitration, we think onlythe most forceful evidence of a purpose to exclude theclaim from arbitration can prevail, where, as here, theexclusion clause is vague and the arbitration clausequite broad. [United Steelworkers of America v. War-nor & Gulf Navigation Co.. 363 U.S. 574. 584 585(1960).]The Court added that in determining whether a particulargrievance is within an arbitration provision:[Arbitration] should not be denied unless it may besaid with positive assurance that the arbitration clause602 SOUTHERN FLORIDA HOTEL & MOTEL. ASSOCIATIONis not susceptible of an interpretation that covers theasserted dispute. Doubts should be resolved in favor ofcoverage. [Id at 582 583.1Although I find that article V, section 2, is on its face alawful provision and under appropriate facts may be usedby an employer as a shield against a claim that an employeewas improperly laid off due to a reduction in business, theprovision may not lawfully he used by the Employer as thesword by which he perpetrates and perpetuates the dis-crimination forbidden by Section 8(a)(3). This I find andconclude is what Respondents Carillon. Country Club. andBeach did here.9Although in the main I have concluded that each of thepersons named in Appendixes A. B, and C to the GeneralCounsel's complaint, as amended, was discriminatorily ter-minated, there are five exceptions resulting from the factthat the evidence developed by the General Counsel shows,and I find, that the employee involved either voluntarilyterminated his or her employment or was discharged forcause. These employees are as follows:I. Nina Enriquez was employed by Country Club as acashier. She participated in the strike and picketed the ho-tel. On January 17 she was called to return to work, but shewas told that she would have to work different hours and ata different station than she worked before the strike. Enri-quez said she would have to think about it, and the follow-ing day she returned to the hotel, surrendered all hotelproperty in her possession, and resigned. Although Enri-quez claimed that she was forced to resign because for per-sonal reasons she could not work the hours she was told she9t In preparation for this hearing Respondent caused a subpoena duceslecum to be issued to the Union directing the latter to produce a contractentered into between the Union and Diplomat Hotel. The Union's petitionto revoke that subpena was granted. A copy of a prior contract between theparties mentioned, in effect from September I. 1971. to August 31., 1974, wasoffered into evidence. That exhibit was rejected and is in the rejected exhibitfile. Respondents argued at the heanng and repeat in their brief. that I was inerror in quashing the subpena and rejecting the exhibit because they believethat the current Diplomat Hotel contract contains discharge provisions morefavorable to the employer than are contained in the contract here involved.and under art. XII, sec. 3, of the contract Respondents are entitled to thebenefit of the more favorable provisions. The expired Diplomat Hotel con-tract provides (and Respondents assert they have every reason to believe thesame is carried over into the current Diplomat Hotel contract) as follows:Article Il l-DischargeSection .The Employer shall have the nright to direct and control itsemployees. The Employer shall have the right to discharge any em-ployee, which action shall not be subject to contest or review. TheUnion shall have the right to confer with the Employer in behalf of anydischarged employee. The Employer will provide all of its employeeswith appropriate copies of the Rules and Regulations covenng employ-ees.Section 2. No employee shall be discharged because of Union Activities.In the event of a claim being made that an employee has been dis-charged because of such activities, such matters shall be submitted toarbitration in accordance with the grievance machinery containedherein as hereinafter provided for and the provisions contained herein.As I have found, the issue in this case is Respondents' motive in terminatingthe returning sinkers. On the facts I have for the reasons stated found thatthe terminations here were, with few noted exceptions, discriminatorily mo-tivated. That being the case, nothing in the Diplomat Hotel contract couldmake the discriminatory terminations lawful. Hence the provisions of theDiplomat Hotel contract are irrelevant to any issue in the case. For thatreason the subpena was revoked and the exhibit rejected. I find no reason tochange my rulings at this time.would have to work, the fact remains that she voluntarilyterminated her employment.2. Miguel Melendez worked at (Country Club as abutcher. He participated in the strike and picketed the ho-tel. The morning of January 19 he went to the hotel at 6a.m.. but security refused to admit him because his namewas not on the list of those to work that day. Melendez thentold the guard that he only wanted to pick up his tools, andthe guard escorted him to the kitchen for that purpose. Me-lendez collected his tools, left the premises, and has notreturned. I find that he voluntarily terminated his employ-ment.3. Libertario Jordan worked at Beach as the head bar-boy of a staff of four. He participated in the strike andpicketed the hotel. returning to work on January 17. Duringthat day Jordan was told by his supervisor. Tonny Caanes.that there were too many employees, that two barboyswould have to be laid off, and asked Jordan for his recom-mendation as to which two should be selected. Jordan saidthat he would think about the matter, and he talked toCaanes the following day. The next day Jordan told Caanesthat he felt it was improper for him to make any recommen-dation in the area, but that he had been planning to retirein a few months and he would just do it now. In this way ifCaanes would select one man to be laid off, the full reduc-tion would be accomplished. Caanes agreed, and the matterwas concluded that way. Jordan, I also find. voluntarilyabandoned his employment.4. Pablo Dominquez worked at Beach as head saladman.He participated in the strike and picketed the hotel. Hereturned to work on January 18. After working 2-1/2 hourshe was told by the chef to make certain salads. Dominquezadmits that he refused to do as the chef asked, saying thathis job was to decorate salads and not to make them.Dominquez also admits that the chef told him that unlesshe did as he was told he would be fired, and that he there-upon gathered his personal belongings and left the prem-ises. I find that Dominquez either quit voluntarily or wasdischarged for cause.5. Frank Tomil worked for Country Club about 4months prior to the strike as a houseman under SupervisorSillen. He participated in the strike and picketed the hotel.After the strike he was recalled and worked January 18 and19. He was scheduled to work January 20 but telephonedSillen saying he had car trouble and could not come in.Sillen insisted that Tomil had to come to work because thecrew was already one man short. but Tomil insisted that hecould not make it. Finally, Sillen said, "just forget thewhole thing, come in tomorrow and get your check. I can'tput up with this any longer." On the basis of Tomil's owntestimony I find that he was discharged for cause.b. A Beau RivageAs related supra (sec. A,7(b)), Rivage concedes that noneof its four employees who struck that hotel was recalledfollowing execution of the contract except Frank Marcucciwho, although recalled on or about January 18 or 19. wasterminated on January 21. For reasons now stated I findand conclude that all four of these employees were discrim-inatorily terminated.603 DECISIONS OF NATIONAL LABOR REI.AFIONS BOAR[)Treating first the three employees who were not re-called,9 it is clear that Rivage, as a member of association.is bound by all the commitments made by the latter onbehalf of its employer-members in the bargaining negotia-tions. It is undisputed that association agreed. on behalf' ofall its members, that all strikers (other than in exceptedareas not involved here), would be recalled to their respec-tive jobs. It is also undisputed that upon conclusion of thestrike none of the three here involved was recalled byRivage. In fact, Colbert and Green both went to the hotelafter the strike ended and requested reinstatement and weretold that no work was available to them, although the hotelwas then in full operation. This established a prima Jiciecase for the General Counsel, and the burden of evidenceshifted to Respondent to prove that the failure to recall thestrikers was due to some legitimate and substantial businessjustification. See Restaurant Association of the State o(!Washington, Inc., etc., 190 NLRB 133, 139 (1971). Respon-dent introduced no evidence of business justification. Ac-cordingly, the General Counsel's primafacie case must pre-vail.Turning to the case of Marcucci, the evidence shows thathe had worked at Rivage for 13 years. In that period he wasnever reprimanded nor was his work ever criticized. Mar-cucci was the only one of three bartenders tojoin the strike.and during the strike Rivage hired a replacement for him.On January 18 after the strike ended Marcucci asked to bereturned to his job, but this request was refused with thestatement that Rivage had no need for his services. Mar-cucci complained to the Union about the refusal of Rivageto give him work, and later that day the hotel recalled Mar-cucci to work'm but on January 21 terminated him. Thereasons given by Comanagers Byrne and Stein for the ter-mination of Marcucci are not exactly in accord. Stein testi-fied that Marcucci was not qualified but gave no details tosupport that conclusion. Byrne testified that after his recallMarcucci's attitude left much to be desired, that he wasquite sullen and could not get along with his fellow workers.Like Stein, Byrne gave no details tending to support hisstated conclusion. As set forth supra (sec. A,7(b)), I do notcredit either Stein or Byrne, and I find that the allegedmisconduct of Marcucci was simply a pretext seized uponto give his discharge an aura of legitimacy.What the total evidence shows is that a theretofore satis-factory employee is suddenly discharged without prior no-tice or warning promptly after the employee had partici-pated in a strike against his Employer, and that during thestrike the Employer hires a replacement for him. These fac-tors are among the classic indicia of a discriminatorily mo-tivated discharge, and the inference is even stronger when itis found, as I have in the instant case, that the stated reasonfor the discharge does not stand up under scrutiny. As theCourt of Appeals for the Ninth Circuit stated the principlein Shattuck Denn Mining Companoy v. N.L.R.B., 360 F.2d at470:If he [the trier of fact] finds that the stated motive for adischarge is false, he certainly can infer that there is99 Mary Colbert, Sally Green. and Mae Summers.'° The record does not explain why the hotel changed its mind. Appar-ently. there was some conversation between the Union and the hotel.another motive. More than that, he can infer that themotive is one that the employer desires to conceal anunlaTwful motive at least where, as in this case, thesurrounding facts tend to reinforce that inference.Accordingly, assuming that Marcucci was in fact fullyreinstated to his job on January 19. as Rivage committeditself to do--an issue I need not decide I find and con-clude that the discharge of Marcucci on January 21 wasmotivated by the fact that Marcucci had engaged in a strikeagainst Rivage and hence violated Section (a}(3) and ( I ) of'the Act.4. D[efenses as to strikers not recalledIn addition to the strikers recalled and subsequently ter-minated, a substantial number of strikers were either notrecalled or if recalled were not restored to their former jobs.Respondents contend they acted lawfully with regard tothese strikers. The strikers involved in this phase of the casemay be divided into five broad categories, which will beconsidered in the order stated.1. Strikers who did not communicate with Respondentsto indicate a desire to work and were treated as havingabandoned their employment.2. The employees whose jobs were allegedly eliminated.3. The six coffee shop employees at Country Club wholeft work the morning of January 17.4. The 36 employees that picketed Beach the afternoonof January 17.5. The six employees discharged for alleged picket linemisconduct.a. The alleged joh ahandonmentRespondents concede that during negotiations theyagreed and committed themselves to recall all strikers ex-cept those in two categories previously mentioned. Respon-dents admit, however, that there were some employees whodid not communicate with them regarding employment andwith whom they made no effort to communicate, simplytreating such employees as having "resigned" or "quit"their employment because they did not report for work.The identity of the strikers falling into this category is notentirely clear in the record, not was the evidence fully de-veloped to show why or under what circumstances the strik-ers did not communicate with the hotels.In my view, Respondents' agreement to recall all strikersnot in the excepted categories imposed an obligation onthem to make a reasonable effort to contact all the strikersthat were to be recalled and make an offer of reinstatement.The failure to do so constituted discrimination proscribedby Section 8(a)(3). See Restaurant Associaton, o'the Stateof' Washington, 190 NLRB 133: Iamb-We stern, Inc.. 170NILRB 1692 (1968).10''01 To the extent that it may become necessary at some future time toidentitf the strikers invol ed in this categor. i e. olers of reinstatement orcomputation of hackpa,, this may be deterred to the compliance sage oI thisproceeding. or the time being it will suffice Io Irea them a included in theclass of those found to have been terminated in violation tl Sec. (aX3) iofthe Act and entitled to the Renied ol reinstatement with hackpa604 SOUTHERN FLORIDA HOTEL & MOTEL ASSOCIATIONb. Jobs allegedly eliminatedRespondents contend that pursuant to the agreementreached during negotiations the jobs of certain strikers wereeliminated, and for that reason Respondents were not re-quired to provide those strikers with employment.l? Theexact jobs Respondents claim to have eliminated are notentirely clear from the record, Although Levine spoke ofother employees whose jobs were eliminated, according toGeneral Counsel's Exhibits 11. 32. and 33,10' only the fol-lowing seven strikers allegedly had their jobs eliminatedand were not recalled: Manuel A. Avilla, window washer:Rolando Avilla, window washer: Miguel Cebey, coffeeshop and kitchen steward; Sergio DeArmes, silver cleaner:Octavio Diaz, window cleaner; Pedro Ortez, windowcleaner; and Aurilio Riverun, room service captain.This record leaves no room for doubt, and I thereforefind and conclude, that none of the aforementioned em-ployees had his job eliminated, and termination and was ineach instance discriminatorily motivated. As to ManuelAvilla, Rolando Avilla, Octavio Diaz, and Pedro Ortez, allemployed as window cleaners, the evidence shows that dur-ing the strike Respondents Country Club and Beach con-tracted the window cleaning out to a service company. andafter the strike the arrangement was continued. Thus. thework still exists and is being performed. Respondents sim-ply unilaterally and without notice to or bargaining withthe collective-bargaining representative arranged to havethe work performed by nonunit people. The SupremeCourt's decision in Fibreboard Paper Products Corp. v.N.L.R.B., 379 U.S. 203 (1964), makes it clear that such ac-tion by an employer violates Section 8(a)(5) of the Act. andthat in such cases the Board may appropriately order re-spondent to resume the contracted out work, reinstate theemployees who performed that work, and make them wholefor the net wages lost. I find such to be the appropriateremedy here, and my recommended Order will so provide.No contracting out is involved in the case of MiguelCebey, Sergio DeArmes, and Aurillio Riverun, who workedas coffee shop kitchen steward, silver cleaner, and roomservice captain, respectively. The evidence shows that thework performed by these employees prior to the strike isstill being performed; it is just being performed by otheremployees of the hotel. This is not job abolition. It may bethat the volume of work was reduced following the strike sothat fewer employees were needed to do the work. If suchwas the case each hotel had the right to reduce force to thenumber of employees it needed for its operations. But nosuch showing was made by Respondents."2 Testifying as a witness, Keiler stated that the agreement was that thehotels would return all strikers to their former jobs except those working indepartments that were closed until such time as the department reopenedand those whose jobs had been eliminated. This is in accord with all otherwitnesses who testified on the subject. With respect to eliminated jobs Keilerstates in his brief (p. 6) that the agreement was that "strikers need not bereturned if their jobs were eliminated or subcontracted out," citing the tran-script at pages 5659-60. The transcript shows no reference to contractingout, nor is there any other evidence to establish that the parties agreed thatwork contracted out should be regarded as an eliminated job Accordingly, Ifind that the agreement of the parties covered only those jobs which were infact eliminated.O1 These are lists prepared by the Doral personnel office. purporting toshow the action it took against each employee in the unit.When the General Counsel established, as he did. thatRespondents had agreed that all strikers other than those inthe expected categories would be restored to their formerjobs, and that they failed to do so, he established a primafacie case, the burden of evidence shifted to Respondents toestablish that the failure to recall the strikers was due tosome legitimate and substantial business justification, andthe burden of proving justification is on the employer. SeeRestaurant Association of the State of Washington, 190NLRB 133, 139. The evidence detailed above, I find andconclude. does not establish that the jobs of these sevenemployees were in fact eliminated. Hence Respondentshave failed to carry their burden of evidence, and the Gen-eral Counsel's prima facie cast must prevail. I so find andconclude.c. Coffee shop emplovees who left their jobsAs detailed supra (sec. A,5(b)), the six employees in-volved in this incident reported for work on the morning ofJanuary 17, pursuant to instructions from their Employer.After so reporting they were told by their supervisors thatseniority practices formerly followed would no longer pre-vail; that the practice of adding 15 percent to the check of aguest who failed to leave a gratuity would no longer befollowed: and that the employees had no seniority. no con-tract, and no union to protect them. After some discussionthe group told the department head that if he was not goingto abide by the contract they were going to the union hall tofind out why. All six employees then left the hotel. Thisoccurred between 6:30 a.m. to 8 a.m.It is plain that this action by the employees constitutedconcerted activity for mutual aid and protection, and insupport of that activity they engaged in what Respondentscall an abandonment of their jobs; the activity was, in fact,a strike against their Employer.? The authorities make itclear that termination of an employee for having engaged insuch activity violates Section 8(a)(1) of the Act unless theconduct was for some reason unprotected. See N.L.R.B. v.Burnup & Sims, Inc., 379 U.S. 21 (1964); N.L.R.B. v. Wash-ington Aluminum Company. Inc., 370 U.S. 9 (1962). Respon-dents' defense to this aspect of the case is that (I) the sixemployees "quit"; (2) their conduct violated the no-strikeclause in the contract; and (3) even in the absence of suchcontract provision was unprotected. I find no merit in thesecontentions.As to (1), the issue is whether these employees left thehotel on January 17 as strikers or as workers who had"quit" their jobs. That question must be answered by ascer-taining the intent of the employees as evidenced by theirentire course of conduct. See Grismac Corporation, 205NLRB 1108, 1117-18 (1973). Consideration of the entirerecord convinces me that the employees left the hotel asstrikers and not as persons who had voluntarily abandonedtheir employment. In the first place, although it is possiblethat six employees may simultaneously agree to perma-nently terminate their employment, it would be most un-usual for them to do so in that fashion. Normally, employ-m04 Sec. 501 of the Act defines the term "strike" as including "any strike orother concerted stoppage of work by employees ... and any concerted slou-down or other concerted interruption of operations by employees."605 DECISIONS OF NATIONAL LABOR RELATIONS BOARDees leave en-masse because they feel aggrieved about somecondition of their employment. Whether their grievance hasmerit is, of course, beside the point. See N.L.R.B. v. Wash-ington Aluminum Co., supra; Bob Henry Dodge Inc., 203NLRB 78 (1973). Second, the employees went directly tothe union hall. Their doing so is wholly inconsistent withany idea that they were permanently abandoning their em-ployment but entirely consistent with the proposition thatthey left the hotels to concertedly protest conditions they,rightly or wrongly, thought were not in their interest. Fi-nally, each of them returned to the hotel and asked to beassigned work, a request also inconsistent with any ideathat they had terminated their employment but consistentwith the view that they left the hotel only to protest whatthey felt were improper conditions of work. Each such re-quest was denied by Respondent.Regarding the contention that the conduct violated the"no strike" clause in the current contract, it appears to be acomplete answer there was no contract in effect at the timethe employees left the hotel. The prior contract had expiredSeptember 16, 1976, and was no longer in effect. The newcontract was not executed, and as I have found, did notbecome effective until about II a.m. January 17. Hence,there was no contractual provision in effect that preventedthe employees from taking strike action (and there is noevidence that anything they did was in any way violent orunlawful), to protest what they regarded as regarded as un-fair conditions of employment.To support the contention that the conduct of these em-ployees would be unprotected even in the absence of a no-strike clause in the contract, Respondent cites N.L.R.B v.P. B. and S. Chemical Co., 567 F.2d 1263 (4th Cir. 1977).That case, in my view, does not support Respondent's posi-tion. So far as relates to the instant case, all the court thereheld was that employees who voluntarily sever their em-ployment do not thereby engage in protected concerted ac-tivity within the meaning of Section 7 of the Act.Accordingly, I find and conclude that by terminating thesix employees involved in this incident Respondent CountryClub violated Section 8(a)(3) and (I) of the Act.able to function only to a limited degree with the replace-ments they could hire. In this posture. obviously a period oftime was needed for the air to clear and the dust to settle.Respondents, for their part, did not attempt to achieve thatobjective. On the contrary, their precipitous action in im-mediately discharging this group strongly suggests a dis-criminatory motive. They knew that many employees cameto hotels the morning of January 17 expecting to go to workand were not permitted to do so. Although Respondentswere not required to give the excluded employees any ex-planation and had an agreement with the Union to placethe strikers in their jobs over a reasonable period, the factremains that not one word was said by way of explanationto the employees milling about the premises or to theirUnion. Many who were admitted to work were told thatthey had no seniority, no contract, and no union to protectthem. One would have to be naive to believe that word ofall this did not reach employees on the outside, and it iseasy to understand that this conduct by Respondents is of akind reasonably calculated to provoke employees into tak-ing some action by way of protest.Additionally, there is strong indication that Respondentsraise the issue of this picketing in bad faith. As pointed outin my discussion of the 8(a)(3) violations, it is reasonable toinfer, as I do, that had these employees not been terminatedfor picketing they would have been laid off as not qualified.because on the entire record I am convinced that Respon-dents' mode of operation was to keep all the replacements,pick from among the returning strikers the number neededto complete their staffing requirements, and terminate theremainder as not qualified.Accordingly, I find and conclude that under the circum-stances here involved these employees did not, by reason ofthe picketing here involved, lose their right to reinstate-ment. On the contrary, having committed themselves to re-store all of the strikers to their former jobs, and havingfailed to do so with respect to 36 strikers here involvedRespondents discriminated against them in violation ofSection 8(a)(3) and (1) of the Act. See Restaurant Associ-ation of the State of Washington. 190 NLRB 133, 139-40. 1so find and conclude.d. Picketers at BeachI have found supra (sec. A,5(c)) that for some period dur-ing the hours between 2 p.m. and 4 p.m. on January 17 the36 employees listed in Appendix B hereof picketed Beachfor some period of time. Respondents contend that thispicketing was a clear violation of the "no strike" clause inthe contract (art. II, sec. 2), which bars striking or picket-ing "for alleged or actual unfair labor practice" and af-forded legal justification for the discharge of each partici-pant in the picketing. Although I have found that each ofthe 36 persons named in Appendix B picketed as indicated,and that such picketing occurred at a time that the currentcontract was in effect, I nonetheless find and conclude thatunder the circumstances here involved such picketing didnot provide Respondents with justification for dischargingthose employees.It must be remembered that the strike lasted 3 weeks,with virtualy the entire work force of over 1,300 persons inthe four hotels here involved on strike, and the hotels weree. Alleged picket line misconductAs detailed supra (sec. A,8(a-f)), Respondents dischargedsix employees for allegedly engaging in picket line miscon-duct. With respect to three of these, the alleged misconductoccurred well before January 17.'0' The remaining three'"6occurred on January 17. The evidence shows, as heretoforefound, that during the bargaining negotiations Respondentsagreed to reinstate all strikers except those employed inclosed departments and whose jobs had been eliminated.The two exceptions mentioned were all Respondents askedfor and all that were agreed to. Respondents were wellaware that the conduct complained of had occurred-theyhad photographs of it in their files, and their security per-sonnel testified that they observed it-but during the bar-' Garcia, December 28, 1976; Ortega, December 30, 1976; and Gonzalez.January 5.I" Pasiuk. Gil, and Barraso.606 SOUTHERN FLORIDA HOTEL & MOTEL ASSOCIATIONgaining sought no reservation concerning the recall of strik-ers who had allegedly engaged in picket line misconduct.Nor during that period did Respondents notify the employ-ees involved that they were discharged for unlawful ac-tivity. In these circumstances it is appropriate to conclude,as I do, that Respondents condoned and forgave the im-proper conduct in which these employees engaged. See Af.Eskien & Son, 135 NLRB 666 (1962), enfd. 312 F.2d 108(2d Cir. 1963); E. A. Laboratories, Inc., 86 NLRB 711(1949); enfd. 188 F.2d 885 (2d Cir. 1951); The ColonialPress, Inc., 207 NLRB 673 (1973).107The cases of Pasiuk, Gil, and Barroso, however, do notshow any condonation by Respondents. The conduct ofeach of these occurred on January 17, and promptly uponthe happening of the event each was discharged. At leastthe conduct of Gil and Barroso here involved is more thana trivial moment of animal exuberance. Rather, their con-duct falls within the forbidden area of violent conduct cal-culated to inflict physical injury.The Pasiuk case, I find and conclude, is different fromthat of Gil and Barroso. Although the language used byPasiuk was certainly not that of the Victorian parlor, underthe circumstance I am convinced that it was not intendedby Pasiuk or reasonably understood by Lillian to be athreat of physical violence. Rather, I am convinced andtherefore find and conclude that the statement was no morethan a spontaneous outburst of indignation that an em-ployee of much less seniority than she was put to workahead of her.'?Accordingly, I find and conclude that by denying rein-statement to Pasiuk, Garcia, Ortega, and Gonzales Respon-dents violated Section 8(aX3) and (1) of the Act, but thatthe denial of reinstatement to Gil and Barroso was justifiedbecause of their picket line misconduct.5. The alleged 8(a)(5) violationsThe complaint alleges that Respondents violated Section8(a)(5) of the Act by their conduct in the following fivespecific areas:I. Unilaterally and without notice to or bargaining withthe Union changing wages, hours, and terms and conditionsof employment of unit employees.2. Unreasonably restricting and impeding the Union'scontractual right of access to the hotels for the purpose ofconferring with employees concerning their wages, hours,and conditions of employment.10 I am not unmindful of the fact that the Court of Appeals for the EighthCircuit disagreed with the Board's conclusion and declined to enforce itsOrder in Colonial Press. See 509 F.2d. 850 (1975). Although no petition forcertiorari was filed, the Board has not acquiesced in that decision. Hence it ismy duty "to apply established Board precedent which the Board or theSupreme Court has not reversed." Insurance Agents' International Union,AFL-CIO (The Prudential Insurance Company of America), 119 NLRB 768,773 (1957); Iowa Beef Packers, Inc., 144 NLRB 615 (1963).'I Respondents contend that N. L R. B. v. Pepsi Cola Company of Lumber-ton, Inc., 496 F.2d 226 (4th Cir. 1964), where the court denied enforcement ofa Board Order to the extent that it required reinstatement of a striker whotold an employee trying to enter a struck plant to work that he knew wherethe employee lived and if he entered the plant he would come and get him.requires denial of reinstatement to Pasiuk. In my view, that case is not appo-site here. But even if it is I am required to follow the decisions of the Board.See fn. 107, supra.3. Failing and refusing to provide the Union with re-quested information relevant and necessary to the Union inperformance of its collective-bargaining obligation.4. Frustrating the arbitable process by insisting that thearbitrator selected must be a member of the Florida Bar,and that each grievance be arbitrated separately and beforea different arbitrator.5. Reneging on and repudiating the strike-settlementagreement to recall and reinstate all strikers.a. Unilateral changesThere can be no doubt that where, there exists a collec-tive-bargaining agreement between an employee and aunion, "[ujnilateral action by an employer without priordiscussion with the Union does amount to a refusal to nego-tiate about the affected conditions of employment." SeeN.L.R.B. v. Benne Katz, etc., d/b/a Williamsburg SteelProducts Co., 369, U.S. 736. 747 (1962).'? The propositionis subject to the qualifications, however, that. where theparties as a result of their bargaining have entered into acontract which contains a provision dispositive of a particu-lar issue or issues, neither party violates his bargaining obli-gation by refusing to bargain further on the matter uponwhich the parties have so agreed. In such a case the partiesare said to have "bargained away" or "abandoned" all po-sitions contrary to their agreement. For, as the Board saidin International News Service Division of The Ilcarst Corpo-ration, 113 NLRB 1067. 1071 72 (1955), reaffirmed in Inter-national Shoe Company, 151 NLRB 693 (1965:To hold otherwise is to encourage one party to a bar-gaining agreement to resort to Board processes to upsetthe terms of a contract which the other parts to theagreement had every good reason to believe had beenstablized for a definite period.In the instant case the parties negotiated, and on January17 executed a written document memoralizing in its articleIII, section 4 certain agreements reached as a result of theirnegotiations. There is no claim by either party--indeedsuch a claim if advanced would have no support in therecord-that the contract they signed in this regard doesnot truly reflect the agreement they reached. The agreementvests in the hotels the right to make. continue, and changereasonable rules and regulations as they may deem neces-sary and proper for the conduct of their business, and thatthey might do so "notwithstanding any past practice orprecedent." The various unilateral changes admittedlymade by Respondents, which the General Counsel chal-lenges, have not been shown to be unreasonable or inappro-priate for the conduct of the business of Respondents. nordo they in any way conflict with any other provision of thecontract. The contract language thus must be regarded as avery broad management prerogative provision which, whengiven its plain meaning, removed the subjects here involvedfrom the scope of collective bargaining during the term of*' See also Order of Railroad Telegraphers, et a v. Chicago & orh Westr-ern Railway Co., 362 U.S. 330 (1960), where the United States SupremeCourt held that a decision to eliminate jobs was a mandatory subject ofbargaining, concerning which the employer was required to bargain with thebargaining representative before taking any action to implement that deci-sion.607 DECISIONS 01: NATIONAL LABOR RELATIONS BOARDthe contract. See Harve's' Wagon Wheel, Inc., 236 NLRB1670; LeRoy Machine Co., Inc., 147 NLRB 1431 (1961),and the cases there cited.Accordingly, I find and conclude that all the allegationsof the complaint in the areas indicated should be dismissed,and I shall so recommend.b. Restricting access to hotelsRespondents' conduct with respect to the Union's con-tractual right of access to their premises, I find and con-clude, violated Section 8(a)(5) and (1) of the Act. The factssummarized supra (sec. A2(a)), show that prior to the strikethe practice was for union agents to visit the hotels when-ever they desired and move about freely in any area of thehotel."°When Keiler spoke with Reynolds about changesin this provision he made only two complaints about thethen existing practice: (I) Schiffman's practice in coming toa hotel manager's office and conducting himself improperly,and (2) union agents going into work areas of the hotels andinterfering with employees in the performance of their du-ties. There was no indication that the parties contemplatedwithdrawing the Union's contractual right of visitationcompletely. Nor was it the intention of the parties to leavesuch right of visitation completely to the whim of the hotels.Respondents' action here not only had the purpose of try-ing to keep the Union away from their nonunion employeesand embarassing the Union in the eyes of those employeeswho were members of the Union, which violated Section8(a)(Xl1) of the Act (see Harvey's Wagon Wheel, Inc.. 236NLRB 1670), but also is the unilateral action which Section8(a)(5) proscribes. See N.L.R.B. v. Katz, 369 U.S. at 747.On the facts here Respondents' conduct cannot bedeemed lawful on the ground that the action was a matterof management perogative under the "past practice or prec-edent" language of article III, section 4. Respondents' rightto act unilaterally in promulgating and enforcing reason-able rules and regulations is expressly limited to thosewhich are "in no way inconsistent with any of the provi-sions of this Agreement." Thus, any attempt to totally ex-clude the Union from the hotels is contrary to article III,section 3. Nor can Respondents justify their conduct hereby the argument that they were, in the language of thecontract, restricting the Union's visitation rights to "unionmembers." In the first place, as I have found, Respondents,in effect, excluded the Union from contacts even with unionmembers. Second, the contract between the parties is not a"members only" agreement but one which grants the Unionrecognition as the bargaining agent for "all of the employ-ees ...in the bargaining unit," with the usual statutoryexclusions. The statute to one side, this provision imposedupon the Union the obligation to act for all employees.Finally, it is quite apparent that although the contract usesthe words "union members," the parties meant "unit mem-bers." The parties quite clearly placed that construction on'0 Although the hotels were not legally required to agree to such visitationthe fact is that they did so agree, and while the 1968 contract provided thatsuch visits should be prearranged, occur during reasonable hours, in desig-nated areas, and not during the busy period of the day so as to interfere withthe orderly operation of the hotel's business, the uniform practice for manyyears was, as indicated above, that these restrictions were not insisted on byRespondents.the 1968 contract."' and the current contract should be soconstrued.Accordingly, I find and conclude that by denying theUnion access to the hotels under the circumstances dis-closed by this record Respondents Country Club, Beach,and Carillon violated Section 8(a)(5) and () of the Act."2c. Failure to provide informationRespondents' failure tantamount to a refusal to providethe Union with relevant and material information I alsofind and conclude was in violation of Section 8(a)(5) and (1)of the Act. As found supra (sec. A-10), by letters datedJanuary 26 and February 23 union attorney Coleman wroteeach of the Doral hotels requesting information dealingwith the recall and subsequent termination of the formerstrikers and with respect to alleged unilateral changes madeby Respondents in terms and conditions of employment."'Although Beach provided some information, it did not sub-mit all that was requested, and Country Club and Carillonprovided the Union with no information whatsoever. Nei-ther at the hearing nor in their brief do Respondents offerany justification for their failure to supply the requestedinformation. The information sought by the Union wasplainly relevant to the issues then pending between theUnion and Respondents and was of a nature that would beof use to the Union in carrying out its statutory duties andresponsibilities. The duty of an employer to supply suchinformation to the collective-bargaining representative ofits employees is well settled. See N.L.R.B. v. Truitt Mfg.Co., 351 U.S. 149 (1956); N.L.R.B. v. Acme Industrial Co.,385 U.S. 432, 435-436 (1967). Indeed, in ascertainingwhether information sought by a union must be supplied byan employer, virtually the only function of the Board is todetermine "the probability that the desired information wasrelevant, and that it would be of use to the Union in carry-ing out its statutory duties and responsibilities." (See AcmeIndustrial, supra at 437.)"4d. Frustrating the arbitration processAdditionally. I find and conclude that by insisting thatonly a member of the Florida Bar could serve as an arbitra-"I In my view, this is made plain by several factors. In the first place,when the contract was entered into in 1968 apparently all employees wereunion members. Certainly all were at the beginning of the strike, so thatunion members and unit members, in practical effect, were the same. Second,during the entire time that the contract was in effect Respondents did noth-ing to indicate that they regarded the Union's right of visitation as limited toconferring only with union members. Third, in negotiations Respondentsneither said nor did anything to indicate to the Union that they sought anychange in this aspect of the contract. On the contrary, all Keiler asked forwas protection from what he regarded as the improper conduct of Schiffmanand the practice of union agents interfering with employees in the perform-ance of their duties. Both of these objectives, the parties agreed, would beachieved by insertion of the phrase "with the employer" following the word"prearranged." Finally, in this posture the Union had every right to assumethat the remainder of the sec. would, in practice, be interpreted as in thepast."I There is no evidence that Rivage engaged in any conduct of this type.Hence, Rivage is not included in this finding.I" The nature of the information sought is detailed in the above-refer-enced sec. hereof and need not be repeated here.14 There is no evidence that Rivage was asked or declined to provideinformation. Hence, it is not included in this finding.608 SOUTHERN FLORIDA HOTEI. & MOTEI. ASSOCIAII()ONtor, and that each terminated employee be processed as aseparate grievance before a different arbitrator Respon-dents Country Club, Beach. and Carillon violated Section8(a)(5) and (I) of the Act.'' The applicable facts are sum-marized supra (sec. A 10), and need not be repeated. Bothpositions I find were taken with the intent and purpose offrustrating the arbital process and emharassing the Unionin the eyes of the employees.The contract itself at article XI is silent on the matter ofqualifications of the arbitrator, other than that he must beselected from a list provided the parties by the Federal Me-diation and Conciliation Service. Insisting that the arbitra-tor possess some additional qualification imposes an unwar-ranted impediment upon the arbital process unless it is acondition required by law. Certainly, there is no Federalstatute imposing any qualification of the nature Respon-dents sought to impose here. Nor does Advisory Opinion74 I so hold. In my view, Advisory Opinion 74 I does nomore than state that in the view of the committee one whoparticipates in the trial of an arbitration case in the State ofFlorida as counsel for one of the parties who is not a mem-ber of the Florida Bar and where there is no Federal pre-emption engages in the unauthorized practice of law. Theopinion does not state that the arbitrator who hears such acase is also engaged in the unauthorized practice of law. Inmy view Keiler's conclusion, which he calls "a logical ex-tension" of the committee's ruling, is in reality a non sequi-fur."6Additionally, I find and conclude that an arbitrationproceeding pursuant to a collective-bargaining agreementbetween an employer and a union who are required by theAct to bargain with one another, as is the case here. is afederally preempted area and not subject to regulation bythe Florida Bar.Keiler's insistence that each termination be arbitratedseparately and before a different arbitrator. I am convincedand therefore find and conclude, had no purpose other thanto frustrate and render nugatory the entire arbital processand constituted not only a refusal to arbitrate but also arefusal to bargain in violation of Section 8(a)(5) and I ) ofthe Act as well. The last sentence of the second paragraphof article XI of the contract reads, "The arbitration shall beheld within sixty (60) days of the occurrence of the griev-ance." By Respondents' own testimony, the terminationshere involved took place in the period between January 20and 22. The discussion between Keiler and Coleman tookplace on March I 11. By insisting that each termination behandled separately and before a different arbitrator Keilercould be certain. in view of the approximately 375 termina-tions involved, that the vast majority of the arbitrationscould not be held within the 60-day period required by thecontract and could be defeated on that ground alone.It is true Keiler did offer to permit all the terminations tobe treated as one case and heard before one arbitrator butonly on condition that Coleman agree that the sole issueI There is no evidence that any grievances involving Risage were filed orthat it took any position on this issue."'The situation is not too different from the practice prevailing n heUnited States Supreme Court. Although one seeking to practice elore thatCourt must be a member in good standing of its bar, neither the (Constitutionnor any statute of the United States requires that a Justice of that Court hea member of the bar or even that he be a lawyer.before the arbitrator would be the validit of article V. sec-tion 2 of the contract. This. in practical effect. offered noth-ing. Were that the sole issue before the arbitrator the an-swer would obviousls have to be in the affirmative, for thebare language of the pro ision standing alone is plainlylawful. But because in the abstract provision is lawfuldoes not mean that it ma, be used as the means b whichdiscrimination is accomplished, which I am convinced iswhat happened here.Accordingly for the reasons stated. I find and concludethat by frustrating and negating the arbital process Respon-dents violated Section 8(a)(S) and (I) of the Act.e. Repudiation o /ic srike stt'ltment igrt'enlntThe General Counsel contends that b terminating thereturning strikers under the circumstances and in the man-ner heretofore stated Respondents repudiated the strike set-tlement agreement and thereby violated Section 8(a)(5) ofthe Act. Having found that b terminating the returningstrikers Respondents violated Section 8(a)(3) and ( I) of theAct. it is unnecessary to decide whether such conduct alsoviolated Section 8(a)(5). Either wa. The Remnedyc would bethe same. See N.L. R. .v. Burnup & Sims,. Inc.. 379 .S. 21.Upon the foregoing findings of fact and the entire recordin the case I state the following:C()N(CI SI()NS ()1- LAWI. Respondents are employers within the meaning ofSection 2(2) of the Act, and each is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. B the conduct set forth in section B-2(a) hereof Re-spondent Rivage interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed them by Sec-tion 7 of the Act and thereby engaged in and is engaging inunfair labor practices proscribed by Section 8(a)(I) of theAct.4. By the conduct set forth in section B-2(b) hereof Re-spondents Country Club. Beach, and Carillon interferedwith, restrained, and coerced their employees in the exerciseof the rights guaranteed them by Section 7 of the Act andthereby engaged in and are engaging in unfair labor prac-tices proscribed by Section 8(a)( I ) of the Act.5. B terminating the strikers listed in Appendixes C. D).and E attached. because of their assistance to and supportof the Union, Respondents Country Club. Beach. and Car-illon discriminated against said strikers in regard to theirhire, tenure of employment, and the terms and conditionsthereof, discouraging membership in a labor organizationand thereby engaged in and are engaging in unfair laborpractices proscribed by Section 8(a)(3) and ( I ) of the Act.6. By failing to recall strikers Mary ('olbert. Sally Green,and Mae Summers and terminating Frank Marcucci be-cause of their assistance to and support of the I rnion Re-spondent Rivage discriminated against said strikers in re-gard to their hire. tenure of employ ment, and the terms andconditions thereof. discouraging nmemrnbership in a labor or-ganization. and thereby engaged in and is engaging in un-609 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfair labor practices proscribed by Section 8(a)(3) and (I) ofthe Act.7. By unreasonably restricting and impeding the Union'scontractual right of access to the hotels, failing and refusingto supply revelant and material information requested bythe Union and necessary to it in the performance of itscollective-bargaining obligation, and by frustrating the ar-bitration process, all as heretofore found, RespondentsCountry Club. Beach, and Carillon refused to bargain withthe Union as the collective-bargaining representative of theemployees in an appropriate unit and thereby engaged inand are engaging in unfair labor practices proscribed bySection 8(a)(5) and (1) of the Act.8. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.9. Except to the extent herein specifically found that Re-spondents engaged in unfair labor practices the GeneralCounsel has failed to establish by a preponderance of theevidence that Respondents engaged in the other unfair la-bor practices alleged in the complaint, and all such allega-tions should be dismissed.THE REMEDYHaving found that Respondents interfered with, re-strained, and coerced their employees in the exercise ofrights protected by Section 7 of the Act, I shall recommendthat they be required to cease and desist from such conductand take the affirmative action set forth below designed andfound necessary to effectuate the policies of the Act. Theunfair labor practices found being of a character which goto the very heart of the Act, an order requiring Respon-dents to cease and desist from in any manner infringingupon employee rights is warranted. See N.L.R.B. v. Entwis-tie Mfg. Co., 120 F.2d. 532 (4th Cir. 1941); California Lin-geries Inc., 129 NLRB 912 (1960). I shall so recommend.Having found that Respondents Country Club, Beach,and Carillon discriminatorily terminated the individualslisted in Appendixes C, D, and E, respectively, and thatRespondent Rivage discriminatorily refused to recall MaryColbert, Sally Green, and Mae Summers and terminatedFrank Marcucci, I shall recommend that Respondents sev-erally be required to offer immediate, full, and uncondi-tional reinstatement to their aforesaid respective employeesto their former jobs or, if such jobs no longer exist to sub-stantially equivalent ones, without prejudice to their senior-ity and other rights, privileges, or working conditions andmake each of them whole for any loss of wages they mayhave severally suffered by reason of the discriminationagainst them by paying to each a sum of money equal tothe amount he or she would have earned from the date ofthe discrimination against him or her to the date of Respon-dents' offer of reinstatement, less the net earnings duringthat period. The backpay so provided for shall be computedin accordance with the Board's formula set forth in F. W.Woolworth Company, 90 NLRB 289 (1950), with interestthereon as provided in Isis Plumbing and Heating Co., 138NLRB 716 (1962), and Florida Steel Corporation, 231NLRB 651 (1977). It will also be recommended that Re-spondents be required to preserve and, upon request, makeavailable to authorized agents of the Board all records nec-essary or useful in determining compliance with the Board'sOrder or in computing the amount of backpay due asherein provided."Upon the foregoing findings of fact, conclusions of law,and the entire record in the case and pursuant to Section10(c) of the Act I hereby issue the following recommended:ORDER"A. Respondents Southern Florida Hotel & Motel Asso-ciation and its employer-members, The Estate of AlfredKaskel d/b/a Carillon Hotel, The Estate of Alfred Kaskeld/b/a Doral Hotel and Country Club. and The Estate ofAlfred Kaskel d/b/a Doral Beach Hotel, Miami Beach,Florida, their respective officers, agents, successors, and as-signs, shall:I. Cease and desist from:(a) Telling employees that they no longer have the pro-tection of a union, no union contract, no seniority, and thatthe hotels could assign work in any fashion they see fit.(b) Telling employees that their Union had sold themout, that during negotiations their union leaders had heldout for a payoff, and that any union that would sign acontract such as Local 355 signed must be crazy.(c) Failing or refusing to permit authorized representa-tives of Hotel, Motel Restaurant & Hi-Rise Employees &Bartenders Union, Local 355, AFL-CIO (herein Union), tocome upon the premises of the Employer, after reasonablenotice, for the purpose of conferring with their employees inthe unit for which the Union is the recognized collective-bargaining representative provided, however, that all suchvisits with unit employees be confined to nonwork areas ofthe hotels and conducted during the nonwork time of thevisited employees.(d) Insisting that multiple grievances filed under the con-tract be tried as separate grievances before different arbitra-tors and that only members in good standing of the FloridaBar be permitted to serve as an arbitrator.(e) Failing or refusing, upon request. to provide theUnion with available information or material which is rel-evant and useful to the Union in the performance of itsduties as the collective-bargaining representative of theiremployees in the unit for which the Union is the collective-bargaining representative."' In its brief the Union requests that it be awarded its litigation expenses.including attorney's fees, incurred in this proceeding, as well as the dues andfees lost to it under the checkoff provision of the contract by reason ofRespondents' improper termination of the large number of workers fromtheir payroll. Neither the General Counsel nor Respondents address thisquestion in their respective briefs. In my view, the facts of this case do notmeet the cnteria established by the Board for the award of litigation expenseand lost dues and fees. See Heck's, Inc., 215 NLRB 765 (1974}: King's Ter-race Nursing Home and Health Facility, 227 NLRB 251 (1976); Capitol Rec-ords, Inc.. 232 NLRB 228 (1977); California Blowpipe & Steel Companr. Inc,218 NLRB 736 (1975), enfd. 543 F.2d 416 (D.C. Cir. 1976); Creurz PlatingCorporation, 172 NLRB I (1968). Accordingly, the request is denied.'' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.610 SOUTHERN FLORIDA HOTEL & MOTEL ASSOCIATION(f) Unilaterally subcontracting unit work or otherwiseabolishing jobs in the appropriate unit without prior bar-gaining on that subject with the aforesaid Union as thecollective-bargaining representative of the employees in thesaid unit.(g) Encouraging or discouraging membership in Local355 or any other labor organization of its employees bydischarging, laying off, failing to recall, or in any othermanner discriminating against any employee in regard tothe hire, tenure, or any other term or condition of employ-ment.(h) Discriminatorily withholding accrued vacation payfrom any employee to encourage or discourage membershipin a labor organization.(i) In any other manner interfering with. restraining, orcoercing employees in the exercise of their right to self-organization, to form, join, or assist a labor organization. tobargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all such activities.2. Take the following affirmative action designed andfound necessary to effectuate the policies of the Act:(a) Offer to each employee listed in Appendixes C, D.and E, attached, respectively, immediate, full, and uncondi-tional reinstatement to their former jobs or, if those jobs nolonger exist, to substantially equivalent ones, without preju-dice to their seniority or other rights and privileges or work-ing conditions. and make each of them whole for any loss ofwages suffered in the manner stated in the section hereofentitled "The Remedy."(b) Admit to their respective establishments, after rea-sonable notice that admittance is desired, authorized agentsof the Union for the purpose of conferring with their em-ployees who are members of the unit for which the Union isthe recognized collective-bargaining representative, pro-vided that all visits with employees be confined to nonworkareas of the premises and take place during the nonworktime of the visited employees.(c) Upon request, provide the Union with available in-formation or material which is relevant and useful to it inthe performance of its duties as the collective-bargainingrepresentative of the employees in the unit it represents.(d) Forthwith pay to Estralia Espino the accrued vaca-tion pay due under the contract executed January 17, 1977;provided, however, that nothing herein shall be construedas requiring the repayment of any vacation pay heretoforepaid to Estralia Espino.(e) Reinstate all work performed by unit employeeswhich was subcontracted or otherwise terminated on or af-ter December 25, 1976, except to the extent that such actionwas taken after good-faith bargaining with the aforesaidUnion.(f) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary or useful in determining compliance herewith or incomputing the amount of backpay due.(g) Post at the premises of Doral Hotel and CountryClub, Doral Beach Hotel, and Carillon Hotel, MiamiBeach. Florida. copies of the attached notices marked "Ap-pendices F, G. and H." respectively" Copies of said no-tices, on forms provided by the Regional Director for Re-gion 12, after being signed by an authorized representativeof the hotel in which the notice is to he posted, and by anauthorized representative of the hotel association, shall beposted as herein provided immediately upon receiptthereof, and be so maintained for a period of 60 consecutivedays thereafter, in conspicuous places. including all placeswhere notices to employees of that hotel are customarilyposted. Reasonable steps shall be taken to insure that saidnotices are not altered. defaced, or covered by any othermaterial.(h) Notify the aforesaid Regional Director, in writing.within 20 days from the date of this Order, what steps Re-spondents have severally taken to comply herewith.B. Respondents Southern Florida Hotel & Motel Associ-ation and its employer-member. Beau R. Corp. d/b/a BeauRivage Hotel, Miami Beach. Florida, their respective offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Telling employees that the hotel was disappointed inthem because they were active or participated in the picket-ing of the hotel.(b) Encouraging or discouraging membership in a labororganization of its employees by laying off, failing to recall.or in any other manner discriminating against any em-ployee in regard to the hire, tenure, or any other term orcondition of his or her employment.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization, to form, join. or assist labor organizations. tobargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all such activities.2. Take the following affirmative action designed andfound necessary to effectuate the policies of the Act:(a) Offer Mary Colbert, Sally Green, Mae Summers, andFrank Marcucci immediate, full, and unconditional rein-statement to their former jobs or, if those jobs no longerexist to substantially equivalent ones, without prejudice totheir seniority or other rights and privileges or working con-ditions and make each of them, severally, whose for anyloss of wages suffered in the manner set forth in the sectionhereof entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary or useful in determining compliance herewith or incomputing the amount of backpay due.(c) Post at the premises of Beau Rivage Hotel, MiamiBeach, Florida, copies of the attached notice marked "Ap-pendix J."'" Copies of said notice, on forms provided by the'" In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."I20 See. fn. 119, supra.611 DECISIONS OF NATIONAL L.ABOR RELATIONS BOARDRegional Director for Region 12 after being signed by anauthorized representative of the hotel and of the hotel asso-ciation, shall be posted as herein provided immediatelyupon receipt thereof, and he so maintained for a period of60 consecutive days thereafter, in conspicuous places. in-cluding all places where notices to employees of the hotelare customarily posted. Reasonable steps shall he taken toinsure that said notices are not altered, defaced, or coveredby any other material.(d) Notify the aforesaid Regional Director, in writing,within 20 days from the date of this Order what steps havebeen taken to comply herewith.Section 4. The Employer may from time to time make.continue and change such reasonable rules and regula-tions as it may deem necessary and proper in the con-duct of its business. The Employer's reasonable exer-cise of judgment in this regard shall he conclusive andbinding: provided, however, that such rules and regu-lations are in no way inconsistent with an' of the pro-visions of this agreement. All such rules and regula-tions shall be observed, obeyed and abided by. by allemployees, lnotwithstanding altl pat practice or prec-edent.APPENDIX ANote: This is a comparison of relevant contract provisionsin the 1968 and the 1977 contracts. Other than article Xlentitled "Arbitration," the contract provisions are identicalexcept that the underscored material did not appear in the1968 contract, but was added by the 1977 contract. ArticleXI is completely different in the two contracts. As no arbi-tration issues under the 1968 contract are involved, only theprovisions of the 1977 contract in that regard are set forth.Because various contentions are advanced by the parties asto when the 1977 contract became effective, the pertinentportion of article 1, section .of the contract, which dealswith that question, is set forth.,4 rticle I TermThis agreement shall become eflective upon executionand shall continue in fi//l fre and eifict. without theright to reopen same Jbr firty-two (42) months from thedate of execution, * * **Article 111 Prohibitions and Reservation of Rights*Section 2. During the term of this agreement, the par-ties are prohibited from resorting to, utilizing, or in anyway effectuating strikes, picketing, lockouts, boycotts(primary or secondary), slowdowns, or any other eco-nomic compulsion or sanctions hereinbefore or herein-after devised for the purpose of compelling their de-sired objects. This clause shall bar such conduct foralleged or actual unfair labor practices. It is speciicallagreed that during the term of this Agreement, neitherthe Union nor it.s members shall have the right to respectany picket line established at any Emplover's place ofbusiness.Section 3. Authorized representatives of the unionshall be permitted to come upon the premises of theEmployer at reasonable hours for the purpose of visit-ing Union members. Such visits shall be prearrangedwith the Eniployer and take place in designated areasand shall not occur during the busy period of the dayin a manner which would interfere with the orderlyand smooth operation of the Employer's business.Shop Stewards. ex.ept in emergencies, shall not he per-mitted to conduct union business on work time.Article I -V Discharge of EmploqveesSection I. he Employer shall have the right to dis-charge any employee for just cause. However. all newemployees shall be on a thirty (30) day probation, dur-ing which time the Employer may discharge such em-ployee or employees with or without cause and withoutquestion or right to review by the Union or the individ-utial employee. The probationa,n period described aboveshall be thirtyv (.0) working days or employees who arescheduled to work three (3) dies or less per week.Section 2. With regard to all employees who have com-pleted the thirty (30) day probationary period and aresubsequently discharged, the Union shall have theright to have a review of such discharge, if in the opin-ion of the Union the discharge is not for just cause andthe Union so indicates in writing to the Employerwithin one (I) week of such discharge. In the event ofthe inability of the Union and the Employer to arriveat a satisfactory understanding in regard to such dis-charge, if it is timely questioned, then, and in thatevent, the dispute shall be referred to the Arbitratorunder the arbitration procedure hereinafter providedfor the settlement of such dispute.Section 3. Among the just causes for discharge of anyemployee are the following:(a) Drinking or being under the influence of alco-holic beverages or drugs during working hours.(b) Insubordination(c) Dishonesty(d) Fighting on the premises(e) Violation of any houserule or regulation(f) Insolence or lack of courtesy to the Employer orany guest of the Employer(g) Failure to perform the services required by theposition held by the employee(h) Lack of proper personal appearance. sanitationand cleanliness(i) Inefficiency0i) Physical condition which endangers the health ofa guest, fellow employee, or the employee himself(k) Failure to report for work, except in the case ofestablished illness, which must be verified by a medicalcertificate or satisfactory evidence.The above-enumerated list is understood and agreednot to be all inclusive. and the Employer shall have the612r SOUTHERN FLORIDA HOTEL. & MOTEL ASSOCIATIONright to discharge any employee whose conduct is det-rimental to the welfare of the business interests of theEmployer.Section 4. The Employer shall have the right duringthe slack periods to reduce the number of employeesby as many as it may deem appropriate, the Employ-er's exercise of judgment in this regard shall be in-disputable.Article V--SenioritySection I. It is understood and agreed that the senior-ity provision hereinafter contained shall have applica-tion only to permanent employees. An employee isconsidered permanent only after he or she has servedcontinuously (temporary layoffs of less than thirty (30)days duration excepted) as an employee for one hun-dred twenty (120) days.Section 2. Seniority shall prevail by classificationsamong qualified employees in the case of layoffs due toreduction in business, provided the senior employee is.in the opinion of the Employer, qualified to performthe available job. In the rehiring of qualified laid-offemployees, they shall be rehired in the inverse order inwhich they were laid off, the last employee laid offshall be the first re-employed, provided that such em-ployee returned to his employment within one () weekof the Employer's notification to him (with a copy tothe Union) that such employee is being offered re-em-ployment.**Section 4. Seniority shall continue and be consideredunbroken when an employee cannot work because ofaccident, illness, or childbirth, induction into theArmed Forces of the United States of America. orwhen granted leave of absence by the Employer, pro-vided, however, that in the case of illness or childbirth.such leaves of absence shall not exceed a period oftwelve (12) months.Article XI-ArbitrationThe grieving part'y shall reduce all grievances to writ-ing. The non-grieving party must receive this grievancewithin seven (7) days of its occurrence for the grievance tobe valid.If the grievance is not resolved by discussion, the griev-ing party must, within twenty-one (21) days after the oc-currence of the grievance, write to the Federal Mediationand Conciliation Service requesting a panel of seven (7)names. The parties shall alternately strike names. withthe grieving party strikingfirst, until only one remains, heshall be the arbitrator. The arbitration shall be heldwithin sixty (60) days of the occurrence of the grievance.The arbitrator shall not have the power to modfy, al-ter, or change any of the terms, conditions or provisionsor language of the collective-bargaining agreement.Article Xll--Automnatic Termination* ..* Section 3. The Union agrees that if during the term ofthis Agreement i eters into anTV conltracts with hotels orimotels or i/'an .4rbitrators alt ard or decision i madeproviding or lower swages, longer hours. or /fr an term.5and onditions more fiaorable to anr Employer than tlhosedescribed i this Agreemrent, then (antv Emplover memhero'/ this Association sall immediately have tilt, bene/it /such provisions or awaird or decision and ther shall auto-mati(allyi become part /f this Agreement and trupon nro-tice to the Union shall immediatl' become in /ill f/arcetand elffict, .uipersreling anm ' s.vs fnavorable prov.iions ofthis A.greemient. During the term hereof the Ullion shallpromptl provide te A4ssociation with copies ol other ntewconltracts or agreements or Arbitrator's awlards or deci-sion. so hat the A4ssociation ma cmparr such contractsand agreements or award or decision iwith this Agreementto determine whether they are. in /fit, more fclorable.Article lIII AMiscellaneous* .* * *Section 2. o grievances which have arisen between Dcc.24, 1976, and Jan. ?13, 1977 shall bhe permitted to o oarbitration.Section 3. his document contains all of lt termls, on-ditions. and provisions of the collective -bargaining agrec -mentt, tl..ess modified in writinlg b!v all partie, no wage,term or working condition tnot contained herein may beenored hy one partv against another.APPENDIX BEmployees Discharged For Picketing at Beach on January17Candad AllesEster G. AlvarezMargarita Alvarez*Luis Arango*America ArcasAngela AvilasOlga BaylinaSeyda CampoalegreAlberto CandelariaLuis CebeyAlice CorbettMary CorbettAngel DelgadoDelia DelgadoAlejandro FernandezRosa FernandezMirian FidalgoJuan GomezBartola LeonAdolfina LopezHaydee LopezRamon LopezRaimundo Luis MunizMiriam OrtaRosa PalominoMercedes PerazaIsmael PereraEloisa PerreraGregorio RayneriArmando Rego RodriquezIgnacio ScullJohn Terris*Martha TunezRaimundo UbietaEnrique VegaJose Yanes'Did not testifN n this proceeding613